Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 1 of 144 Page ID #:2801



  1   Rachel Steinback, SBN 310700               Carol A. Sobel, SBN 84483
  2   Law Office of Rachel Steinback             Monique A. Alarcon, SBN 311650
      P.O. Box 291253                            Law Office of Carol Sobel
  3   Los Angeles, CA 90029                      725 Arizona Avenue, Suite 300
  4   (t) 213-537-5370                           Santa Monica, CA 90401
      (f) 213-232-4003                           (t) 310-393-3055
  5   (e) steinbacklaw@gmail.com                 (e) carolsobel@aol.com
  6                                              (e) monique.alarcon8@gmail.com
      Attorneys for Plaintiffs.
  7   [Additional Counsel on Following Page]
  8
                         UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
      OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
 11   MARTINEZ; ISAAC ANTONIO                  Assigned to: Honorable Sheri Pym
      LOPEZ CASTILLO; JOSUE
 12   VLADIMIR CORTEZ DIAZ; JOSUE             PLAINTIFFS’ GENUINE DISPUTES
      MATEO LEMUS CAMPOS;
      MARVIN JOSUE GRANDE                     OF MATERIAL FACTS AND
 13
      RODRIGUEZ; ALEXANDER                    PLAINTIFFS’ ADDITIONAL
 14   ANTONIO BURGOS MEJIA; LUIS              SEPARATE STATEMENT OF
      PEÑA GARCIA; JULIO CESAR
 15   BARAHONA CORNEJO, as                    UNDISPUTED FACTS IN
      individuals,                            OPPOSITION TO DEFENDANTS
 16                                           DIAZ AND CAMPOS’ SEPARATE
                      Plaintiffs,
 17                                           STATEMENT OF
      v.                                      UNCONTROVERTED FACTS
 18                                           IN SUPPORT OF MOTION FOR
      The GEO Group, Inc., a Florida          SUMMARY JUDGMENT OR, IN THE
 19   corporation; the City of Adelanto, a    ALTERNATIVE, PARTIAL
 20   municipal entity; GEO Lieutenant Diaz, SUMMARY JUDGMENT
      sued in her individual capacity; GEO
 21   Sergeant Campos, sued in his individual Hearing:
      capacity; Sarah Jones, sued in her       Date:      December 17, 2019
 22                                            Time:      10:00 a.m.
      individual capacity; The United States   Courtroom: 3
 23   of America; Correct Care Solutions,
 24   Inc.; and DOES 1-10, individuals;
 25                 Defendants.
 26
 27
 28
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 2 of 144 Page ID #:2802



  1   Catherine Sweetser, SBN 271142
  2   Kristina Harootun, SBN 308718
      Schonbrun Seplow Harris & Hoffman LLP
  3   11543 W. Olympic Boulevard
  4   Los Angeles, CA 90064
      (t) 310-396-0731
  5   (f) 310-399-7040
  6   (e) csweetser@sshhlaw.com
      (e) kharootun@sshhlaw.com
  7
  8   Colleen Flynn, SBN 2324281
      Law Office of Colleen Flynn
  9   3435 Wilshire Boulevard, Suite 2910
 10   Los Angeles, CA 90010
      (t) 213-252-9444
 11   (f) 213-252-0091
 12   (e) cflynn@yahoo.com
 13   Matthew Strugar, SBN 232951
 14   Law Office of Matthew Strugar
      3435 Wilshire Boulevard, Suite 2910
 15   Los Angeles, CA 90010
 16   (t) 323-696-2299
      (e) matthew@matthewstrugar.com
 17
 18   Attorneys for Plaintiffs.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 3 of 144 Page ID #:2803



  1         Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56-1 of the
  2   Central District of California, Plaintiffs hereby submit their response to Defendants
  3   Diaz and Campos Statement of Uncontroverted Facts and their own Separate
  4   Statement of Facts in Opposition to Defendant Diaz and Campos’s Motion for
  5   Summary Judgment.
  6         Plaintiffs refer to Defendants' Exhibits "A" through "M" as filed in their
  7   Appendix of Evidence, (Dkt. #108-2, #108-3, #111-2, and #111-3). Plaintiffs refer
  8   to Exhibits 1-52, attached to the Declaration of Monique A. Alarcon, filed
  9   concurrently with Plaintiffs' opposition to Defendants' Motion to Dismiss.
 10                           RESPONSE TO DEFENDANTS’
 11                  STATEMENT OF UNCONTROVERTED FACTS
 12    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
 13    SUF                    FACTS
        No.
 14
       1.    In May 2011, GEO entered into contract        Janecka Decl. ¶¶ 3, 5; Hart
 15          with U.S. Immigration & Customs               Decl. ¶¶ 3-6, 12; Ex. “L”
 16          Enforcement (ICE) for the detention and       [Agenda Report dated May
             care of immigrant detainees at the            17, 2011]; Ex. “M” [2011
 17          Adelanto Detention Facility (“Facility”),     Service Agreement].
 18          which houses immigrant detainees,
             through an intergovernmental service          PLAINTIFFS’ RESPONSE:
 19          agreement with the City.                      Objection. Lacks foundation,
 20                                                        calls for speculation.
                                                           Disputed. At that time it was a
 21                                                        conflict of interest for GEO to
 22                                                        contract with ICE directly.
                                                           The City of Adelanto signed a
 23                                                        contract with ICE and
 24                                                        separately contracted with
                                                           GEO to be the “pass through”
 25                                                        for money between them. Ex.
 26                                                        12, Flores Dep. 97:4-14.

 27
 28

                                                1
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 4 of 144 Page ID #:2804



  1    Defs’ UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF                    FACTS
        No.
  3
       2.    Thereafter, in June 2019, GEO directly     Janecka Decl. ¶ 3.
  4          contracted with ICE to manage and
             operate the Facility.                      PLAINTIFFS’ RESPONSE:
  5
                                                        Undisputed.
  6
  7
  8
       3.    Irrespective of the change of parties to   Janecka Decl. ¶ 3; Hart Decl.
  9          the contract, GEO has been solely          ¶¶ 3-6, 12.
 10          responsible for the management and
             operations of the Facility since May       PLAINTIFFS’ RESPONSE:
 11          2011.                                      Objection. Lacks foundation,
 12                                                     calls for speculation.
                                                        Disputed. GEO was a
 13                                                     subcontractor for the City of
 14                                                     Adelanto. Ex. 12, Flores Dep.
                                                        36:23-37:2.
 15                                                     The City of Adelanto, as
 16                                                     service provider, was required
                                                        to adopt a quality assurance
 17
                                                        surveillance plan. Ex. 12,
 18                                                     Flores Dep. 39:2-5.
                                                        City of Adelanto city council
 19
                                                        members and staff attended
 20                                                     quarterly meetings at the
                                                        facility where GEO gave them
 21
                                                        reports on their activities and
 22                                                     provided a tour where they
                                                        could observe detainees. Ex.
 23
                                                        12, Flores Dep. 74:3-8, 75:3-
 24                                                     12, 77:2-3.
                                                        The Sheriff’s Department
 25
                                                        would notify the City of
 26                                                     Adelanto of any problems
                                                        with the facility. Ex. 12,
 27
                                                        Flores Dep. 63:9-11, 64:3-9.
 28                                                     The Attorney General’s office

                                               2
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 5 of 144 Page ID #:2805



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           met with the City of Adelanto
  4                                                        to discuss the facility, whether
                                                           the performance-based
  5
                                                           national detention standards
  6                                                        were being followed, and to
                                                           discuss deficiencies in
  7
                                                           healthcare services. Ex. 12,
  8                                                        Flores Dep. 44:13-20, 45:3-6,
                                                           45:9-15.
  9
       4.      In June 2017, Plaintiffs were housed at     Diaz Decl. 12, Ex. “A”
 10            the Adelanto Detention Facility             [Detainee Handbook]; Ex.
               (“Facility”) that is operated and managed   “N” [Cornejo Depo.] at 22:18-
 11
               by The GEO Group, Inc. within a dorm.       23:1; Ex. “O” [Campos
 12            Upon being admitted, Plaintiffs were        Depo.] at 38:18-41:19; Ex.
 13            provided a detainee handbook that           “U” [Martinez Depo.] at 34:9-
               established the rules at the Facility,      25.
 14            including the rules pertaining to the
 15            “count” procedures.                         PLAINTIFFS’ RESPONSE:
                                                           Objection. Lacks foundation,
 16                                                        calls for speculation, hearsay.
 17                                                        Disputed. Defendants rely on
                                                           Lt. Diaz’s general statement
 18                                                        that detainees are provided a
 19                                                        copy of the detainee handbook
                                                           when they arrive at the
 20                                                        facility. Lt. Diaz, however,
 21                                                        has no personal knowledge as
                                                           to whether Plaintiffs received
 22                                                        a copy of the detainee manual
 23                                                        when they were processed at
                                                           intake.
 24                                                        Further, several Plaintiffs
 25                                                        testified that they did not
                                                           receive a handbook in their
 26                                                        native language, Ex. 23,
 27                                                        Castillo Dep. 27:19-28:22, or
                                                           that they were told to sign
 28

                                               3
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 6 of 144 Page ID #:2806



  1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           documents at intake without
  4                                                        understanding what they were
                                                           signing, Ex. 28, Mejia Dep.
  5
                                                           24:3-25; Ex. 26, Diaz Dep.
  6                                                        16:10-17:9; Ex. 30, Rodriguez
                                                           Dep. 20:14-21; Ex. 29, Garcia
  7
                                                           Dep. 20:20-23, 72:24-73:3 (“I
  8                                                        am aware that you have to
                                                           follow the rules, but if you
  9
                                                           don’t know the rules, how
 10                                                        would you respect them?
                                                           That’s why we asked for the
 11
                                                           documentation in our
 12                                                        language, and that was not
                                                           given to us.”).
 13
       5.      Irrespective of whether the Plaintiffs read Ex. “N” [Cornejo Depo.] at
 14            the handbook, they all knew that there      22:18-23:1, 24:15-25:14; Ex.
 15            were multiple times throughout the day      “O” [Campos Depo.] at 38:18-
               when they had to return to their bunks to 41:19, 42:8-21, 43:4-8, 44:8-
 16            be counted by GEO staff and that it was a 45:17, 84:11-25, 104:8-18;
 17            direct order to return to their bunks.      Ex. “P” [Castillo Depo.] at
                                                           31:19-34:6, 67:9-68:9, 71:21-
 18                                                        72:1; Ex. “Q” [Mejia Depo.]
 19                                                        at 27:18-23, 29:21-30:8,
                                                           64:10- 66:10, 68:10-16; Ex.
 20                                                        “R” [Rodriguez Depo.] at
 21                                                        38:20-:39:11, 48:7-14, 51:22-
                                                           25, 92:2-14; Ex. “S” [Garcia
 22                                                        Depo.] at 22:1-13, 38:11-14,
 23                                                        60:6-21; Ex. “T” [Diaz Depo]
                                                           at 18:9-21, 46:5-20; Ex. “U”
 24                                                        [Martinez Depo.] at 34:9-25,
 25                                                        37:7-22, 37:21-28:2.
                                                            PLAINTIFFS’
 26                                                        RESPONSE:
 27                                                        Objection. Lacks foundation,
                                                           calls for speculation
 28

                                               4
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 7 of 144 Page ID #:2807



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                     Disputed. A detainee need
  4                                                  not be present at their bunk in
                                                     order to be identified during
  5
                                                     the procedure known as
  6                                                  “count.” Detainees can be
                                                     identified by using their
  7
                                                     wristbands and comparing it
  8                                                  to GEO’s face-to-photo book.
                                                     When detainees are counted in
  9
                                                     areas outside of the dorm,
 10                                                  such as the recreation yard,
                                                     detainees are simply asked to
 11
                                                     remain stationary and are
 12                                                  counted.
                                                     Further, officers use a method
 13
                                                     known as “out count”
 14                                                  whenever a detainee is not
 15                                                  present at their bunk during
                                                     count. An “out count” is
 16                                                  conducted when a detainee is
 17                                                  out in the recreation yard
                                                     playing sports, if a detainee is
 18                                                  meeting with an attorney or in
 19                                                  court, or if a detainee is
                                                     working in the kitchen or as a
 20                                                  cleaning member. Ex. 16, Lt.
 21                                                  Diaz Dep. 61:11-23, 139:17-
                                                     140:18; Ex. 18, Jindi Dep.
 22                                                  72:11-74:5.
 23                                                  Moreover, during the incident
                                                     giving rise to this lawsuit,
 24                                                  LVN Jones testified she asked
 25                                                  Lt. Diaz to “escort them or
                                                     count them there [in the
 26                                                  dayroom] or bring them to
 27                                                  medical. She [Diaz] said no,
                                                     they had to comply.” Ex. 21,
 28

                                            5
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 8 of 144 Page ID #:2808



  1    Defs’    UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                              Jones Dep. 98:18-21, 99:1-
  4                                                           20.
  5    6.      This procedure was/is referred to as           Diaz Decl. ¶¶ 10-13, Ex. “A”
               “count” and it is a critical time period at    [Detainee Handbook -
  6            the Facility. In short, the officer assigned   OFFICIAL COUNTS]; Ex.
  7            to the dorm will announce that it is time      “N” [Cornejo Depo.] at,
               for count by using words to the effect of      24:15-25:14; Ex. “Y” [GEO
  8            “get back to your bunks,” “count time,”        Martinez Depo.] at 63:20-
  9            or “rack up” approximately ten (10)            64:19; Ex. “Z” [Reyes Depo.]
               minutes before the count to allow              at 164:10-24.
 10            detainees time to prepare for count (e.g.
 11            use the restroom). When the detainee           PLAINTIFFS’ RESPONSE:
               returns to his/her bunk for count, this is     Objection. Lacks foundation,
 12
               commonly referred to as “racking up for        calls for speculation.
 13            count.” The entire count process takes         Disputed. GEO’s policy and
               approximately 30 to 45 minutes. If count       practice of completing
 14
               is not completed within an hour, the           “count” at the facility involves
 15            Facility enters an “emergency count” and       two steps and requires that
               ICE then becomes involved.                     two officers be present in each
 16
                                                              dorm. First, a dorm officer
 17                                                           announces that it is time to
                                                              “prepare for count” and
 18
                                                              detainees are given
 19                                                           approximately ten minutes to
                                                              return to their bunks. When
 20
                                                              “count” is announced,
 21                                                           detainees return to their
                                                              bunks, however, the dorm
 22
                                                              officer does not begin count
 23                                                           until a second “utility” officer
                                                              arrives. Once the utility
 24
                                                              officer arrives, the dorm
 25                                                           officer begins counting the
 26                                                           detainees while the utility
                                                              officer stands in the dayroom
 27                                                           section of the dorm and
 28                                                           monitors. Then, the two


                                                  6
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 9 of 144 Page ID #:2809



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                     officers switch and the utility
  4                                                  officer begins counting. Per
                                                     GEO policy, the dorm officer
  5
                                                     cannot begin count until the
  6                                                  utility officer is present in the
                                                     dorm. Ex. 18, Jindi Dep.
  7
                                                     21:3-21, 22:10-23:16, 26:1-
  8                                                  10; Ex. 16, Lt. Diaz Dep.
                                                     302:24-303:12; Ex. 17, Gillon
  9
                                                     Dep. 62:11-24.
 10                                                  Just prior to this incident,
                                                     during the overnight shift that
 11
                                                     began on June 11, 2017 and
 12                                                  ended on the morning of June
                                                     12, 2017, it took one hour and
 13
                                                     twenty-one minutes to clear
 14                                                  count. The evidence
 15                                                  demonstrates that count was
                                                     ultimately cleared without
 16                                                  discrepancies or an emergency
 17                                                  declaration. No evidence
                                                     indicates that ICE was
 18                                                  notified of the delay. Ex. 5,
 19                                                  Logbook at GEO05199.
                                                     Moreover, the count process
 20                                                  in a single dorm did not take
 21                                                  30 to 40 minutes; two officers
                                                     could count a single dorm in
 22                                                  about 10 minutes. Ex. 20,
 23                                                  GEO Martinez Dep. 68:20-
                                                     69:13, 137:13-138:18.
 24                                                  LVN Jones testified she asked
 25                                                  Lt. Diaz to “escort them or
                                                     count them there or bring
 26                                                  them to medical. She said no,
 27                                                  they had to comply.” Ex. 21,
                                                     Jones Dep. 98:18-21, 99:1-
 28

                                            7
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 10 of 144 Page ID #:2810



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            20.
  4
       7.      The count procedure is important because     Diaz Decl. ¶¶ 10-13, Ex. “N”
  5            it is the mechanism by which the Facility    [Cornejo Depo.] at 22:18-
  6            is able to determine whether a detainee      23:1, 24:15-25:14; Ex. “Y”
               has escaped from the Facility.               [GEO Martinez Depo.] at
  7                                                         63:20-64:19; Ex. “Z” [Reyes
  8                                                         Depo.] at 164:10-24.
  9                                                         PLAINTIFFS’ RESPONSE:
 10                                                         Undisputed.
 11
       8.      Plaintiffs also understood that failing to   Ex. “N” [Cornejo Depo.] at
 12            comply with orders would result in           22:18-23:1, 24:15-25:14; Ex.
 13            consequences.                                “O” [Campos Depo.] at 38:18-
                                                            41:19, 42:8-21, 43:4-8, 44:8-
 14                                                         45:17, 104:8-18; Ex. “P”
 15                                                         [Castillo Depo.] at 31:19-34:6,
                                                            71:21-72:1; Ex. “Q” [Mejia
 16                                                         Depo.] at 27:18-23, 29:21-
 17                                                         30:8, 64:10- 66:10, 68:10-16;
                                                            Ex. “R” [Rodriguez Depo.] at
 18                                                         38:20-:39:11, 48:7-14, 51:22-
 19                                                         25, 92:2-14; Ex. “T” [Diaz
                                                            Depo] at 18:9-21; Ex. “U”
 20                                                         [Martinez Depo.] at 34:9-25,
 21                                                         37:7-22, 37:21-28:2.
                                                            PLAINTIFFS’ RESPONSE:
 22
                                                            Objection. Lacks foundation,
 23                                                         calls for speculation, hearsay,
                                                            vague and ambiguous as to the
 24
                                                            term “consequences.”
 25                                                         Disputed. Detainees cannot be
                                                            expected to know how GEO
 26
                                                            officers will react to a hunger
 27                                                         strike, especially when they
                                                            are not given manuals in their
 28

                                                  8
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 11 of 144 Page ID #:2811



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      native language. Ex. 23,
  4                                                   Castillo Dep. 27:19-28:22; Ex.
                                                      26, Diaz Dep. 16:10-17:9; Ex.
  5
                                                      30, Rodriguez Dep. 20:14-21;
  6                                                   Ex. 28, Mejia Dep. 24:3-25;
                                                      Ex. 29, Garcia Dep. 20:20-23,
  7
                                                      76:7-11, 72:24-73:3 (“I am
  8                                                   aware that you have to follow
                                                      the rules, but if you don’t
  9
                                                      know the rules, how would
 10                                                   you respect them? That’s why
                                                      we asked for the
 11
                                                      documentation in our
 12                                                   language, and that was not
                                                      given to us.”).
 13
                                                      Plaintiffs never imagined the
 14                                                   guards would react with force
 15                                                   to their peaceful hunger strike.
                                                      Ex. 26, Diaz Dep. 54:15-17.
 16                                                   Even Officer Martinez was
 17                                                   surprised at being ordered to
                                                      use force; he had not expected
 18                                                   to use force. Ex. 20, GEO
 19                                                   Martinez Dep. 90:5-25.
                                                      LVN Jones testified she asked
 20                                                   Lt. Diaz to “escort them or
 21                                                   count them there or bring
                                                      them to medical. She said no,
 22                                                   they had to comply.” Ex. 21,
 23                                                   Jones Dep. 98:18-21, 99:1-
                                                      20.
 24
 25
 26
 27
 28

                                            9
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 12 of 144 Page ID #:2812



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       9.    On or around June 11, 2017, Plaintiffs       Ex. “F” [Video recording] at
  4          met and prepared a list of                   6:22:24 a.m.; Ex. “N”
             demands/grievances to present to GEO         [Cornejo Depo.] at 36:23-
  5
             staff. Thereafter, on June 12, 2017, at      37:20, 42:3-16, 42:25-43:8,
  6          around 6:22:24 a.m., Plaintiff Castillo      50:8-13; Ex. “O” [Campos
             gave the list of demands that was (1)        Depo.] 78:11-24, 80:9-20,
  7
             written in Spanish and (2) did not           82:2-24, 84:11-25, 85:7-23;
  8          mention that Plaintiffs were engaging in a   Ex. “P” [Castillo Depo.] at
             “hunger strike” to the dorm officer,         72:2-10, 74:21-75:19, 73:7-
  9
             Officer Gillon, who Plaintiffs knew only     19, 77:5-15 (acknowledging
 10          spoke English and was unable to read the     Officer Gillon was unable to
             letter.                                      read or understand the list of
 11
                                                          demands), 74:21-75:19; Ex.
 12                                                       “Q” [Mejia Depo.] at 56:2-
                                                          57:6, 61:7-62:25; Ex. “R”
 13
                                                          [Rodriguez Depo.] at 79:16-
 14                                                       80:14, Ex. 1 [Copy of list of
 15                                                       demands], 81:4-82:25
                                                          (translating the list of
 16                                                       demands); Ex. “S” [Garcia
 17                                                       Depo.] at 34:16-36:5; Ex. “T”
                                                          [Diaz Depo] at 42:16-43:12,
 18                                                       50:19-51:25, 62:19-63:3; Ex.
 19                                                       “V” [Gillon Depo] at 14:1-4,
                                                          86:11-20, 142:6-21.
 20                                                        PLAINTIFFS’
 21                                                       RESPONSE:
                                                          Objection. Lacks foundation,
 22                                                       calls for speculation.
 23                                                       Disputed. Defendants’
                                                          proffered evidence does not
 24                                                       support this contention. In
 25                                                       fact, the evidence cited
                                                          demonstrates that Plaintiff
 26                                                       Castillo testified that the first
 27                                                       page of the letter that
                                                          Plaintiffs turned in to Officer
 28

                                             10
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 13 of 144 Page ID #:2813



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Gillon explained Plaintiffs
  4                                                   were beginning a peaceful
                                                      hunger strike. Ex. 23, Castillo
  5
                                                      Dep. 73:1-8, 74:21-75:20.
  6                                                   The second page of the letter
                                                      consisted of Plaintiffs’ list of
  7
                                                      grievances and issues they
  8                                                   wanted to raise with ICE and
                                                      GEO officials. Ex. 23,
  9
                                                      Castillo Dep. 73:20-74:25; Ex.
 10                                                   3, List of Grievances; Ex. F,
                                                      [Video, Views C-2 and C-4]
 11
                                                      at 06:22:24 a.m. to 6:23:01
 12                                                   a.m.
                                                      Plaintiff Diaz similarly
 13
                                                      testified that "another sheet of
 14                                                   paper was also handed in with
 15                                                   the names of the fellow
                                                      detainees, but I don't know
 16                                                   where that sheet of paper
 17                                                   ended up. I don't know what
                                                      the guard did with it… That's
 18                                                   where all of our names were
 19                                                   on. And that, if I'm not
                                                      mistaken, that's where it said
 20                                                   that we were starting a hunger
 21                                                   strike." Ex. 26, Diaz Dep.
                                                      78:7-14.
 22                                                   Furthermore, although
 23                                                   Plaintiffs recognized that
                                                      Officer Gillon only spoke
 24                                                   Spanish, they asked another
 25                                                   detainee to translate for them,
                                                      as was common practice at the
 26                                                   facility -- and that detainee
 27                                                   did. Ex. 16, Lt. Diaz Dep.
                                                      119:14-23; 312:18-313:5
 28

                                            11
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 14 of 144 Page ID #:2814



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      (English-speaking detainees
  4                                                   regularly translated for non-
                                                      English speaking detainees);
  5
                                                      Ex. 23, Castillo Dep. 74:21-
  6                                                   75:20; Ex. 26, Diaz Dep.
                                                      41:21-42:3, 42:19-25; Ex. 30,
  7
                                                      Rodriguez Dep. 96:4-7
  8                                                   (African detainee informed
                                                      officer they were going to
  9
                                                      start a hunger strike and
 10                                                   wanted to speak to a superior
                                                      to present their complaints);
 11
                                                      Ex. F, [Video, View C-4] at
 12                                                   06:24:29 a.m. to 06:27:31
                                                      a.m. (demonstrating various
 13
                                                      detainees approaching Officer
 14                                                   Gillon and Plaintiff Rodriguez
 15                                                   at the podium where they all
                                                      appear to be reviewing the
 16                                                   letter Plaintiffs gave to Officer
 17                                                   Gillon).
                                                      Officer Gillon himself
 18                                                   testified that he learned of the
 19                                                   hunger strike when Plaintiffs
                                                      gave him their letter. Ex. 17,
 20                                                   Gillon Dep. 86:11-87:15,
 21                                                   87:25-88:2. Officer Gillon’s
                                                      General Incident Report,
 22                                                   which he completed following
 23                                                   the incident, confirms the
                                                      same. Ex. 4, General Incident
 24                                                   Reports at 1. (“On June 12,
 25                                                   2017, at approximately 0625 I
                                                      officer R. Gillon received a
 26                                                   letter from a detainee stating
 27                                                   that their [sic] going on
                                                      hunger strike/protest because
 28

                                            12
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 15 of 144 Page ID #:2815



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      of ICE I then reported then
  4                                                   letter to my supervisor.”)
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            13
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 16 of 144 Page ID #:2816



  1    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       10.   The list of demands was presented of          Ex. “F” [Video recording] at
  4          Officer Gillon after breakfast (the first     6:24 a.m.; Ex. “N” [Cornejo
             meal that Plaintiffs missed, but did not      Depo.] at 42:3-16, 42:25-43:8;
  5
             inform anyone that they intentionally         Ex. “O” [Campos Depo.] at
  6          skipped) and immediately before count,        78:5-10, 84:11-25; Ex. “P”
             which Plaintiffs knew routinely took          [Castillo Depo.] at 65:20-24,
  7
             place after breakfast. Since Officer Gillon   67:9-68:9; Ex. “Q” [Mejia
  8          does not speak Spanish, another detainee      Depo.] at 55:19-20; Ex. “R”
             was asked to translate the list of demands    [Rodriguez Depo.] at 85:12-
  9
             (that did not mention a “hunger strike”)      86:21, 95:9-7; Ex. “S” [Garcia
 10          to Officer Gillon.                            Depo.] at 32:12-18; Ex. “T”
                                                           [Diaz Depo] at 41:21-42:3,
 11
                                                           42:16-43:12, 46:5-20, 52:21-
 12                                                        53:10, 63:21-64:21; Ex. “U”
                                                           [Martinez Depo.] at 72:17-
 13
                                                           73:8, 78:24-80:2.
 14                                                        PLAINTIFFS’ RESPONSE:
 15                                                        Objection. Lacks foundation,
                                                           calls for speculation, hearsay.
 16                                                        Disputed. Plaintiffs returned
 17                                                        their trays to the officers after
                                                           breakfast without eating any
 18                                                        of the food. Ex. 30,
 19                                                        Rodriguez Dep. 91:15-21.
                                                           Further, the video evidence
 20                                                        demonstrates that Plaintiff
 21                                                        Castillo walked up to Officer
                                                           Gillon twice and handed him
 22                                                        two separate pieces of paper.
 23                                                        The first page of the letter
                                                           explained Plaintiffs were
 24                                                        beginning a peaceful hunger
 25                                                        strike. Ex. 23, Castillo Dep.
                                                           73:1-8, 74:21-75:20. The
 26                                                        second page of the letter
 27                                                        consisted of Plaintiffs list of
                                                           grievances and issues they
 28

                                              14
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 17 of 144 Page ID #:2817



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      wanted to raise with ICE and
  4                                                   GEO officials. Ex. 23,
                                                      Castillo Dep. 73:20-74:25; Ex.
  5
                                                      3, List of Grievances; Ex. F,
  6                                                   [Video, Views C-2 and C-4]
                                                      at 06:22:24 a.m. to 6:23:01
  7
                                                      a.m.
  8                                                   The video evidence
                                                      demonstrates that Plaintiff
  9
                                                      Rodriguez, who did his best to
 10                                                   communicate with Officer
                                                      Gillon, used the assistance of
 11
                                                      an English-speaking detainee
 12                                                   to translate their letter to
                                                      Gillon. Ex. 30, Rodriguez
 13
                                                      Dep. 96:4-7 (African detainee
 14                                                   informed officer they were
 15                                                   going to start a hunger strike
                                                      and wanted to speak to a
 16                                                   superior to present their
 17                                                   complaints); Ex. F, [Video,
                                                      View C-4] at 06:24:29 a.m. to
 18                                                   06:27:31 a.m. (demonstrating
 19                                                   various detainees approaching
                                                      Officer Gillon and Plaintiff
 20                                                   Rodriguez at the podium
 21                                                   where they all appear to be
                                                      reviewing the letter Plaintiffs
 22                                                   gave to Officer Gillon).
 23
 24
 25
 26
 27
 28

                                            15
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 18 of 144 Page ID #:2818



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       11.   At around 6:23 a.m., Plaintiff Castillo      Ex. “F” [Video recording] at
  4          handed Officer Gillon a second piece of      6:23 a.m.; Ex. “N” [Cornejo
             paper that listed Plaintiffs’ names.         Depo.] at 45:15-18, 55:2-7;
  5
             Meanwhile, the other plaintiffs sat at two   Ex. “P” [Castillo Depo.] at
  6          separate tables in the dayroom of the        70:25-71:15; Ex. “R”
             dorm to gain attention.                      [Rodriguez Depo.] at 148:20-
  7
                                                          24; Ex. “T” [Diaz Depo] at
  8                                                       63:4-16, 78:2-79:13 (stating
                                                          second piece of paper was a
  9
                                                          list of names)
 10                                                       PLAINTIFFS’ RESPONSE:
                                                          Objection. Lacks foundation.
 11
                                                          Disputed. The first page of
 12                                                       the letter explained that
                                                          Plaintiffs were starting a
 13
                                                          peaceful hunger strike and
 14                                                       were requesting to speak with
 15                                                       ICE officials and GEO
                                                          supervisors. Ex. 23, Castillo
 16                                                       Dep. 73:1-8, 74:21-75:20.
 17                                                       Plaintiff Diaz testified
                                                          "another sheet of paper was
 18                                                       also handed in with the names
 19                                                       of the fellow detainees, but I
                                                          don't know where that sheet of
 20                                                       paper ended up. I don't know
 21                                                       what the guard did with it…
                                                          That's where all of our names
 22                                                       were on. And that, if I'm not
 23                                                       mistaken, that's where it said
                                                          that we were starting a hunger
 24                                                       strike." Ex. 26, Diaz Dep.
 25                                                       78:7-14.
                                                          The second page of the letter
 26                                                       consisted of Plaintiffs list of
 27                                                       grievances and issues they
                                                          wanted to raise with ICE and
 28

                                              16
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 19 of 144 Page ID #:2819



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            GEO officials. Ex. 23,
  4                                                         Castillo Dep. 73:20-74:25; Ex.
                                                            F, [Video, Views C-2 and C-
  5
                                                            4] at 06:22:24 a.m. to 6:23:01
  6                                                         a.m. (demonstrating Plaintiff
                                                            Castillo handing two sheets of
  7
                                                            paper to Officer Gillon).
  8                                                         Plaintiffs’ intentions were
                                                            simply to be heard and get
  9
                                                            GEO officers’ attention so
 10                                                         that they could explain their
                                                            concerns. Ex. 25, Cornejo
 11
                                                            Dep. 45:6-18, 52:21-54:16.
 12    12.     At around 6:29:59 a.m., Officer Jindi        Ex. “F’ [Video recording] at
 13            arrived to the dorm to relieve Officer       6:29:59 a.m.; Ex. “O”
               Gillon. Officer Gillon explained to          [Campos Depo.] at 175:6-20
 14            Officer Jindi that he received papers and    (“I know that I wasn’t
 15            that “something” was going on. Officer       complying with the rules.”);
               Jindi instructed him to give the papers to   Ex. “P” [Castillo Depo.] at
 16            Lt. Diaz. Thereafter, Officer Jindi          67:9-68:9, 78:7-79:4; Ex. “Q”
 17            announced that it was time for count and     [Mejia Depo.] at 67:22-68:1,
               Plaintiffs chose to ignore the order.        70:1-9; Ex. “R” [Rodriguez
 18                                                         Depo.] at 92:2-14, 96:8-19;
 19                                                         Ex. “S” [Garcia Depo.] at
                                                            38:11-14; Ex. “T” [Diaz
 20                                                         Depo] at 46:5-20; Ex. “U”
 21                                                         [Martinez Depo.] at 87:1-
                                                            89:3; Ex. “V” [Gillon Depo]
 22                                                         at 90:19-21, 157:8-11, 158:17-
 23                                                         20; Ex. “X” [Jindi Depo.] at
                                                            35:9-14, 36:8-37:5, 37:8-19,
 24                                                         40:15-20, 58:23-25, 63:8-14.
 25                                                         PLAINTIFFS’ RESPONSE:
                                                            Objection. Lacks foundation,
 26                                                         calls for speculation.
 27                                                         Disputed. When Officer Jindi
                                                            arrived to relieve Officer
 28

                                                17
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 20 of 144 Page ID #:2820



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Gillon, she announced that it
  4                                                   was time to “prep for count,”
                                                      meaning that Plaintiffs still
  5
                                                      had a 10-minute grace period
  6                                                   to return to their bunks before
                                                      count might begin. Ex. 18,
  7
                                                      Jindi Dep. 38:18-39:3, 40:5-
  8                                                   20. In addition, there was no
                                                      utility officer present at this
  9
                                                      time and, per GEO policy,
 10                                                   Officer Jindi could not begin
                                                      count. Ex. 18, Jindi Dep. 21:3-
 11
                                                      21, 60:10-61:21; Ex. 31, Jindi
 12                                                   Dep. Exhibit 2 [Video still of
                                                      view C-1 at 6:30:51 a.m.]; Ex.
 13
                                                      17, Gillon Dep. 159:5-10; Ex.
 14                                                   16, Lt. Diaz Dep. 309:22-24;
 15                                                   Ex. 20, GEO Martinez Dep.
                                                      34:25-35:4, 137:13-138:8
 16                                                   (assigned as the utility officer
 17                                                   that would verify count on the
                                                      day of the incident).
 18                                                   Other detainees, not involved
 19                                                   in the strike, continued to
                                                      wander around the dayroom
 20                                                   area as was normal during the
 21                                                   prep for count period. Ex. 18,
                                                      Jindi Dep. 38:18-39:3, 40:5-
 22                                                   20; Ex. F, [Video, View C-3]
 23                                                   at 06:32:58 (demonstrating
                                                      that a detainee is in the
 24                                                   shower when Lt. Diaz entered
 25                                                   the dayroom).

 26
 27
 28

                                            18
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 21 of 144 Page ID #:2821



  1    Defs’ UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       13.   Officer Jindi had no information that       Ex. “O” [Campos Depo.] at
  4          there was an alleged hunger strike.         85:7-23, 94:22-95:15; Ex. “Q”
             Indeed, Plaintiffs admitted that they are   [Mejia Depo.] at 58:15-59:14,
  5
             guessing that Officer Gillon was            60:11-14, 63:23-25, 67:8-11,
  6          informed and knew they were on a            159:7-24 (admitting that the
             hunger strike.                              papers that were given to
  7
                                                         Officer Gillon did not mention
  8                                                      the hunger strike, but he
                                                         assumes that someone
  9
                                                         verbally told Officer Gillon);
 10                                                      Ex. “R” [Rodriguez Depo.] at
                                                         95:9-7; Ex. “S” [Garcia
 11
                                                         Depo.] at 38:20-24; Ex. “T”
 12                                                      [Diaz Depo] at 50:4-10, 73:7-
                                                         14, 77:23-78:3; Ex. “U”
 13
                                                         [Martinez Depo.] at 78:24-
 14                                                      80:2; Ex. “V” [Gillon Depo]
 15                                                      at 92:25-93:3 (demonstrating
                                                         that he was never told verbally
 16                                                      of the hunger strike); Ex. “X”
 17                                                      [Jindi Depo.] at 35:9-14, 36:8-
                                                         37:5; Ex. “Y” [GEO Martinez
 18                                                      Depo.] at 141:4-18.
 19
                                                         PLAINTIFFS’ RESPONSE:
 20                                                      Objection. Lacks foundation,
 21                                                      calls for speculation.
                                                         Disputed. Defendants’
 22                                                      proffered evidence does not
 23                                                      support the entirety of this
                                                         contention. Officer Jindi
 24                                                      merely testified that she did
 25                                                      not think Officer Gillon
                                                         mentioned a hunger strike.
 26                                                      Ex. 18, Jindi Dep. 36:24-37:5.
 27                                                      Further, Officer Gillon
                                                         himself testified that he
 28

                                              19
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 22 of 144 Page ID #:2822



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      learned of the hunger strike
  4                                                   when Plaintiffs gave him their
                                                      letter. Ex. 17, Gillon Dep.
  5
                                                      86:11-87:15, 87:25-88:2.
  6                                                   Officer Gillon’s use General
                                                      Incident Report, which he
  7
                                                      completed following the
  8                                                   incident, confirms the same.
                                                      Ex. 4, General Incident
  9
                                                      Reports at 1.
 10                                                   Significantly, Lt. Diaz went
                                                      straight to dorm 2-Charlie
 11
                                                      because she was told
 12                                                   detainees were claiming a
                                                      hunger strike. Ex. 16, Lt.
 13
                                                      Diaz Dep. 195:6-196:5.
 14                                                   Plaintiff Castillo, the
 15                                                   individual who handed Officer
                                                      Gillon the letter that indicated
 16                                                   Plaintiffs were beginning a
 17                                                   peaceful hunger strike,
                                                      testified that another detainee
 18                                                   helped them translate the
 19                                                   contents of the letter from
                                                      English to Spanish. Ex. 23,
 20                                                   Castillo Dep. 72:19-73:19,
 21                                                   74:21-75:20; 75:6-20.
                                                      Similarly, Plaintiff Rodriguez
 22                                                   who was at the podium with
 23                                                   Plaintiff Castillo testified that
                                                      the African detainee who
 24                                                   translated for them informed
 25                                                   the officer they were going to
                                                      start a hunger strike and
 26                                                   wanted to speak to a superior
 27                                                   to present their complaints.
                                                      Ex. 30, Rodriguez Dep. 96:4-
 28

                                            20
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 23 of 144 Page ID #:2823



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      7.
  4                                                   Plaintiffs had handed a paper
                                                      to the officer in charge as to
  5
                                                      why they were doing the
  6                                                   hunger strike. Ex. 24, Campos
                                                      Dep. 95:8-9.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            21
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 24 of 144 Page ID #:2824



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       14.   Officer Jindi used her radio and requested   Diaz Decl. ¶¶ 9, 14; Campos
  4          assistance because Plaintiffs were not       Decl. ¶ 4; Ex. “F” [Video
             returning to their bunks for count per her   recording] at 6:30:37 to
  5
             order – she did not communicate any          6:32:51 a.m.; Ex. “R”
  6          additional information. In response to       [Rodriguez Depo.] at 96:8-19;
             Officer Jindi’s request, at around 6:32:51   Ex. “S” [Garcia Depo.] at
  7
             a.m., Lt. Diaz arrived to the dorm with      38:15-19; Ex. “T” [Diaz
  8          GEO officers, including Officer Gillon,      Depo] at 53:8-24; Ex. “V”
             Officer Martinez, and Officer Reyes, and     [Gillon Depo] at 97:15-24,
  9
             LVN Jones.                                   98:10-14; Ex. “W” [Jones
 10                                                       Depo.] at 79:1-25, 80:25-81:5;
                                                          Ex. “X” [Jindi Depo.] at 37:8-
 11
                                                          19, 40:15-20, 41:12-17,
 12                                                       41:22-42:9; Ex. “Y” [GEO
                                                          Martinez Depo.] at 44:4-12;
 13
                                                          Ex. “Z” [Reyes Depo.] at
 14                                                       76:12-77:5, 77:6-14.
 15                                                       PLAINTIFFS’ RESPONSE:
                                                          Disputed. Although Officer
 16                                                       Jindi testified that she only
 17                                                       communicated over her radio
                                                          that Plaintiffs were refusing to
 18                                                       return to their beds, Officer
 19                                                       Gillon testified that he was
                                                          aware of Plaintiffs announced
 20                                                       hunger strike because of the
 21                                                       letter they gave him, and he
                                                          reported what he knew to the
 22                                                       first watch supervisor (Lt.
 23                                                       Diaz). Ex. 17, Gillon Dep.
                                                          86:11-87:15, 87:25-88:2,
 24                                                       90:19-21, 91:4-11, 94:204,
 25                                                       94:12-95:22, 96:2-17, 97: 2-7.
                                                          Further, Lt. Diaz testified that
 26                                                       after her morning briefing,
 27                                                       while she was in the watch
                                                          commander’s office, an
 28

                                             22
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 25 of 144 Page ID #:2825



  1    Defs’    UNCONTROVERTED MATERIAL                        EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                               officer brought her a list of
  4                                                            names involving detainees
                                                               that were claiming to be on a
  5
                                                               hunger strike. When Lt. Diaz
  6                                                            arrived to the housing unit,
                                                               officers there informed her
  7
                                                               that detainees were claiming a
  8                                                            hunger strike. Ex. 16, Lt.
                                                               Diaz Dep. 187:2-9, 188:14-23,
  9
                                                               189:12-21.
 10
 11
 12
 13
 14
 15
 16    15.     Before entering the dorm, in addition to        Diaz Decl. ¶ 9; Ex. “V”
               the information that Lt. Diaz learned           [Gillon Depo] at 90:19-21,
 17
               from Officer Jindi over the radio, she had      157:8-11.
 18            the list of Plaintiffs’ names that were         PLAINTIFFS’ RESPONSE:
               written on the second piece of paper and         Objection. Lacks foundation,
 19
               was informed that Plaintiffs were               vague as to term
 20            threatening to start a hunger strike if their   “threatening.”
               demands were not met.                           Disputed. Although Officer
 21
                                                               Gillon testified that he could
 22                                                            not remember what he did
                                                               with the letter, Lt. Diaz
 23
                                                               testified at her deposition that
 24                                                            she entered the dorm with the
                                                               letter which indicated the
 25
                                                               names of Plaintiffs “claiming
 26                                                            to be on a hunger strike.” Ex.
                                                               16, Lt. Diaz Dep. 321:17-19
 27
                                                               (emphasis added). The video
 28                                                            evidence further demonstrates

                                                  23
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 26 of 144 Page ID #:2826



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      that the letter consisted of two
  4                                                   sheets of paper. Ex. F,
                                                      [Video, View C-3] at 06:33:65
  5
                                                      a.m. and 06:35:48 a.m.
  6                                                   (demonstrates Lt. Diaz
                                                      handing papers to another
  7
                                                      GEO officer who later flips
  8                                                   between the two sheets of
                                                      paper).
  9
                                                      Moreover, Plaintiffs have
 10                                                   testified that the letter
                                                      consisted of both: (1) their
 11
                                                      names and their announced
 12                                                   hunger strike; and (2) their list
                                                      of grievances and reasons for
 13
                                                      beginning a hunger strike. Ex.
 14                                                   23, Castillo Dep. 73:1-8,
 15                                                   74:21-75:20

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            24
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 27 of 144 Page ID #:2827



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       16.   When Lt. Diaz, the GEO officers, and         Ex. “F” [Video recording] at
  4          LVN Jones arrived to the dorm at around      6:32 to 6:33:09; Diaz Decl. ¶¶
             6:32 a.m., Plaintiffs were seated at two     14-17; Ex. “N” [Cornejo
  5
             tables in the dayroom of the dorm and        Depo.] at 73:13-16; Ex. “O”
  6          refused to go to their bunks for count.      [Campos Depo.] at 93:4-21;
             Then, Lt. Diaz asked Plaintiffs to go to     Ex. “P” [Castillo Depo.] at
  7
             their bunks for count in a stern tone. In    78:7-79:4; Ex. “Q” [Mejia
  8          response, Plaintiffs stated that they        Depo.] at 67:22-68:1, 68:10-
             wanted to speak to ICE. Because              16, 70:1-9; Ex. “V” [Gillon
  9
             Plaintiffs were not responding to Lt. Diaz   Depo] at 98:24-99:2, 160:15-
 10          commands (and in some cases, not even        161:3; Ex. “W” [Jones Depo.]
             paying attention to her), she asked GEO      at 88:21-89:12, 93:11-22; Ex.
 11
             officers to translate, which they did.       “Y” [GEO Martinez Depo.] at
 12                                                       54:10-17; Ex. “Z” [Reyes
                                                          Depo.] at 79:12-80:5, 86:9-20,
 13
                                                          94:1-22.
 14                                                       PLAINTIFFS’ RESPONSE:
 15                                                       Objection. Lacks foundation,
                                                          calls for speculation, vague as
 16                                                       to the term “stern.”
 17                                                       Disputed. Plaintiffs provided
                                                          GEO staff their letter
 18                                                       explaining their announced
 19                                                       hunger strike, their reasons for
                                                          beginning one, and that they
 20                                                       wanted to speak with ICE
 21                                                       officials and GEO
                                                          supervisors. Ex. 23, Castillo
 22                                                       Dep. 72:19-73:19, 74:21-
 23                                                       75:20; 75:6-20.
                                                          While some Plaintiffs might
 24                                                       have understood that Lt. Diaz
 25                                                       was indicating they should
                                                          return to their beds, Lt. Diaz
 26                                                       entered the dorm and
 27                                                       approached Plaintiffs while
                                                          displaying a canister of OC
 28

                                              25
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 28 of 144 Page ID #:2828



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      spray in a threatening manner
  4                                                   and shouting in English. Ex.
                                                      23, Castillo Dep. 79:21-80:9.
  5
                                                      Lt. Diaz testified that when
  6                                                   she got to the dorm the “dorm
                                                      officer said they detainees
  7
                                                      won’t rack up. They were on
  8                                                   hunger strike.” Ex. 16, Lt.
                                                      Diaz Dep. 196:3-5.
  9
                                                      LVN Jones testified that Lt.
 10                                                   “Diaz just kept yelling and
                                                      shaking her can [of OC
 11
                                                      spray]”. Ex. 21, Jones Dep.
 12                                                   97:6-7.
                                                      Due to the hostility of the
 13
                                                      situation, Plaintiffs were
 14                                                   afraid to get up from the
 15                                                   tables. Ex. 30, Rodriguez Dep.
                                                      141:21-142:5, 142:13-21,
 16                                                   143:4-7; Ex. 23, Castillo Dep.
 17                                                   144:3-18; Ex. 25, Cornejo
                                                      Dep. 63:24-65:2.
 18                                                   Lt. Diaz’s testimony
 19                                                   demonstrates that she did not
                                                      enter the room with the intent
 20                                                   to understand Plaintiffs’
 21                                                   concerns, rather she entered
                                                      the dorm displaying the OC
 22                                                   spray to prepare for something
 23                                                   to “pop off.” Ex. 16, Lt. Diaz
                                                      Dep. 319:2-24. Although
 24                                                   Defendants assert that Lt.
 25                                                   Diaz asked officers to
                                                      translate for her, while
 26                                                   reviewing the incident video
 27                                                   up to 06:37:47 a.m., Lt. Diaz
                                                      testified that she had not yet
 28

                                            26
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 29 of 144 Page ID #:2829



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      given the officers any
  4                                                   directives. Ex. 16, Lt. Diaz
                                                      Dep. 335:18-336:25. At
  5
                                                      06:38:04 a.m., however, the
  6                                                   video evidence demonstrates
                                                      that officers began placing
  7
                                                      their hands on detainees at
  8                                                   Table A. Ex. F, [Video, View
                                                      C-3] at 06:37:47 a.m to
  9
                                                      06:38:04 a.m.
 10                                                   Officer Martinez did not
                                                      understand that force was
 11
                                                      about to be used and did not
 12                                                   give a warning to that effect.
                                                      Ex. 20, GEO Martinez Dep.
 13
                                                      90:5-25 (Officer Martinez
 14                                                   came to talk to the detainees
 15                                                   and did not expect the use of
                                                      force); 96:7-21 (Officer
 16                                                   Martinez did not explain what
 17                                                   pepper spray was or warn
                                                      them that it could be used);
 18                                                   Officer Reyes testified that he
 19                                                   can “barely speak Spanish”
                                                      and only “very rarely” spoke
 20                                                   Spanish in the facility. Ex.
 21                                                   16, Reyes Dep. 43:7-14.
                                                      The other officers who were
 22                                                   present did not speak Spanish.
 23                                                   Ex. 17, Gillon Dep. 14:1-4;
                                                      Ex. 16, Lt. Diaz Dep. 120:4-
 24                                                   12, (Reyes and Martinez were
 25                                                   the only officers involved in
                                                      the confrontation avoidance
 26                                                   who spoke Spanish).
 27
 28

                                            27
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 30 of 144 Page ID #:2830



  1    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF                      FACTS
        No.
  3
       17.   Throughout the incident, GEO Officers         Ex. “F” [Video recording] at
  4          Martinez, who speaks Spanish fluently,        6:37:06 to 6:37:49, 6:43:17;
             and Reyes unsuccessfully tried to             Ex. “V” [Gillon Depo] at
  5
             negotiate and reason with Plaintiffs. They    163:21-25, 164:1-4; Ex. “Y”
  6          explained that ICE was not present at the     [GEO Martinez Depo.] at
             Facility; thus, Plaintiffs should return to   13:6-12, 45:12-25, 46:21-
  7
             their bunks for count and revisit their       47:4, 47:5-9, 60:7-61:13,
  8          strike/protest after count, when ICE was      61:21-63:19, 65:4-18, 72:6-
             present. But, Plaintiffs refused and          73:8, 94:23-95:8, 99:17-
  9
             repeated they wanted to see ICE.              100:18; Ex. “Z” [Reyes
 10                                                        Depo.] at 92:10-24, 147:13-
                                                           18; 149:2-150:25, 164:7-25;
 11
                                                           183:19-24.
 12
                                                           PLAINTIFFS’ RESPONSE:
 13
                                                           Objection. Lacks foundation,
 14                                                        calls for speculation.
 15                                                        Disputed. Defendants rely on
                                                           GEO officers’ testimony
 16                                                        explaining that they spoke to
 17                                                        and negotiated with Plaintiffs
                                                           in Spanish. The officers
 18                                                        themselves provided
 19                                                        contradictory testimony.
                                                           Officer Reyes testified that he
 20                                                        does not speak Spanish, he
 21                                                        spoke to Plaintiffs in English,
                                                           and does not remember
 22                                                        anyone speaking to them in
 23                                                        Spanish. Ex. 16, Reyes Dep.
                                                           148:24-149:1, 150:17-25,
 24                                                        159:12-20. Officer Reyes
 25                                                        himself explained that he can
                                                           “barely speak Spanish” and
 26                                                        only “very rarely” spoke
 27                                                        Spanish in the facility. Ex. 16,
                                                           Reyes Dep. 43:7-14.
 28

                                              28
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 31 of 144 Page ID #:2831



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Officer Martinez did not
  4                                                   understand that force was
                                                      about to be used and did not
  5
                                                      give a warning to that effect.
  6                                                   Ex. 20, GEO Martinez Dep.
                                                      90:5-25 (Officer Martinez
  7
                                                      came to talk to the detainees
  8                                                   and did not expect the use of
                                                      force); 96:7-21 (Officer
  9
                                                      Martinez did not explain what
 10                                                   pepper spray was or warn
                                                      them that it could be used);
 11
                                                      62:2-63:19 (Officer Martinez
 12                                                   only asked Plaintiffs what was
                                                      going on and told them they
 13
                                                      needed to return to their bunks
 14                                                   for count)
 15                                                   Plaintiff Castillo testified that
                                                      only one officer spoke to them
 16                                                   in Spanish -- and that officer
 17                                                   refused to listen to anything
                                                      Plaintiffs said, refused to
 18                                                   engage in any discussion
 19                                                   whatsoever about what
                                                      Plaintiffs were doing or why,
 20                                                   and only said that Plaintiffs
 21                                                   “did not want to do this.” Ex.
                                                      23, Castillo Dep. 82:17-83:5.
 22                                                   Plaintiff Campos does not
 23                                                   recall any officers speaking to
                                                      them in Spanish. Ex. 24,
 24                                                   Campos Dep. 91:25-92:5,
 25                                                   94:1-3.
                                                      GEO personnel did not
 26                                                   respond to the hunger strike
 27                                                   by trying to negotiate calmly
                                                      with Plaintiffs in their native
 28

                                            29
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 32 of 144 Page ID #:2832



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      language. Plaintiff Campos
  4                                                   testified, Lt. Diaz
                                                      “immediately started gassing
  5
                                                      us with the pepper, and then
  6                                                   the officers were grabbing
                                                      us… they did not act in a
  7
                                                      professional manner… we
  8                                                   weren’t fighting, we weren’t
                                                      breaking things,... we were
  9
                                                      just sitting down…. She didn’t
 10                                                   look for not even a mediator,
                                                      someone who spoke Spanish.”
 11
                                                      Ex. 24, Campos Dep. 92:8-24.
 12                                                   Plaintiff Rodriguez testified
                                                      he did not hear any orders,
 13
                                                      they spoke to them in English
 14                                                   the whole time and “they just
 15                                                   let the angry lady in white [Lt.
                                                      Diaz] handle the problem.”
 16                                                   Ex. 30, Rodriguez Dep. 142:7-
 17                                                   8, 144:14-18.
                                                      Plaintiff Cortez testified that
 18                                                   they asked the other detainee
 19                                                   to translate for them and to,
                                                      "[t]ell [the guard] that we are
 20                                                   handing him this sheet of
 21                                                   paper, that we're going to do a
                                                      peaceful hunger strike because
 22                                                   we want to speak to an ICE
 23                                                   officer." Ex. 26, Diaz Dep.
                                                      43:10-13.
 24                                                   Further, Plaintiffs explained
 25                                                   that they wanted to speak with
                                                      someone in charge, including
 26                                                   GEO supervisors and ICE.
 27                                                   Ex. 23, Castillo Dep. 73:1-6;
                                                      Ex. 25, Cornejo Dep. 36:3-16.
 28

                                            30
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 33 of 144 Page ID #:2833



  1    Defs’ UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       18.   Plaintiffs admitted that they knew Lt.      Ex. “N” [Cornejo Depo.] at
  4          Diaz and the responding GEO officers        73:13-16; Ex. “P” [Castillo
             ordered them in English and Spanish to      Depo.] at 78:7-79:4, 80:1-
  5
             return to their bunks and/or leave the      81:3, 82:17-83:20, 84:7-14,
  6          tables. They also understood that there     84:18-25; Ex. “Q” [Mejia
             would be consequences, including the use    Depo.] at 70:1-71:25, 73:16-
  7
             of OC spray, for their decision to ignore   18; Ex. “R” [Rodriguez
  8          the commands                                Depo.] at 97:2-16; Ex. “U”
                                                         [Martinez Depo.] at 87:1-89:3.
  9
                                                         PLAINTIFFS’ RESPONSE:
 10                                                      Objection. Lacks foundation,
                                                         calls for speculation, vague as
 11
                                                         to the term “consequences.”
 12                                                      Disputed. Defendants’
                                                         proffered evidence does not
 13
                                                         support the entirety of this
 14                                                      contention. Plaintiffs
 15                                                      maintain that the only thing
                                                         that was said to them, and
 16                                                      what they understood, was
 17                                                      “cuenta” or “count” and that
                                                         they “did not want to do this.”
 18                                                      Ex. 23, Castillo Dep. 82:17-
 19                                                      83:5; Ex. 25, Cornejo Dep.
                                                         47:18-48:11; Ex. 26, Diaz
 20                                                      Dep. 46:14-25. Further, given
 21                                                      the hostile situation, Plaintiffs
                                                         were afraid to get up from the
 22                                                      tables for fear of provoking
 23                                                      the officers. Ex. 30, Rodriguez
                                                         Dep. 141:21-142:5, 142:13-
 24                                                      21, 143:4-7; Ex. 23, Castillo
 25                                                      Dep. 144:3-18; Ex. 25,
                                                         Cornejo Dep. 63:24-65:2.
 26                                                      Plaintiffs were shocked by the
 27                                                      officers’ reaction and scared
                                                         that if they got up the other
 28

                                             31
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 34 of 144 Page ID #:2834



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Plaintiffs would be hurt
  4                                                   worse. Ex. 24, Campos Dep.
                                                      92:3-93:3, 94:6-7, 96:6-17,
  5
                                                      97:8-12, 103:11-20, 105:1-7;
  6                                                   Ex. 30, Rodriguez Dep.
                                                      141:21-142:5, 142:13-21.
  7
                                                      Plaintiffs did not anticipate
  8                                                   they would be attacked and
                                                      pepper sprayed for remaining
  9
                                                      at the tables. Ex. 30,
 10                                                   Rodriguez Dep. 94:2-7.
                                                      While Plaintiff Castillo
 11
                                                      explained that he understood
 12                                                   from Lt. Diaz’s conduct that
                                                      they might be pepper sprayed
 13
                                                      if they did not return to their
 14                                                   beds, he tried to explain to the
 15                                                   officer who said “you don’t
                                                      want to do this” what
 16                                                   Plaintiffs’ intentions were, but
 17                                                   the officer refused to listen.
                                                      Immediately after, the officers
 18                                                   began assaulting Plaintiffs.
 19                                                   Ex. 23, Castillo Dep. 84: 18-
                                                      85:15, 142:24-143:7, 143:20-
 20                                                   144:2.
 21                                                   Plaintiffs never imagined the
                                                      guards would react with force
 22                                                   to their peaceful hunger strike.
 23                                                   Ex. 26, Diaz Dep. 54:15-17.
                                                      Plaintiff Campos testified, “I
 24                                                   thought there would be
 25                                                   consequences, but not like
                                                      those that occurred to us.
 26                                                   They went overboard.” Ex.
 27                                                   24, Campos Dep. 104:16-18.

 28

                                            32
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 35 of 144 Page ID #:2835



  1    Defs’ UNCONTROVERTED MATERIAL                        EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       19.   Significantly, Plaintiffs also admitted        Ex. “O” [Campos Depo.] at
  4          they had no intention of complying with        97:5-12, 103:11-104:6; Ex.
             the commands unless force was used as          “T” [Diaz Depo] at 83:2-3
  5
             this would help them garner more               (“Because we were already
  6          attention for their strike.                    there. We needed to fight for
                                                            it, to struggle, to be heard.”)
  7
                                                            PLAINTIFFS’ RESPONSE:
  8                                                         Disputed. Defendants’
                                                            proffered evidence does not
  9
                                                            support this contention.
 10                                                         Plaintiffs were shocked by the
                                                            officers’ reaction and scared
 11
                                                            that if they got up the other
 12                                                         Plaintiffs would be hurt
                                                            worse. Ex. 24, Campos Dep.
 13
                                                            92:3-93:3, 94:6-7, 96:6-17,
 14                                                         97:8-12, 103:11-20, 105:1-7.
 15                                                         Plaintiffs were scared to get
                                                            up from the tables. Ex. 30,
 16                                                         Rodriguez Dep. 141:21-142:5,
 17                                                         142:13-21; 143:4-7.
                                                            Plaintiffs never imagined the
 18                                                         guards would react with force
 19                                                         to their peaceful hunger strike.
                                                            Ex. 26, Diaz Dep. 54:15-17.
 20                                                         Plaintiffs’ main objective for
 21                                                         their hunger strike was simply
                                                            to be heard. Ex. 25, Cornejo
 22                                                         Dep. 41:11-16, 45:6-18.
 23    20.    Importantly, during the entire time that      Ex. “O” [Campos Depo.] at
              Plaintiffs ignored the commands from Lt. 94:22-95:15.
 24           Diaz and GEO officers, at least one
 25           plaintiff admitted that they did not tell Lt. PLAINTIFFS’ RESPONSE:
              Diaz they were on a hunger strike.            Objection. Lacks foundation,
 26                                                         calls for speculation,
 27                                                         relevance.
                                                            Disputed: Lt. Diaz went
 28

                                                33
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 36 of 144 Page ID #:2836



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      straight to dorm 2-Charlie
  4                                                   because she was told
                                                      detainees were claiming a
  5
                                                      hunger strike. Ex. 16, Lt.
  6                                                   Diaz Dep. 195:6-25.
                                                      Plaintiff Castillo, the
  7
                                                      individual who handed Officer
  8                                                   Gillon the letter that indicated
                                                      Plaintiffs were beginning a
  9
                                                      peaceful hunger strike,
 10                                                   testified that another detainee
                                                      helped them translate the
 11
                                                      contents of the letter from
 12                                                   English to Spanish. Ex. 23,
                                                      Castillo Dep. 72:19-73:19,
 13
                                                      74:21-75:20.
 14                                                   Similarly, Plaintiff Rodriguez
 15                                                   who was at the podium with
                                                      Plaintiff Castillo testified that
 16                                                   the African detainee who
 17                                                   translated for them informed
                                                      the officer they were going to
 18                                                   start a hunger strike and
 19                                                   wanted to speak to a superior
                                                      to present their complaints.
 20                                                   Ex. 30, Rodriguez Dep. 96:4-
 21                                                   7.
                                                      Plaintiffs had handed a paper
 22                                                   to the officer in charge as to
 23                                                   why they were doing the
                                                      hunger strike. Ex. 24, Campos
 24                                                   Dep. 95:8-9.
 25                                                   LVN Jones testified that Lt.
                                                      “Diaz just kept yelling and
 26                                                   shaking her can [of OC
 27                                                   spray]”. Ex. 21, Jones Dep.
                                                      97:7.
 28

                                            34
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 37 of 144 Page ID #:2837



  1    Defs’ UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF                    FACTS
        No.
  3
       21.   After giving numerous commands, at         Diaz Decl. ¶ 18; Ex. “F”
  4          around 6:38:01, four officers (including   [Video recording] at 6:38:00
             Officers Gillon, Reyes and Martinez)       to 6:38:52; Ex. “V” [Gillon
  5
             removed Plaintiffs Martinez and            Depo] at 105:21-106:23,
  6          Rodriguez from Table A by pulling          110:1-6, 112:3-15, 113:2-5,
             Plaintiffs Martinez and Rodriguez by       164:22-25, 166:6-24.
  7
             their arms.
  8                                                     PLAINTIFFS’ RESPONSE:
                                                        Objection. Lacks foundation,
  9
                                                        calls for speculation.
 10                                                     Disputed. Plaintiff Martinez
                                                        testified that Lt. Diaz
 11
                                                        approached him while he was
 12                                                     seated at the table stretched
                                                        out her arm, and sprayed him.
 13
                                                        Ex. 27, Martinez Dep. 90:24-
 14                                                     91:11, 93:10-20. The officers
 15                                                     grabbed Plaintiff Martinez and
                                                        injured him while doing so.
 16                                                     Ex. 27, Martinez Dep.9 4:15-
 17                                                     95:5; Ex. 49, Turk Decl.
                                                        The video evidence
 18                                                     demonstrates most of this
 19                                                     interaction, but the details are
                                                        not captured by the grainy
 20                                                     video footage and Plaintiffs
 21                                                     Martinez and Rodriguez are
                                                        largely obstructed by the
 22                                                     officers. Ex. F, [Video, View
 23                                                     C-3] at 06:38:01 a.m. to
                                                        06:38:38 a.m.
 24                                                     Plaintiff Rodriguez, who was
 25                                                     seated next to Plaintiff
                                                        Martinez, likewise testified
 26                                                     that Lt. Diaz initially sprayed
 27                                                     the OC spray three or four
                                                        times and that the officers hit
 28

                                             35
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 38 of 144 Page ID #:2838



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           him in the ribs. Ex. 30,
  4                                                        Rodriguez Dep. 145:24-25,
                                                           152:22-24.
  5
  6    22.     Instead of complying, Plaintiffs Martinez   Diaz Decl. ¶¶ 18, 47; Ex. “F”
               and Rodriguez grabbed on to each other,     [Video recording] at 6:38:01
  7            which forced the officers to physically     to 6:38:52; Ex. “R”
  8            separate them. The officers separated the   [Rodriguez Depo.] at 101:7-
               two plaintiffs at around 6:38:50 without    23, 102:4-19; Ex. “V” [Gillon
  9            striking, punching, or kicking them; the    Depo] at 167:6-16; Ex. “W”
 10            officers simply pulled them apart.          [Jones Depo.] at 110:11-21;
                                                           Ex. “Y” [GEO Martinez
 11                                                        Depo.] at 88:25-89:2.
 12
                                                           PLAINTIFFS’ RESPONSE:
 13                                                        Objection: Lacks foundation,
 14                                                        calls for speculation.
                                                           Disputed. After watching the
 15                                                        video numerous times, Lt.
 16                                                        Diaz testified that she sprayed
                                                           Plaintiffs at table A while they
 17                                                        were being restrained by
 18                                                        officers, at her direction.
                                                           After a break requested by Lt.
 19                                                        Diaz's counsel, Lt. Diaz
 20                                                        changed her testimony and
                                                           instead stated that she did not
 21                                                        spray any of the Plaintiffs at
 22                                                        table A. Ex. 16, Lt. Diaz Dep.
                                                           Dep. 342:3-343:6, 343:16-
 23
                                                           347:23. The video evidence
 24                                                        demonstrates Lt. Diaz aims
                                                           her OC spray at Plaintiffs
 25
                                                           while they were being
 26                                                        restrained by the group of
                                                           officers followed by Plaintiffs
 27
                                                           agonizing over the OC spray
 28                                                        pain. Ex. F, [Video, Views C-

                                               36
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 39 of 144 Page ID #:2839



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           1 and C-3] at 6:38:04 to
  4                                                        6:38:28.
                                                           Plaintiff Martinez’s testimony
  5
                                                           confirms the same. Ex. 27,
  6                                                        Martinez Dep. 90:24-91:11,
                                                           93:10-20.
  7
                                                           Plaintiff Rodriguez, who was
  8                                                        seated next to Plaintiff
                                                           Martinez, likewise testified
  9
                                                           that Lt. Diaz initially sprayed
 10                                                        the OC spray three or four
                                                           times and that the officers hit
 11
                                                           him in the ribs. Ex. 30,
 12                                                        Rodriguez Dep. 145:24-25,
                                                           152:22-24.
 13
                                                           Plaintiffs Mejia and Castillo,
 14                                                        who were sitting at table B,
 15                                                        testified that Lt. Diaz sprayed
                                                           Plaintiffs at Table A before
 16                                                        sprayed them at Table B. Ex.
 17                                                        28, Mejia Dep. 75:19-76:13.
                                                           Ex. 23, Castillo Dep. 91:13-3.
 18    23.     Plaintiff Rodriguez was escorted out of     Diaz Decl. ¶¶ 18, 26, 47; Ex.
 19            the dorm by two officers without issue at   “F” [Video recording] at
               around 6:39 a.m. While Plaintiff            6:38:54 to 6:39; Ex. “R”
 20            Rodriguez claims he was struck and          [Rodriguez Depo.] at 98:11-
 21            sprayed with OC numerous times while        21, 99:7-9, 101:7-23, 103:3-6,
               in the dorm room, the uncontroverted        105:2-11, 114:3-10, 152:12-
 22            video evidence and his alleged injuries     24, 153:7-10; Ex. “W” [Jones
 23            demonstrates otherwise.                     Depo.] at 110:11-21.

 24                                                        PLAINTIFFS’ RESPONSE:
 25                                                        Objection. Lacks foundation,
                                                           calls for speculation, improper
 26                                                        conclusion.
 27                                                        Disputed: Defendants admit
                                                           this fact is disputed. Plaintiff
 28

                                               37
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 40 of 144 Page ID #:2840



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Rodriguez testified that Diaz
  4                                                   initially sprayed the OC spray
                                                      three or four times. Ex. 30,
  5
                                                      Rodriguez Dep. 152:22-24. Lt
  6                                                   Diaz’s own testimony is
                                                      inconsistent. Ex. 16, Lt. Diaz
  7
                                                      Dep. 342:3-343:6, 343:16-
  8                                                   347:23.
                                                      Plaintiff Rodriguez further
  9
                                                      testified that the officers hit
 10                                                   him in the ribs. Ex. 30,
                                                      Rodriguez Dep. 145:24-25.
 11
                                                      The officers also forced his
 12                                                   arms up, injuring his
                                                      shoulders. Ex. 30, Rodriguez
 13
                                                      Dep. 153:2-4. The officers
 14                                                   pushed Plaintiff Rodriguez,
 15                                                   making him hit a wall. Ex. 30,
                                                      Rodriguez Dep. 109:24-110:7,
 16                                                   130:19-25.
 17                                                   Plaintiff Rodriguez tried to
                                                      communicate to the nurse that
 18                                                   his ears and head were injured
 19                                                   and he had scratches on his
                                                      arm. Ex. 30, Rodriguez Dep.
 20                                                   176:17-20.
 21                                                   The video evidence
                                                      demonstrates most of this
 22                                                   interaction, but the details are
 23                                                   not captured by the grainy
                                                      video footage and there is no
 24                                                   video footage of Plaintiff
 25                                                   Rodriguez in the hallway. Ex.
                                                      F, [Video, View C-3] at
 26                                                   06:38:01 a.m. to 06:38:38
 27                                                   a.m.

 28

                                            38
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 41 of 144 Page ID #:2841



  1    Defs’ UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF                    FACTS
        No.
  3
       24.   Additionally, Plaintiff Rodriguez claims   Ex. “R” [Rodriguez Depo.] at
  4          that once he was outside the dorm room,    107:5-108:23, 114:3-10; Ex.
             unknown GEO personnel pushed him           “W” [Jones Depo.] at 163:20-
  5
             into a wall. Again, his injuries           24; SAC ¶ 11-12
  6          demonstrate otherwise.                     (demonstrating Plaintiff
                                                        Martinez allegedly lost his
  7
                                                        tooth).
  8                                                     PLAINTIFFS’ RESPONSE:
                                                        Objection. Lacks foundation,
  9
                                                        calls for speculation.
 10                                                     Disputed: Defendants admit
                                                        this fact is disputed.
 11
                                                        Guards pushed Mr.
 12                                                     Rodriguez, making him hit his
                                                        face on a wall. Ex. 30,
 13
                                                        Rodriguez Dep. 109:24-110:7,
 14                                                     171:22-24, 172:8-12.
 15                                                     Plaintiff Rodriguez tried to
                                                        communicate to the nurse that
 16                                                     his ears and head were injured
 17                                                     and he had scratches on his
                                                        arm. Ex. 30, Rodriguez Dep.
 18                                                     176:17-20.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             39
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 42 of 144 Page ID #:2842



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                      FACTS
        No.
  3
       25.   Plaintiff Martinez, however, continued to    Diaz Decl. ¶ 18; Ex. “F”
  4          actively resist after being separated from   [Video recording] at 6:38:55
             Plaintiff Rodriguez by digging his heels     to 6:39:07; Ex. “T” [Diaz
  5
             into the ground. As Officers Martinez        Depo] at 83:17-23; Ex. “V”
  6          and Gillon tried to escort him out past      [Gillon Depo] at 168:15-19;
             Table B, he grabbed on to Plaintiff Diaz,    Ex. “U” [Martinez Depo.] at
  7
             who was seated at Table B. The officers      89:10-91:19, 93:4-94:6,
  8          separated the two men by pulling             94:11-95:5; Ex. “Y” [GEO
             Plaintiff Martinez off of Plaintiff Diaz.    Martinez Depo.] at 74:7-
  9
                                                          75:14, 75:22-76:1, 79:22-80:2,
 10                                                       80:6-21, 80:22-81:24, 84:2-
                                                          85:16, 87:20-88:24, 88:25-
 11
                                                          89:2, 89:3-4; Ex. “W” [Jones
 12                                                       Depo.] at 110:11-21.
                                                           PLAINTIFFS’
 13
                                                          RESPONSE:
 14                                                       Objection: Lacks foundation,
 15                                                       calls for speculation, vague as
                                                          to term “actively resist”
 16                                                       Disputed. Defendants’
 17                                                       proffered evidence does not
                                                          support the entirety of this
 18                                                       contention. No GEO officer
 19                                                       testified that Plaintiff
                                                          Martinez dug his heels into
 20                                                       the ground. The officers
 21                                                       merely testified that Plaintiff
                                                          Martinez was resisting.
 22                                                       Moreover, the citations to
 23                                                       Plaintiff Diaz’s and Nurse
                                                          Jones’s depositions do not
 24                                                       support this contention. Nurse
 25                                                       Jones consistently testified
                                                          that she could not see how the
 26                                                       guards handled Plaintiffs, that
 27                                                       she could not clearly see what
                                                          was happening, that she did
 28

                                              40
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 43 of 144 Page ID #:2843



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      not remember any specific
  4                                                   actions relating to Plaintiff
                                                      Martinez, and that she was
  5
                                                      “paying more attention to the
  6                                                   background with the other
                                                      detainees.” Jones Dep. 110:8-
  7
                                                      111:24.
  8                                                   Officer Martinez, however,
                                                      could not remember whether
  9
                                                      he or anyone else had given
 10                                                   Plaintiff Martinez any verbal
                                                      commands. He also testified
 11
                                                      that he had not tried to use
 12                                                   “pressure points” on Plaintiff
                                                      Martinez before attempting to
 13
                                                      remove him from the table.
 14                                                   Ex. 20, GEO Martinez Dep.
 15                                                   74:15-21, 75:13-76:7, 76:20-
                                                      77:19, 78:2-7; Ex. 17, Gillon
 16                                                   Dep. 164: 23-165:3, 166:22-
 17                                                   167:1 (could not remember
                                                      whether he gave more than
 18                                                   one command to “get up” at
 19                                                   this point). Plaintiff Martinez
                                                      was not striking or elbowing
 20                                                   officers while they were using
 21                                                   force on him. Ex. 20, GEO
                                                      Martinez Dep. 74:4-21.
 22                                                   Plaintiff Martinez does not
 23                                                   dispute that he tried to hold on
                                                      to his friend because he could
 24                                                   not see and was in pain from
 25                                                   the OC spray. Ex. 27,
                                                      Martinez Dep. 102:1-5.
 26
 27
 28

                                            41
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 44 of 144 Page ID #:2844



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       26.   Plaintiff Martinez continued to resist and   Ex. “F” [Video recording] at
  4          struggle the entire time the officers were   6:39:05 to 6:39:23.
             trying to escort him out of the dorm,        PLAINTIFFS’ RESPONSE:
  5
             which is depicted on the video recording     Objection. Vague as to resist.
  6          from 6:39:05-6:39:23 a.m.                    Disputed. Plaintiff Martinez
                                                          testified that after being
  7
                                                          sprayed with OC spray at
  8                                                       close range, he was grabbed
                                                          and mistreated by two officers
  9
                                                          as they drug him out of the
 10                                                       dorm with his arms behind his
                                                          back. The officers slammed
 11
                                                          him against the wall in the
 12                                                       hallway, knocking out his
                                                          tooth and dental crown. Ex.
 13
                                                          27, Martinez Dep. 93:10-96:8,
 14                                                       99:19-100:17.
 15                                                       Plaintiff Martinez’s medical
                                                          records demonstrate that
 16                                                       immediately after the incident,
 17                                                       he complained of a missing
                                                          tooth and injured right
 18                                                       shoulder. Ex. 7, Plaintiffs’
 19                                                       Medical Reports at 3. At the
                                                          time, he could not feel the
 20                                                       pain in his nose due to the
 21                                                       overwhelming burning
                                                          sensation caused by the OC
 22                                                       spray. Ex. 27, Martinez
 23                                                       Dep.102:1-16.

 24
 25
 26
 27
 28

                                              42
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 45 of 144 Page ID #:2845



  1    Defs’ UNCONTROVERTED MATERIAL                        EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       27.   While Plaintiff Martinez alleges he was        Diaz Decl. ¶¶ 20, 26; Ex. “F”
  4          sprayed while outside the dorm by a            [Video recording]; Ex. “U”
             blonde woman and two other unknown             [Martinez Depo.] at 105:9-
  5
             GEO supervisors, the video demonstrates        107:24.
  6          Lt. Diaz did not leave the dorm after
             Plaintiff Martinez was escorted out.           PLAINTIFFS’ RESPONSE:
  7
                                                            Objection. Calls for
  8                                                         speculation.
                                                            Disputed. Defendants admit
  9
                                                            this fact is disputed and
 10                                                         misstate Plaintiff Martinez’s
                                                            testimony. While Plaintiff
 11
                                                            Martinez testified that Lt.
 12                                                         Diaz sprayed him in the hall
                                                            all over his body, once he was
 13
                                                            taken out of the dorm, he
 14                                                         could not clearly see who was
 15                                                         deploying OC spray in this
                                                            instance, but knew that Lt.
 16                                                         Diaz had previously sprayed
 17                                                         him. Ex. 27, Martinez Dep.
                                                            102:1-5 (testifying that after
 18                                                         being sprayed, he was trying
 19                                                         to open his eyes to see what
                                                            was happening).
 20    28.    Additionally, there was no OC spray           Ex. “U” [Martinez Depo.] at
 21           deployed outside of the dorm or while         105:9-107:24; Ex. “Y” [GEO
              any plaintiff was restrained by an officer.   Martinez Depo.] at 84:20-
 22                                                         85:7; Ex. “Z” [Reyes Depo.]
 23                                                         at 117:11-18.

 24                                                         PLAINTIFFS’ RESPONSE:
 25                                                         Objection. Calls for
                                                            speculation.
 26                                                         Disputed. Whether Lt. Diaz
 27                                                         deployed OC spray while
                                                            Plaintiffs Martinez and
 28

                                               43
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 46 of 144 Page ID #:2846



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                          Rodriguez were restrained by
  4                                                       a group of officers is a
                                                          question of fact that is
  5
                                                          disputed by her own
  6                                                       testimony. Ex. 16, Lt. Diaz
                                                          Dep. Dep. 342:3-343:6,
  7
                                                          343:16-347:23 (testifying that
  8                                                       she sprayed Plaintiffs at table
                                                          A while they were being
  9
                                                          restrained by officers, and
 10                                                       later recanting her testimony
                                                          after a break requested by Lt.
 11
                                                          Diaz's counsel). Ex. F, [Video,
 12                                                       Views C-1 and C-3] at
                                                          6:38:04 to 6:38:28.
 13
       29.     While the officers were escorting          Diaz Decl. ¶¶ 19- 20, 22; Ex.
 14            Plaintiffs Martinez and Rodriguez out of “F” [Video recording] at
 15            the dorm, Plaintiffs Cornejo, Castillo,    6:39:32; Ex. “T” [Diaz Depo]
               Mejia, Diaz, and Campos (seated at Table at 81:20-25; Ex. “P” [Castillo
 16            B) interlocked their arms and tethered     Depo.] at 86:6-87:24; Ex. “V”
 17            their feet around the legs of Table B to   [Gillon Depo] at 104:24-
               make it more difficult for the officers to 105:5.
 18            remove them from the table – i.e.
 19            Plaintiffs were actively resisting – and   PLAINTIFFS’ RESPONSE:
               Plaintiff Garcia moved from Table A to     Objection. Calls for
 20            Table B and sat next to Plaintiff Campos. speculation, vague as to the
 21                                                       term “tethered”
                                                          Disputed. Plaintiffs seated at
 22                                                       Table B only linked arms after
 23                                                       Lt. Diaz sprayed the detainees
                                                          at Table A, yelled at Plaintiffs
 24                                                       in a threatening manner, and
 25                                                       other GEO officers told
                                                          Plaintiffs they “did not want
 26                                                       to do this,” and began
 27                                                       assaulting Plaintiffs. Ex. 23,
                                                          Castillo Dep. 82:17-83:5,
 28

                                               44
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 47 of 144 Page ID #:2847



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      86:13-87:24.; Ex. 26, Diaz
  4                                                   Dep. 81:20-25. In that
                                                      moment, Plaintiffs felt that
  5
                                                      any movement would be
  6                                                   considered provocation when
                                                      all they wanted to do was
  7
                                                      explain their reasons for
  8                                                   sitting at the table. Ex. 23,
                                                      Castillo Dep. 84: 18-85:15,
  9
                                                      142:24-143:7, 143:20-144:2;
 10                                                   Ex. 25, Cornejo Dep. 63:24-
                                                      65:2.
 11
                                                      Plaintiff Cornejo testified that
 12                                                   he decided to join hands with
                                                      the other Plaintiffs because he
 13
                                                      heard that Plaintiffs at the
 14                                                   other table sounded like they
 15                                                   were in pain, he was afraid,
                                                      and in that moment thought he
 16                                                   might be deported. Ex. 25,
 17                                                   Cornejo Dep. 65:10-24.
                                                      Although blinded by the
 18                                                   pepper spray, Plaintiff Garcia
 19                                                   testified, “[w]e were holding
                                                      hands so I felt they were
 20                                                   there.” Ex. 29, Garcia Dep.
 21                                                   45:21-46:2
                                                      Plaintiff Mejia testified that
 22                                                   "[after being sprayed] I just
 23                                                   put up with it, and then the
                                                      officers came and with my
 24                                                   fellow detainees, we just
 25                                                   crossed our arms because the
                                                      officers started hitting us ..."
 26                                                   Ex. 28, Mejia Dep. 76:12-
 27                                                   77:4.

 28

                                            45
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 48 of 144 Page ID #:2848



  1    Defs’ UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF                   FACTS
        No.
  3
       30.   The dorm, during a period that is        Diaz Decl. ¶ 21; Campos
  4          supposed to be very quiet, was in an     Decl. ¶ 6; Ex. “O” [Campos
             uproar and completely out of control.    Depo.] at 90:11-91:22; Ex.
  5
                                                      “W” [Jones Depo.] at 103:20-
  6                                                   104:10; Ex. “Y” [GEO
                                                      Martinez Depo.] at 131:24-
  7
                                                      132:12, 133:1-18, 134:7-11.
  8                                                   PLAINTIFFS’ RESPONSE:
                                                      Objection. Calls for
  9
                                                      speculation, vague and
 10                                                   ambiguous as to the term
                                                      “uproar” and “out of control”.
 11
                                                      Disputed. Plaintiffs were
 12                                                   passively sitting at the
                                                      dayroom tables waiting to
 13
                                                      speak with someone about
 14                                                   their hunger strike. The
 15                                                   uncontroverted video
                                                      evidence shows that the other
 16                                                   detainees who were at their
 17                                                   beds in the top and lower tiers
                                                      were disinterested in
 18                                                   Plaintiffs’ presence at the
 19                                                   tables. Ex. F, Video . It was
                                                      not until the use of force
 20                                                   began that the other detainees
 21                                                   showed interest in the
                                                      situation in the dayroom. Ex.
 22                                                   18, Jindi Dep. 53:3-14
 23                                                   (describing that the detainees
                                                      on the top tiers were acting
 24                                                   wild when Diaz sprayed); Ex.
 25                                                   25, Cornejo Dep. 62:11-15;
                                                      Ex. 23, Castillo Dep. 81:23-
 26                                                   82:6; Ex. 26, Diaz Dep. 60:9-
 27                                                   25; Schwartz Decl.
                                                      (incorporating Schwartz
 28

                                            46
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 49 of 144 Page ID #:2849



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Report, at 12).
  4                                                   Lt. Diaz herself testified at her
                                                      deposition that before the use
  5
                                                      of force, while Plaintiffs were
  6                                                   sitting quietly tables [Ex. 16,
                                                      Lt. Diaz Dep. 327:14-19],
  7
                                                      there was nothing of concern
  8                                                   happening in the bunks and
                                                      the situation was completely
  9
                                                      under control [Ex. 16, Lt.
 10                                                   Diaz Dep. 328:1-329:11,
                                                      331:7-9, 335:6-17]. The first
 11
                                                      mention Lt. Diaz makes at her
 12                                                   deposition about detainees
                                                      yelling is at approximately
 13
                                                      06:39:22, after the use of
 14                                                   force began [Ex. 16, Lt. Diaz
 15                                                   Dep. 347:25-348:10], but even
                                                      then, Diaz did not consider the
 16                                                   situation to present a security
 17                                                   concern and no other officer
                                                      did either [Ex. 16, Lt. Diaz
 18                                                   Dep. 348:11-18].
 19                                                   Nurse Jones was able to get
                                                      many of the detainees to calm
 20                                                   down just by asking. She
 21                                                   asked a detainee who spoke
                                                      many languages to tell the
 22                                                   others to calm down. He did
 23                                                   and the majority of the
                                                      detainees complied. Ex. 21,
 24                                                   Jones Dep. 116:23-117:7.
 25                                                   Plaintiff Diaz testified that
                                                      before Lt. Diaz started
 26                                                   spraying Plaintiffs with OC
 27                                                   spray, the other inmates in the
                                                      dorm were not saying
 28

                                            47
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 50 of 144 Page ID #:2850



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           anything and were just
  4                                                        watching. Only after she
                                                           started spraying did they start
  5
                                                           yelling that what the guards
  6                                                        were doing was not correct. In
                                                           response, Lt. Diaz threatened
  7
                                                           the other detainees with OC
  8                                                        spray and yelled at them in
                                                           English. Ex. 26, Plaintiff Diaz
  9
                                                           Dep. at 60:1-25
 10
 11
 12
 13    31.     Lt. Diaz determined that Plaintiffs Diaz,   Diaz Decl. ¶ 23; McCusker
               Campos, Cornejo, Castillo, Garcia and       Decl. ¶¶ 7-8; Ex. “H” [GEO’s
 14
               Mejia were not going to comply with the     Use of Force policy]; Ex. “O”
 15            verbal commands, they were actively         [Campos Depo.] at 103:11-
               resisting (interlocking arms), and they     104:6, 105:9-16.
 16
               were causing the other detainees to
 17            become, likewise, out of control.           PLAINTIFFS’ RESPONSE:
                                                           Objection. Lacks foundation,
 18
                                                           calls for speculation, vague as
 19                                                        to the term “out of control.”
                                                           Disputed. Plaintiffs were
 20
                                                           passively sitting at the
 21                                                        dayroom tables waiting to
 22                                                        speak with someone about
                                                           their hunger strike. The
 23                                                        uncontroverted video
 24                                                        evidence shows that the other
                                                           detainees who were at their
 25                                                        beds in the top and lower tiers
 26                                                        were disinterested in Plaintiffs
                                                           presence at the tables. Ex. F,
 27                                                        Video. It was not until the use
 28                                                        of force began that the other


                                               48
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 51 of 144 Page ID #:2851



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      detainees showed interest in
  4                                                   the situation in the dayroom.
                                                      Ex. 18, Jindi Dep. 53:3-14
  5
                                                      (describing that the detainees
  6                                                   on the top tiers were acting
                                                      wild when Diaz sprayed); Ex.
  7
                                                      25, Cornejo Dep. 62:11-15;
  8                                                   Ex. 23, Castillo Dep. 81:23-
                                                      82:6; Schwartz Decl.
  9
                                                      (incorporating Schwartz
 10                                                   Rept., at 12).
                                                      Lt. Diaz herself testified at her
 11
                                                      deposition that before the use
 12                                                   of force, while Plaintiffs were
                                                      sitting quietly tables [Ex. 16,
 13
                                                      Lt. Diaz Dep. 327:14-19],
 14                                                   there was nothing of concern
 15                                                   happening in the bunks and
                                                      the situation was completely
 16                                                   under control [Ex. 16, Lt.
 17                                                   Diaz Dep. 328:1-329:11,
                                                      331:7-9, 335:6-17]. The first
 18                                                   mention Lt. Diaz makes at her
 19                                                   deposition about detainees
                                                      yelling is at approximately
 20                                                   06:39:22, after the use of
 21                                                   force began [Ex. 16, Lt. Diaz
                                                      Dep. 347:25-348:10], but even
 22                                                   then, Diaz did not consider the
 23                                                   situation to present a security
                                                      concern and no other officer
 24                                                   did either [Ex. 16, Lt. Diaz
 25                                                   Dep. 348:11-18].
                                                      Out of fear and because they
 26                                                   could not comprehend what
 27                                                   was going on, Plaintiffs held
                                                      hands when the guards were
 28

                                            49
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 52 of 144 Page ID #:2852



  1    Defs’    UNCONTROVERTED MATERIAL                 EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                        pulling on them. Ex. 26, Diaz
  4                                                     Dep. 81:20-25; Ex. 29, Garcia
                                                        Dep. 39:17 (“We bow[ed] our
  5
                                                        heads and we held hands.”).
  6                                                     Officer Jindi testified that
                                                        after Lt. Diaz sprayed, the
  7
                                                        detainees on the top tiers grew
  8                                                     agitated and began coughing.
                                                        Ex. 18, Jindi Dep. 53:3-14.
  9
                                                        Officer Jindi further testified
 10                                                     that after she told the
                                                        detainees to calm down and
 11
                                                        not make the situation worse,
 12                                                     they complied with her orders.
                                                        Ex. 18, Jindi Dep. 51:10-52:2.
 13
                                                        Nurse Jones was able to get
 14                                                     many of the other detainees to
 15                                                     calm down just by asking. She
                                                        asked a detainee who spoke
 16                                                     many languages to tell the
 17                                                     others to calm down. He did
                                                        and the majority of the
 18                                                     detainees complied. Ex. 21,
 19                                                     Jones Dep. 116:23-117:7.
       32.     She recognized that she needed to        Diaz Decl. ¶¶ 23-24;
 20            immediately regain control because the   McCusker Decl. ¶¶ 7-8; Ex.
 21            continued delay in resolving the         “H” [GEO’s Use of Force
               confrontation was causing a major        policy]; Ex. “Y” [GEO
 22            disturbance within the dorm and entire   Martinez Depo.] at 68:20-
 23            Facility.                                69:4.

 24                                                     PLAINTIFFS’ RESPONSE:
 25                                                     Objection. Lacks foundation,
                                                        calls for speculation.
 26                                                     Disputed. Lt. Diaz testified at
 27                                                     her deposition that before the
                                                        use of force, while Plaintiffs
 28

                                              50
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 53 of 144 Page ID #:2853



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      were sitting quietly tables Lt.
  4                                                   Diaz herself testified at her
                                                      deposition that before the use
  5
                                                      of force, while Plaintiffs were
  6                                                   sitting quietly tables [Ex. 16,
                                                      Lt. Diaz Dep. 327:14-19],
  7
                                                      there was nothing of concern
  8                                                   happening in the bunks and
                                                      the situation was completely
  9
                                                      under control [Ex. 16, Lt.
 10                                                   Diaz Dep. 328:1-329:11,
                                                      331:7-9, 335:6-17]. The first
 11
                                                      mention Lt. Diaz makes at her
 12                                                   deposition about detainees
                                                      yelling is at approximately
 13
                                                      06:39:22, after the use of
 14                                                   force began [Ex. 16, Lt. Diaz
 15                                                   Dep. 347:25-348:10], but even
                                                      then, Diaz did not consider the
 16                                                   situation to present a security
 17                                                   concern and no other officer
                                                      did either [Ex. 16, Lt. Diaz
 18                                                   Dep. 348:11-18].Lt. Diaz
 19                                                   herself testified at her
                                                      deposition that before the use
 20                                                   of force, while Plaintiffs were
 21                                                   sitting quietly tables [Ex. 16,
                                                      Lt. Diaz Dep. 327:14-19],
 22                                                   there was nothing of concern
 23                                                   happening in the bunks and
                                                      the situation was completely
 24                                                   under control [Ex. 16, Lt.
 25                                                   Diaz Dep. 328:1-329:11,
                                                      331:7-9, 335:6-17]. The first
 26                                                   mention Lt. Diaz makes at her
 27                                                   deposition about detainees
                                                      yelling is at approximately
 28

                                            51
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 54 of 144 Page ID #:2854



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      06:39:22, after the use of
  4                                                   force began [Ex. 16, Lt. Diaz
                                                      Dep. 347:25-348:10], but even
  5
                                                      then, Diaz did not consider the
  6                                                   situation to present a security
                                                      concern and no other officer
  7
                                                      did either [Ex. 16, Lt. Diaz
  8                                                   Dep. 348:11-18]. Diaz Dep.
                                                      327:14-19], there was nothing
  9
                                                      of concern happening in the
 10                                                   bunks and the situation was
                                                      completely under control
 11
                                                      [Diaz Dep. 328:1-329:11,
 12                                                   331:7-9, 335:6-17]. The first
                                                      mention Lt. Diaz makes at her
 13
                                                      deposition about detainees
 14                                                   yelling is at approximately
 15                                                   06:39:22, after the use of
                                                      force began [Diaz Dep.
 16                                                   347:25-348:10], but even
 17                                                   then, Diaz did not consider the
                                                      situation to present a security
 18                                                   concern and no other officer
 19                                                   did either [Diaz Dep. 348:11-
                                                      18]..
 20                                                   Officer Jindi testified that
 21                                                   after Lt. Diaz sprayed, the
                                                      detainees on the top tiers grew
 22                                                   agitated and began coughing.
 23                                                   Ex. 18, Jindi Dep. 53:3-14.
                                                      Officer Jindi further testified
 24                                                   that after she told the
 25                                                   detainees to calm down and
                                                      not make the situation worse,
 26                                                   they complied with her orders.
 27                                                   Ex. 18, Jindi Dep. 51:10-52:2.
                                                      Nurse Jones was able to get
 28

                                            52
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 55 of 144 Page ID #:2855



  1    Defs’    UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                              many of the other detainees to
  4                                                           calm down just by asking. She
                                                              asked a detainee who spoke
  5
                                                              many languages to tell the
  6                                                           others to calm down. He did
                                                              and the majority of the
  7
                                                              detainees complied. Ex. 21,
  8                                                           Jones Dep. 116:23-117:7.
  9
 10
 11    33.     Thus, after trying to de-escalate the          Diaz Decl. ¶¶ 23-25; Ex. “F”
               situation for more than 9 minutes, giving      [Video recording] at 6:42:12;
 12            several warning that she planned to use        Ex. “Y” [GEO Martinez
 13            OC spray, which Plaintiffs understood,         Depo.] at 95:17-25, 95:25-
               and GEO officers unsuccessfully trying         96:6, 97:9-11, 98:8-17, 98:18-
 14            to pull plaintiffs away from the tables, Lt.   21; Ex. “Z” [Reyes Depo.] at
 15            Diaz deployed an extremely short burst         91:6-10, 95:9-96:8, 98:2-23;
               of OC spray down the middle of Table B.        Ex. “O” [Campos Depo.] at
 16                                                           97:25-98:18, 99:16-23,100:4-
 17                                                           11; Ex. “Q” [Mejia Depo.] at
                                                              73:16-18, 76:7-15; Ex. “P”
 18                                                           [Castillo Depo.] at 80:1-81:3,
 19                                                           84:7-14, 88:9-24, 94:21-95:1;
                                                              Ex. “R” [Rodriguez Depo.] at
 20                                                           97:2-16; Ex. “V” [Gillon
 21                                                           Depo] at 104:24-105:5.
 22                                                           PLAINTIFFS’ RESPONSE:
 23                                                           Objection. Lacks foundation,
                                                              calls for speculation, vague
 24                                                           and ambiguous as to the term
 25                                                           “short burst”.
                                                              Disputed. Officer Martinez
 26                                                           testified that as the detainees
 27                                                           did not speak English, there
                                                              was “no way [Lt. Diaz] could
 28

                                                 53
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 56 of 144 Page ID #:2856



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      talk to them.” Ex. 20, GEO
  4                                                   Martinez Dep. 71:6-9; 66:22-
                                                      24 (Lt. Diaz did not
  5
                                                      participate in the conversation
  6                                                   he had with the detainees);
                                                      96:7-21(Officer Martinez did
  7
                                                      not say anything to the
  8                                                   detainees about pepper spray);
                                                      98:18-21 (same). By this
  9
                                                      time, Lt. Diaz had already
 10                                                   deployed her OC spray prior
                                                      to the officers pulling them
 11
                                                      away from the tables. Ex. 16,
 12                                                   Lt. Diaz Dep. 342:3-343:6,
                                                      343:16-347:23. (testifying that
 13
                                                      she sprayed Plaintiffs at table
 14                                                   A while they were being
 15                                                   restrained by officers, and
                                                      later recanting her testimony
 16                                                   after a break requested by Lt.
 17                                                   Diaz's counsel)
                                                      Plaintiffs who were sprayed
 18                                                   believe she deployed her OC
 19                                                   spray three or four times. Ex.
                                                      30, Rodriguez Dep. 152:22-
 20                                                   24.
 21                                                   After that, Lt. Diaz deployed
                                                      her spray towards Table B and
 22                                                   sprayed “quite a lot” towards
 23                                                   Plaintiff Diaz and the whole
                                                      table. Ex. 26, Diaz Dep.
 24                                                   58:10-18.
 25                                                   Lt. Diaz testified her can of
                                                      OC spray was the “big MK-9.
 26                                                   Big can.” Ex. 16, Lt. Diaz
 27                                                   Dep. 143:13. She further
                                                      testified that the OC spray was
 28

                                            54
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 57 of 144 Page ID #:2857



  1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                          visible on the table. Ex. 16,
  4                                                       Lt. Diaz Dep. 252:13-22.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
       34.     Lt. Diaz intentionally did not directly    Diaz Decl. ¶¶ 23-25; Ex. “F”
 16            spray Plaintiffs Diaz, Campos, Cornejo,    [Video recording] at 6:42:21;
 17            Castillo, Garcia and Mejia despite their   Ex. “N” [Cornejo Depo.] at
               contentions otherwise.                     71:10-12; Ex. “O” [Campos
 18                                                       Depo.] at 97:25-98:18, 99:16-
 19                                                       23,100:4-11; Ex. “P” [Castillo
                                                          Depo.] at 89:25-90:18, 93:5-
 20                                                       10; Ex. “Q” [Mejia Depo.] at
 21                                                       74:18-75:5, 76:7-15; Ex. “Y”
                                                          [GEO Martinez Depo.] at
 22                                                       95:17-25, 95:25-96:6, 97:9-11
 23
                                                          PLAINTIFFS’ RESPONSE:
 24                                                       Objection. Lacks foundation,
 25                                                       calls for speculation.
                                                          Disputed. Defendants admit
 26                                                       this fact is disputed.
 27                                                       Lt. Diaz sprayed “quite a lot”
                                                          on Plaintiff Diaz and she
 28

                                               55
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 58 of 144 Page ID #:2858



  1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                         sprayed the whole table. Ex.
  4                                                      26, Diaz Dep. 58:10-18.
                                                         Plaintiff Castillo explained
  5
                                                         that Lt. Diaz sprayed him in
  6                                                      the eyes and he yelled out
                                                         “my eyes” and pepper spray
  7
                                                         entered his mouth. Ex. 23,
  8                                                      Castillo Dep. 89:15-90:8.
  9
 10
 11
 12
 13    35.     This was the only use of force that Lt.   Diaz Decl. ¶¶ 25-27; Ex. “X”
 14            Diaz directly used.                       [Jindi Depo.] at 49:24-50:23;
                                                         Ex. “Y” [GEO Martinez
 15                                                      Depo.] at 84:20-85:7, 98:3-5.
 16
                                                         PLAINTIFFS’ RESPONSE:
 17                                                       Objection. Lacks foundation,
 18                                                      calls for speculation.
                                                          Disputed. This contention is
 19                                                      disputed by Lt. Diaz’s own
 20                                                      testimony. By this time, Lt.
                                                         Diaz had already deployed her
 21                                                      OC spray. Ex. 16, Lt. Diaz
 22                                                      Dep. Dep. 342:3-343:6,
                                                         343:16-347:23 (testifying that
 23                                                      she sprayed Plaintiffs at table
 24                                                      A while they were being
                                                         restrained by officers, and
 25                                                      later recanting her testimony
 26                                                      after a break requested by Lt.
                                                         Diaz's counsel)
 27                                                      Plaintiffs who were sprayed
 28                                                      believe she deployed her OC

                                                56
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 59 of 144 Page ID #:2859



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           spray three or four times. Ex.
  4                                                        30, Rodriguez Dep. 152:22-
                                                           24.
  5
                                                           After that, Lt. Diaz deployed
  6                                                        her spray towards Table A and
                                                           sprayed “quite a lot” towards
  7
                                                           Plaintiff Diaz and the whole
  8                                                        table. Ex. 26, Diaz Dep.
                                                           58:10-18.
  9
 10    36.     Not only were Plaintiffs Diaz, Campos,      Diaz Decl. ¶ 27; Ex. “F”
 11            Garcia, Cornejo, Castillo, and Mejia        [Video recording] at 6:42:21
               unfazed by Lt. Diaz’s warnings, but they    a.m.
 12            were similarly unfazed by the short burst
 13            of spray as they continued to remain        PLAINTIFFS’ RESPONSE:
               seated at Table B with their arms           Objection. Lacks foundation,
 14            interlocked and heads down on the table.    calls for speculation, vague
 15                                                        and ambiguous as to the term
                                                           unfazed.
 16                                                        Disputed. Plaintiffs describe
 17                                                        themselves as having been in
                                                           excruciating pain from the OC
 18
                                                           spray and attempted to protect
 19                                                        themselves from the
                                                           overwhelming fumes.
 20
                                                           Plaintiff Diaz screamed out
 21                                                        when the OC spray hit him in
                                                           the face and it went into his
 22
                                                           eyes and mouth as well. Ex.
 23                                                        26, Diaz Dep. 58:22-24.
                                                           Plaintiff Castillo explained
 24
                                                           that Lt. Diaz sprayed him in
 25                                                        the eyes and he yelled out
                                                           “my eyes” and pepper spray
 26
                                                           entered his mouth. Ex. 23,
 27                                                        Castillo Dep. 89:15-90:8.
                                                           Plaintiff Cornejo testified that
 28

                                               57
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 60 of 144 Page ID #:2860



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            he could not breathe, his eyes
  4                                                         were watering, and felt as if
                                                            his skin was peeling off. Ex.
  5
                                                            25, Cornejo Dep. 70:23-71:5.
  6                                                         Plaintiff Mejia testified that
                                                            after Lt. Diaz deployed her
  7
                                                            OC spray, he could not get up
  8                                                         because the officers started
                                                            grabbing and hitting him. Ex.
  9
                                                            28, Mejia Dep. 77:10-18.
 10                                                         Lt. Diaz herself testified that
                                                            in her experience, being
 11
                                                            sprayed with OC spray in the
 12                                                         face and having it drip into
                                                            your eyes, on a zero to 10
 13
                                                            scale, is at a pain level of 10.
 14                                                         Ex. 16, Lt. Diaz Dep. 149:10-
 15                                                         150:8.
       37.     At 6:43:47, after trying to convince the     Diaz Decl. ¶ 28; Ex. “F”
 16            remaining plaintiffs to comply, Officers     [Video recording] at 6:43:47 –
 17            Reyes and Martinez attempted to remove       6:44:09 a.m.; Ex. “S” [Garcia
               Plaintiff Garcia from the table by pulling   Depo.] at 45:3-14; Ex. “Y”
 18            on his arms.                                 [GEO Martinez Depo.] at
 19                                                         99:17-100:18, 101:6-102:22,
                                                            103:9-19; Ex. “Z” [Reyes
 20                                                         Depo.] at 186:15-25.
 21
                                                            PLAINTIFFS’ RESPONSE:
 22                                                         Disputed: Plaintiffs were
 23                                                         unable to understand officers’
                                                            commands. Plaintiffs were not
 24                                                         given commands in Spanish.
 25                                                         Ex. 23, Castillo Dep. 79:21-
                                                            80:9, 144:3-18.
 26                                                         Reyes does not speak Spanish,
 27                                                         he spoke to Plaintiffs in
                                                            English, and does not
 28

                                                58
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 61 of 144 Page ID #:2861



  1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                          remember anyone speaking to
  4                                                       them in Spanish. Ex. 16,
                                                          Reyes Dep. 148:24-149:1,
  5
                                                          150:17-25, 159:12-20.
  6                                                       Plaintiff Mejia testified that
                                                          after Lt. Diaz deployed her
  7
                                                          OC spray, the officers began
  8                                                       grabbing and hitting Plaintiffs
                                                          at the table. Ex. 28, Mejia
  9
                                                          Dep. 77:10-18.
 10                                                       Plaintiffs not recall any
                                                          officers speaking to them in
 11
                                                          Spanish. Ex. 24, Campos Dep.
 12                                                       91:25-92:5, 94:1-3; Ex. 30,
                                                          Rodriguez Dep. 144:14-18.
 13
                                                          The officers pulled, pushed,
 14                                                       and hit Plaintiff Garcia after
 15                                                       he was blinded by the pepper
                                                          spray. Ex. 29, Garcia Dep.
 16                                                       45:21-24.
 17    38.     As depicted in the video, Plaintiff Garcia Diaz Decl. ¶ 28; Ex. “F”
               lunged away from the Officers Reyes and [Video recording] at 6:43:47 –
 18            Martinez towards the table, which          6:44:09 a.m.; Ex. “S” [Garcia
 19            prompted a third officer to assist.        Depo.] at 45:3-14; Ex. “Y”
                                                          [GEO Martinez Depo.] at
 20                                                       99:17-100:18, 101:6-102:22,
 21                                                       103:9-19; Ex. “Z” [Reyes
                                                          Depo.] at 186:15-25.
 22
 23                                                       PLAINTIFFS’ RESPONSE:
                                                           Objection. Lacks foundation,
 24                                                       calls for speculation.
 25                                                       Disputed: Plaintiff Garcia did
                                                          not lunge away from the
 26                                                       officers. The officers pulled,
 27                                                       pushed, and hit Plaintiff
                                                          Garcia after he was blinded by
 28

                                               59
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 62 of 144 Page ID #:2862



  1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                          the pepper spray and threw
  4                                                       him against a wall, causing
                                                          him to bang his head. Ex. 29,
  5
                                                          Garcia Dep. 45:21-24, 47:2-3.
  6
  7
  8
  9
 10
 11
       39.     While the three officers (including        Diaz Decl. ¶ 28; Ex. “F”
 12            Officers Reyes and Martinez) struggled     [Video recording] at 6:43:47 –
 13            to remove Plaintiff Garcia, Plaintiff      6:44:09 a.m.; Ex. “S” [Garcia
               Campos grabbed on to Plaintiff Garcia      Depo.] at 45:3-14; Ex. “Y”
 14            and pushed the officers away from Garcia   [GEO Martinez Depo.] at
 15            with his left hand/arm (at around          99:17-100:18, 101:6-102:22,
               6:43:54).                                  103:9-19; Ex. “Z” [Reyes
 16                                                       Depo.] at 186:15-25.
 17
                                                          PLAINTIFFS’ RESPONSE:
 18                                                        Objection. Lacks foundation,
 19                                                       calls for speculation.
                                                          Disputed. Plaintiff Campos
 20                                                       was trying to use his hands to
 21                                                       wipe the OC spray from his
                                                          face as the officers were
 22                                                       grabbing at his hands. Instead
 23                                                       of allowing Plaintiff Campos
                                                          to wipe his face they grabbed
 24                                                       him and threw him to the
 25                                                       ground. Ex. 24, Campos Dep.
                                                          106:20-107:2.
 26                                                       The officers pulled, pushed,
 27                                                       and hit Plaintiff Garcia after
                                                          he was blinded by the pepper
 28

                                              60
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 63 of 144 Page ID #:2863



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           spray. and threw him against a
  4                                                        wall, causing him to bang his
                                                           head. Ex. 29, Garcia Dep.
  5
                                                           45:21-24, 47:2-3.
  6
  7
  8
  9
 10
 11
 12
       40.     As a result, the officers had to separate   Diaz Decl. ¶ 28; Ex. “F”
 13            Plaintiffs Garcia and Campos by pulling     [Video recording] at 6:43:47 –
 14            them apart.                                 6:44:09 a.m.; Ex. “S” [Garcia
                                                           Depo.] at 45:3-14; Ex. “Y”
 15                                                        [GEO Martinez Depo.] at
 16                                                        99:17-100:18, 101:6-102:22,
                                                           103:9-19; Ex. “Z” [Reyes
 17                                                        Depo.] at 186:15-25.
 18
                                                           PLAINTIFFS’ RESPONSE:
 19                                                         Objection. Lacks foundation,
 20                                                        calls for speculation.
                                                            Disputed. Plaintiff Campos
 21                                                        was scared and held onto the
 22                                                        person next to him because he
                                                           was “afraid that something
 23                                                        would happen to him -- to all
 24                                                        of us.” Campos Dep. 105:1-7.
                                                           Plaintiff Campos was trying to
 25                                                        use his hands to wipe the OC
 26                                                        spray from his face as the
                                                           officers were grabbing at his
 27                                                        hands. Instead of allowing
 28                                                        Plaintiff Campos to wipe his

                                                61
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 64 of 144 Page ID #:2864



  1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                         face they grabbed him and
  4                                                      threw him to the ground. Ex.
                                                         24, Campos Dep. 106:20-
  5
                                                         107:2.
  6                                                      Plaintiff Garcia was also
                                                         blinded by the OC spray. He
  7
                                                         had marks on his body from
  8                                                      where the officers grabbed
                                                         him, punched him in the ribs,
  9
                                                         scratched him and pushed him
 10                                                      into a wall, causing him to
                                                         bang his head, all while he
 11
                                                         was blind from the OC spray.
 12                                                      Ex. 29, Garcia Dep. 47:2-10.
 13    41.     Eventually, Officers Reyes and Martinez   Diaz Decl. ¶ 28; Ex. “F”
               were able to gain control of Plaintiff    [Video recording] at 6:43:47 –
 14            Garcia and escort him out of the dorm.    6:44:09 a.m.; Ex. “S” [Garcia
 15                                                      Depo.] at 45:3-14; Ex. “Y”
                                                         [GEO Martinez Depo.] at
 16                                                      99:17-100:18, 101:6-102:22,
 17                                                      103:9-19; Ex. “Z” [Reyes
                                                         Depo.] at 186:15-25.
 18
 19                                                      PLAINTIFFS’ RESPONSE:
                                                          Disputed. The officers pulled,
 20                                                      pushed, and hit Plaintiff
 21                                                      Garcia after he was blinded by
                                                         the pepper spray. Ex. 29,
 22                                                      Garcia Dep. 45:21-24.
 23                                                      The officers pushed him into a
                                                         wall, causing him to bang his
 24                                                      head. Ex. 29, Garcia Dep.
 25                                                      47:2-3.
                                                         Garcia had marks on his body
 26                                                      from where the officers
 27                                                      grabbed him, punched him in
                                                         the ribs, scratched him and, all
 28

                                              62
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 65 of 144 Page ID #:2865



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           while he was blind from the
  4                                                        OC spray. Ex. 29, Garcia Dep.
                                                           47:2-10.
  5
  6
  7
  8
  9
 10
 11
       42.     Meanwhile, Lt. Diaz realized the            Diaz Decl. ¶ 27; Campos
 12            situation was completely out of control     Decl. ¶¶ 4-5; Ex. “R”
 13            (Plaintiffs were interlocking arms and      [Rodriguez Depo.] at 100:22-
               refusing to comply, and the other           24 [acknowledged other
 14            detainees were also yelling and acting in   detainees in dorm were
 15            a rowdy manner), so she called for          yelling]; Ex. “W” [Jones
               additional assistance.                      Depo.] at 103:20-104:10; Ex.
 16                                                        “X” [Jindi Depo.] at 46:8-
 17                                                        47:2; Ex. “Y” [GEO Martinez
                                                           Depo.] at 131:24-132:12,
 18                                                        133:1-18.
 19
                                                           PLAINTIFFS’ RESPONSE:
 20                                                         Objection. Lacks foundation,
 21                                                        calls for speculation.
                                                           Disputed. When reviewing the
 22                                                        incident video at her
 23                                                        deposition, Lt. Diaz asserted
                                                           there was a rebellion or riot
 24                                                        happening with the detainees
 25                                                        in the top tier, but also
                                                           conceded that at no point did
 26                                                        she order GEO officers to the
 27                                                        tiers to address those
                                                           detainees -- which she
 28

                                               63
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 66 of 144 Page ID #:2866



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            acknowledged she would have
  4                                                         done if there was a legitimate
                                                            security concern. Ex. 16, Lt.
  5
                                                            Diaz Dep. 348:6-21; Schwartz
  6                                                         Decl. (incorporating Schwartz
                                                            Report, at 13).
  7
                                                            Officer Jindi testified that
  8                                                         after Lt. Diaz deployed OC
                                                            spray, the detainees on the top
  9
                                                            tiers grew agitated and began
 10                                                         coughing. Ex. 18, Jindi Dep.
                                                            53:3-14. Officer Jindi further
 11
                                                            testified that after she told the
 12                                                         detainees to calm down and
                                                            not make the situation worse,
 13
                                                            they complied with her orders.
 14                                                         Ex. 18, Jindi Dep. 51:10-52:2.
 15                                                         Nurse Jones was able to get
                                                            many of the other detainees to
 16                                                         calm down just by asking. She
 17                                                         asked a detainee who spoke
                                                            many languages to tell the
 18                                                         others to calm down. He did
 19                                                         and the majority of the
                                                            detainees complied. Ex. 21,
 20                                                         Jones Dep. 116:23-117:7.
 21    43.     Next, at around 6:45:58, officers            Diaz Decl. ¶ 29; Ex. “F”
               attempted to pull Plaintiff Mejia from the   [Video recording] at 6:45:58-
 22            table. To do so, the officers tried to       6:46:18; Ex. “Q” [Mejia
 23            unlink Plaintiffs Mejia’s arms from          Depo.] at 76:20-77:4, 77:23-
               Plaintiff Castillo.                          78:5; Ex. “V” [Gillon Depo]
 24                                                         at 170:14-16, 170:23-117:3.
 25                                                         PLAINTIFFS’ RESPONSE:
                                                             Objection. Calls for
 26                                                         speculation.
 27                                                         Disputed. Plaintiff Mejia
                                                            testified that after Lt. Diaz
 28

                                                64
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 67 of 144 Page ID #:2867



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            deployed OC spray onto his
  4                                                         face and shoulders, all he
                                                            could do was put up with the
  5
                                                            pain and the officers began
  6                                                         hitting him on his ribs and
                                                            behind his ears, twisting his
  7
                                                            arms backwards, and threw
  8                                                         him against the wall. Ex. 28,
                                                            Mejia Dep. 76:16-77:4, 77:10-
  9
                                                            79:13.
 10                                                         Plaintiff Castillo similarly
                                                            described that two officers
 11
                                                            tried to pull him off the table;
 12                                                         one did so by punching him in
                                                            the ribs with closed fists and
 13
                                                            the other pulled him by his
 14                                                         arm and shirt. A third officer
 15                                                         leaned over the other side of
                                                            the table and dug her nails in
 16                                                         the back of his ears. Ex. 23,
 17                                                         Castillo Dep. 88:12-10.
       44.     Despite Plaintiff Mejia resisting (which     Diaz Decl. ¶¶ 29, 47; Ex. “F”
 18            he denies) the officers are able to remove   [Video recording] at 6:45:58-
 19            Plaintiffs Mejia from the table at around    6:46:18; Ex. “Q” [Mejia
               6:46:18 without using any force.             Depo.] at 82:10-20; Ex. “V”
 20                                                         [Gillon Depo] at 170:14-16,
 21                                                         170:23-117:3.

 22                                                         PLAINTIFFS’ RESPONSE:
 23                                                          Objection. Lacks foundation,
                                                            calls for speculation, vague
 24                                                         and ambiguous as to the term
 25                                                         “resisting”
                                                            Disputed. Defendants’ admit
 26                                                         this fact is disputed. Officer
 27                                                         Martinez testified that he did
                                                            not remember whether
 28

                                                65
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 68 of 144 Page ID #:2868



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            Plaintiff Mejia threw his
  4                                                         hands back that day. Ex. 20,
                                                            GEO Martinez Dep. 109:14-
  5
                                                            110:1.
  6                                                         Plaintiff Mejia testified that
                                                            after Lt. Diaz deployed OC
  7
                                                            spray onto his face and
  8                                                         shoulders, all he could do was
                                                            put up with the pain and the
  9
                                                            officers began hitting him on
 10                                                         his ribs and behind his ears
                                                            and twisting his arms
 11
                                                            backwards. When they
 12                                                         removed him from the table,
                                                            the officers threw him against
 13
                                                            the wall. Ex. 28, Mejia Dep.
 14                                                         76:16-77:4, 77:10-79:13.
 15    45.     Additionally, while Plaintiff Mejia stated   Diaz Decl. ¶ 47; Ex. “F”
               he was hit an unknown amount of times        [Video recording] at 6:45:58-
 16            by unknown officers and thrown against       6:46:18; Ex. “Q” [Mejia
 17            a wall, the video evidence demonstrates      Depo.] at 35:24-37:13, 76:20-
               that he was not. The officers only pulled    77:4, 77:14-22, 77:23-78:5,
 18            him from the table and, thereafter,          78:6-79:3, 79:11-18, 80:9-19;
 19            struggled to gain control of him while he    82:10-20, 109:22-110:15,
               was resisting the entire time.               110:16-20.
 20
 21                                                         PLAINTIFFS’ RESPONSE:
                                                             Objection. Lacks foundation,
 22                                                         calls for speculation.
 23                                                         Disputed. Defendants’ admit
                                                            this fact is disputed. Plaintiff
 24                                                         Mejia testified that after he
 25                                                         was beaten by the officers at
                                                            the table, he was not resisting
 26                                                         but the officers threw him
 27                                                         against a wall where the right
                                                            side of his face hit the wall.
 28

                                                66
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 69 of 144 Page ID #:2869



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            The video evidence
  4                                                         demonstrates Plaintiff Mejia
                                                            was shoved into the wall by
  5
                                                            two officers, as well as Sgt.
  6                                                         Campos when he entered the
                                                            dorm. Ex. F, [Video, Views
  7
                                                            C-1 and C-3] at 6:46:18 to
  8                                                         6:46:22; Ex. 28, Mejia Dep.
                                                            81:17-82:24.
  9
                                                            Officer Martinez further
 10                                                         testified that Sgt. Campos
                                                            gave him the directive to
 11
                                                            “guide” Plaintiff Mejia
 12                                                         towards the wall, and could
                                                            not remember whether
 13
                                                            Plaintiff Mejia was throwing
 14                                                         his arms back, but did
 15                                                         remember that Plaintiff Mejia
                                                            never struck him. GEO
 16                                                         Martinez Dep. 107:19-25,
 17                                                         108:1-109:1.
       46.     As the officers were trying to walk          Diaz Decl. ¶ 30; Campos
 18            Plaintiff Mejia out of the dorm, at around   Decl. ¶¶ 4-6; Ex. “F” [Video
 19            6:46:18, Sgt. Campos responded to Lt.        recording] at 6:46:18; Ex. “X”
               Diaz’s call and entered the dorm.            [Jindi Depo.] at 47:6-11.
 20
 21                                                         PLAINTIFFS’ RESPONSE:
                                                            Disputed. Plaintiffs do not
 22                                                         dispute that Sgt. Campos
 23                                                         responded to Lt. Diaz’s call
                                                            for assistance and had no
 24                                                         knowledge of anything else
 25                                                         that was happening in the
                                                            dorm. Ex. 14, Sgt. Campos
 26                                                         Dep. 74:2-75:5, 77:23-25,
 27                                                         79:25-80:24; Lt. Diaz Dep.
                                                            224:3-8.
 28

                                                67
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 70 of 144 Page ID #:2870



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           Plaintiffs dispute that Plaintiff
  4                                                        Mejia was walked out of the
                                                           dorm. The video evidence, as
  5
                                                           well as Plaintiff Mejia’s
  6                                                        testimony, demonstrates
                                                           Plaintiff Mejia was shoved
  7
                                                           into the wall by two officers,
  8                                                        as well as Sgt. Campos
                                                           immediately as he entered the
  9
                                                           dorm. Ex. F, [Video, Views
 10                                                        C-1 and C-3] at 6:46:18 to
                                                           6:46:22; Ex. 28, Mejia Dep.
 11
                                                           81:17-82:24.
 12    47.     Sgt. Campos immediately assisted the        Diaz Decl. ¶ 31; Campos
 13            two officers, including Officer Martinez,   Decl. ¶ 7; Ex. “F” [Video
               that were struggling to remove Plaintiff    recording] at 6:46:18-6:46:24;
 14            Mejia, who was being combative.             Ex. “Y” [GEO Martinez
 15                                                        Depo.] at 107:19-109:16; Ex.
                                                           “Z” [Reyes Depo.] at 110:3-
 16                                                        111:4.
 17
                                                           PLAINTIFFS’ RESPONSE:
 18                                                         Objection. Lacks foundation,
 19                                                        calls for speculation, vague
                                                           and ambiguous as to the term
 20                                                        “combative.”
 21                                                        Disputed. Plaintiff Mejia
                                                           testified that he was not
 22                                                        resisting the officers. Ex. 28,
 23                                                        Mejia Dep. 81:17-82:24.
                                                           Officer Martinez further
 24                                                        testified that Sgt. Campos
 25                                                        gave him the directive to
                                                           “guide” Plaintiff Mejia
 26                                                        towards the wall, and could
 27                                                        not remember whether
                                                           Plaintiff Mejia was throwing
 28

                                               68
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 71 of 144 Page ID #:2871



  1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                         his arms back, but did
  4                                                      remember that Plaintiff Mejia
                                                         never struck him. GEO
  5
                                                         Martinez Dep. 107:19-25,
  6                                                      108:1-109:1.
                                                         Sergeant Campos himself
  7
                                                         testified that he did not
  8                                                      understand what was going on
                                                         and immediately “guided”
  9
                                                         Plaintiff Mejia into the wall.
 10                                                      Ex. 14, Sgt. Campos Dep.
                                                         89:22-89:12. As explained by
 11
                                                         Dr. Schwartz, in use of force
 12                                                      situations where staff take
                                                         detainees to a wall, a
 13
                                                         detainee’s head or shoulders
 14                                                      frequently make initial contact
 15                                                      with the wall. Schwartz Decl.
                                                         (incorporating Schwartz
 16                                                      Report, at 18).
 17    48.     Namely, even though Plaintiff Mejia had   Campos Decl. ¶ 7; Ex. “Y”
               his arms behind his back and there was    [GEO Martinez Depo.] at
 18            an officer on each of his arms, he,       107:19-109:16, 110:3-9; Ex.
 19            nevertheless, resisted and tried to run   “F” [Video recording] at
               from the officers. The two officers had   6:46:18-6:46:24.
 20            not gained his compliance despite their
 21            efforts.                                  PLAINTIFFS’ RESPONSE:
                                                          Objection. Lacks foundation,
 22                                                      calls for speculation.
 23                                                      Disputed. Defendants’
                                                         proffered evidence does not
 24                                                      support this contention.
 25                                                      Officer Martinez never
                                                         testified that Plaintiff Mejia
 26                                                      tried to run from him. Indeed,
 27                                                      Officer Martinez testified that
                                                         nothing about Plaintiff Mejia
 28

                                              69
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 72 of 144 Page ID #:2872



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           stood out to him. He testified
  4                                                        that there was no further
                                                           incident with Plaintiff Mejia
  5
                                                           in the hallway or when he was
  6                                                        placed in the recreation yard.
                                                           Ex. 20, GEO Martinez Dep.
  7
                                                           110:10-111:1.
  8
       49.     Thus, Sgt. Campos guided the group to       Campos Decl. ¶¶ 7-8; Ex. “Y”
  9
               the wall because this would allow the       [GEO Martinez Depo.] at
 10            officers to secure Plaintiff Mejia’s arms   107:19-109:16, 110:3-9; Ex.
               so he could be escorted out without         “F” [Video recording] at
 11
               injury.                                     6:46:18-6:46:24.
 12
 13                                                        PLAINTIFFS’ RESPONSE:
                                                             Objection. Lacks
 14                                                        foundation, calls for
 15                                                        speculation.
                                                           Disputed. Sergeant Campos
 16                                                        himself testified that he did
 17                                                        not understand what was
                                                           going on and immediately
 18                                                        “guided” Plaintiff Mejia into
 19                                                        the wall. Ex. 14, Sgt. Campos
                                                           Dep. 89:22-89:12, 95:15-96:4,
 20                                                        96:22-97:11. Sgt. Campos
 21                                                        further testified that Plaintiff
                                                           Mejia was handcuffed in this
 22                                                        moment. Ex. 14, Sgt. Campos
 23                                                        Dep. 99: 21-100:12. As
                                                           explained by Dr. Schwartz, in
 24                                                        use of force situations where
 25                                                        staff take detainees to a wall, a
                                                           detainee’s head or shoulders
 26                                                        frequently make initial contact
 27                                                        with the wall. Schwartz Decl.
                                                           (incorporating Schwartz
 28

                                                70
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 73 of 144 Page ID #:2873



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           Report, at 18).
  4
       50.     While Sgt. Campos assisted the officers     Diaz Decl. ¶ 31; Campos
  5            with Plaintiff Mejia, others officers       Decl. ¶ 9; Ex. “F” [Video
  6            continued to try to break up Plaintiffs     recording] at 6:46:24.
               Diaz, Campos, Cornejo, and Castillo by
  7            untangling their arms, but the plaintiffs   PLAINTIFFS’ RESPONSE:
  8            resisted and refused to be removed from      Objection. Lacks foundation,
               Table B.                                    calls for speculation.
  9                                                        Disputed. Sgt. Campos
 10                                                        testified that Plaintiffs had
                                                           unlinked their arms. Ex. 14,
 11                                                        Sgt. Campos Dep. 124:5-7,
 12                                                        and could not remember if
                                                           their arms were linked while
 13                                                        he was spraying them with
 14                                                        OC spray. Ex. 14, Sgt.
                                                           Campos Dep. 124:11-18.
 15                                                        After Lt. Diaz sprayed the
 16                                                        table Plaintiffs put their faces
                                                           down on the table to avoid
 17                                                        being sprayed further. Then
 18                                                        the guards started pulling on
                                                           them to remove them. After
 19
                                                           Plaintiff Diaz was sprayed in
 20                                                        the face with OC spray he got
                                                           up screaming, blinded by the
 21
                                                           spray that had gone into his
 22                                                        eyes and mouth. Ex. 26, Diaz
                                                           Dep. 58:15-59:8.
 23
                                                           Plaintiff Campos was scared
 24                                                        and held onto the person next
                                                           to him because he was “afraid
 25
                                                           that something would happen
 26                                                        to him -- to all of us.” Campos
                                                           Dep. 105:1-7.
 27
                                                           Plaintiff Campos was in pain
 28                                                        and blinded by the OC spray.

                                                71
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 74 of 144 Page ID #:2874



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           He was trying to use his hands
  4                                                        to wipe the OC spray from his
                                                           face as the officers were
  5
                                                           grabbing at his hands. Instead
  6                                                        of allowing Plaintiff Campos
                                                           to wipe his face they grabbed
  7
                                                           him and threw him to the
  8                                                        ground. Ex. 24, Campos Dep.
                                                           106:20-107:2.
  9
                                                           Plaintiff Castillo was being
 10                                                        pulled by two officers, one of
                                                           which hit him in the ribs, and
 11
                                                           a third officer who reached
 12                                                        across the table and dug her
                                                           nails behind her ears. Ex. 23,
 13
                                                           Castillo Dep. 88:12-89:10,
 14                                                        89:15-24.
 15                                                        Plaintiff Cornejo was being
                                                           pulled by the officers, but did
 16                                                        not understand why. Ex. 25,
 17                                                        Cornejo Dep. 68:21-69:14.
       51.     Eventually, the three officers were able to Diaz Decl. ¶¶ 31, 47; Campos
 18            pull Castillo away from the table without Decl. ¶ 17; Ex. “V” [Gillon
 19            using any force.                            Depo] at 171:4-20; Ex. “F”
                                                           [Video recording] at 6:46:24-
 20                                                        6:46:33.
 21
                                                           PLAINTIFFS’ RESPONSE:
 22                                                         Objection. Lacks foundation,
 23                                                        calls for speculation, vague
                                                           and ambiguous as to the
 24                                                        phrase “using any force.”
 25                                                        Disputed. Plaintiff Castillo
                                                           testified that he was being
 26                                                        pulled by two officers, one of
 27                                                        which hit him in the ribs, and
                                                           a third officer who reached
 28

                                               72
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 75 of 144 Page ID #:2875



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           across the table and dug her
  4                                                        nails behind her ears. Ex. 23,
                                                           Castillo Dep. 88:12-89:10,
  5
                                                           89:15-24. The video evidence
  6                                                        demonstrates most of this
                                                           interaction, but the details are
  7
                                                           not captured by the grainy
  8                                                        video footage and Plaintiff
                                                           Castillo is largely obstructed
  9
                                                           by the officers and other
 10                                                        Plaintiffs at the table. Ex. F,
                                                           [Video, View C-3] at 06:46:23
 11
                                                           a.m. to 06:46:36 a.m.
 12    52.     While Plaintiff Castillo makes various      Diaz Decl. ¶¶ 31, 47; Campos
 13            allegations about being punched and         Decl. ¶ 17; Ex. “F” [Video
               states that he was slammed against glass,   recording] at 6:46:24-6:46:33;
 14            the video evidence demonstrates             Ex. “P” [Castillo Depo.] at
 15            otherwise.                                  89:3-8, 89:15-24, 94:7-9; Ex.
                                                           “V” [Gillon Depo] at 171:4-
 16                                                        20.
 17
                                                           PLAINTIFFS’ RESPONSE:
 18                                                        Objection. Lacks foundation,
 19                                                        calls for speculation.
                                                           Disputed. Defendants admit
 20                                                        this fact is disputed. The
 21                                                        video evidence does not
                                                           capture most of this
 22                                                        interaction, but some grainy
 23                                                        footage depicts what Plaintiff
                                                           Castillo described. Ex. F,
 24                                                        [Video, View C-3] at 06:46:23
 25                                                        a.m. to 06:46:54 a.m. Plaintiff
                                                           Castillo testified that after he
 26                                                        was carried away from the
 27                                                        table he was taken near the
                                                           stair railing and was thrown
 28

                                               73
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 76 of 144 Page ID #:2876



  1    Defs’    UNCONTROVERTED MATERIAL                        EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                               against the glass by the
  4                                                            telephone area, where he
                                                               injured his face. Ex. 23,
  5
                                                               Castillo Dep. 96:8-96:21.
  6
       53.     Sgt. Campos then walked toward Table B          Diaz Decl. ¶ 32; Campos
  7            where officers were trying to grab              Decl. ¶ 9; Ex. “F” [Video
  8            Plaintiffs Diaz, Campos, and Cornejo’s          recording] at 6:46:33-6:46:44.
               arms to separate them (the remaining            PLAINTIFFS’ RESPONSE:
  9            plaintiffs still had their arms interlocked.)    Objection. Calls for
 10                                                            speculation.
                                                               Disputed. This is disputed by
 11
                                                               Sgt. Campos’s own testimony.
 12                                                            Sgt. Campos testified that
                                                               when he walked over to the
 13
                                                               table, Plaintiffs had unlinked
 14                                                            their arms and did not link
                                                               them again until after he
 15
                                                               deployed OC spray against
 16                                                            them. Ex. 14, Sgt. Campos
                                                               Dep. 124:5-7, 124:19-24.
 17
                                                               Moreover, the GEO guards
 18                                                            were were not simply “trying
                                                               to grab Plaintiffs’ arums.”
 19
                                                               Plaintiff Campos testified that
 20                                                            the guards were using their
                                                               nails to scratch him. Ex. 24,
 21
                                                               Campos Dep. 115:13-14.
 22                                                            Plaintiff Diaz testified that the
                                                               guards were digging their
 23
                                                               nails behind his ears, digging
 24                                                            their nails into his hand,
 25                                                            squeezing painfully between
                                                               his thumb and pointer finger,
 26                                                            and pinching and pulling the
 27                                                            skin on the Plaintiffs’ sides
                                                               near their ribs. Ex. 26, Diaz
 28

                                                  74
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 77 of 144 Page ID #:2877



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                            Dep. 55:9-56:5, 57:6-10.
  4
       54.     Plaintiffs Diaz, Campos, and Cornejo         Campos Decl. ¶ 9; Diaz Decl.
  5
               grabbed on to each other to prevent the      ¶ 31; Ex. “F” [Video
  6            officers from gaining their compliance. In   recording] at 6:46:18-6:46:44.
               turn, the officers struggled to separate
  7
               them.                                        PLAINTIFFS’ RESPONSE:
  8                                                          Objection. Lacks foundation,
                                                            calls for speculation, vague
  9
                                                            and ambiguous as to the term
 10                                                         “struggled.”
                                                            Disputed. This is disputed by
 11
                                                            Sgt. Campos’s own testimony.
 12                                                         Sgt. Campos testified that
 13                                                         when he walked over to the
                                                            table, Plaintiffs had unlinked
 14                                                         their arms and did not link
 15                                                         them again until after he
                                                            deployed OC spray against
 16                                                         them. Ex. 14, Sgt. Campos
 17                                                         Dep. 124:5-7, 124:19-24.
                                                            Plaintiff Cornejo joined hands
 18                                                         with the other Plaintiffs
 19                                                         because the Plaintiffs at the
                                                            other table sounded like they
 20                                                         were in pain and he was
 21                                                         afraid, and also because in
                                                            that moment he thought he
 22                                                         might be deported. Ex. 25,
 23                                                         Cornejo Dep. 65:10-24.
                                                            Plaintiff Campos was scared
 24                                                         and held onto the person next
 25                                                         to him because he was “afraid
                                                            that something would happen
 26                                                         to him -- to all of us.” Campos
 27                                                         Dep. 105:1-7.
                                                            Moreover, Plaintiff Campos
 28

                                               75
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 78 of 144 Page ID #:2878



  1    Defs’    UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                       testified that the guards were
  4                                                    using their nails to scratch
                                                       him. Ex. 24, Campos Dep.
  5
                                                       115:13-14. Plaintiff Diaz
  6                                                    testified that the guards were
                                                       digging their nails behind his
  7
                                                       ears, digging their nails into
  8                                                    his hand, squeezing painfully
                                                       between his thumb and
  9
                                                       pointer finger, and pinching
 10                                                    and pulling the skin on the
                                                       Plaintiffs’ sides near their ribs.
 11
                                                       Ex. 26, Diaz Dep. 55:9-56:5,
 12                                                    57:6-10.
 13    55.     Plaintiff Cornejo admitted that the     Ex. “N” [Cornejo Depo.] at
               officers were trying to separate them   68:21-22; Ex. “O” [Campos
 14            “from the hands” and Plaintiff Campos   Depo.] at 107:12-15.
 15            acknowledged the officers tried to
               separate them one by one.               PLAINTIFFS’ RESPONSE:
 16                                                     Objection. Lacks foundation,
 17                                                    calls for speculation.
                                                       Disputed. While the guards
 18                                                    were trying to pull Plaintiff
 19                                                    Cornejo, they hit his abdomen
                                                       on the side of the table, and
 20                                                    then threw him on the ground,
 21                                                    causing him to hit the side of
                                                       the table and bleed from his
 22                                                    abdomen, and injure his knee.
 23                                                    Ex. 25, Cornejo Dep. 73:25-
                                                       74:14.
 24                                                    Plaintiff Campos was scared
 25                                                    and held onto the person next
                                                       to him because he was “afraid
 26                                                    that something would happen
 27                                                    to him -- to all of us.” Campos
                                                       Dep. 105:1-7.
 28

                                             76
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 79 of 144 Page ID #:2879



  1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                          The guards also used their
  4                                                       nails to scratch Plaintiff
                                                          Campos. Ex. 24, Campos
  5
                                                          Dep. 115:13-14.
  6                                                       Plaintiff Campos was in pain
                                                          and blinded by the OC spray.
  7
                                                          He was trying to use his hands
  8                                                       to wipe the OC spray from his
                                                          face as the officers were
  9
                                                          grabbing at his hands. Instead
 10                                                       of allowing Plaintiff Campos
                                                          to wipe his face they grabbed
 11
                                                          him and threw him to the
 12                                                       ground. Ex. 24, Campos Dep.
                                                          106:20-107:2.
 13
 14    56.     Sgt. Campos determined that any further    Campos Decl. ¶ 10; McCusker
 15            delay in bringing this situation under     Decl. ¶¶ 7-8; Ex. “H” [GEO’s
               control would result in a major            Use of Force policy].
 16            disturbance and further serious disorder
 17            within the dorm.                           PLAINTIFFS’ RESPONSE:
                                                          Objection. Calls for
 18                                                       speculation.
 19                                                       Disputed. When Sgt. Campos
                                                          arrived at 2-Charlie he knew
 20                                                       nothing about what was
 21                                                       happening there. Ex. 14, Sgt.
                                                          Campos Dep. 74:2-75:5,
 22                                                       77:23-25, 79:25-80:24.After
 23                                                       Sgt. Campos entered the
                                                          dayroom, he made no effort to
 24                                                       learn anything: he did not talk
 25                                                       to any officers or get any
                                                          information about what was
 26                                                       happening. Instead, within a
 27                                                       minute of entering the room,
                                                          he started deploying OC spray
 28

                                               77
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 80 of 144 Page ID #:2880



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      on Plaintiffs. Ex. 14, Sgt.
  4                                                   Campos Dep. 104:11-14,
                                                      105:22-25, 106:5-8.
  5
                                                      The uncontroverted video
  6                                                   evidence shows that the other
                                                      detainees who were at their
  7
                                                      beds in the top and lower tiers
  8                                                   were disinterested in
                                                      Plaintiffs’ presence at the
  9
                                                      tables, Ex. F, Video, and it
 10                                                   was not until the use of force
                                                      began that the other detainees
 11
                                                      began responding in any way
 12                                                   to what was happening in the
                                                      dayroom. Ex. 18, Jindi Dep.
 13
                                                      53:3-14; Ex. 25, Cornejo Dep.
 14                                                   62:11-15; Ex. 23, Castillo
 15                                                   Dep. 81:23-82:6; Ex. 26, Diaz
                                                      Dep. 60:9-25; Decl. of
 16                                                   Schwartz (incorporating
 17                                                   Schwartz Report at 17).
                                                      Lt. Diaz herself testified at her
 18                                                   deposition that before the use
 19                                                   of force, while Plaintiffs were
                                                      sitting quietly tables [Ex. 16,
 20                                                   Lt. Diaz Dep. 327:14-19],
 21                                                   there was nothing of concern
                                                      happening in the bunks and
 22                                                   the situation was completely
 23                                                   under control [Ex. 16, Lt.
                                                      Diaz Dep. 328:1-329:11,
 24                                                   331:7-9, 335:6-17]. The first
 25                                                   mention Lt. Diaz makes at her
                                                      deposition about detainees
 26                                                   yelling is at approximately
 27                                                   06:39:22, after the use of
                                                      force began [Ex. 16, Lt. Diaz
 28

                                            78
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 81 of 144 Page ID #:2881



  1    Defs’    UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                       Dep. 347:25-348:10], but even
  4                                                    then, Diaz did not consider the
                                                       situation to present a security
  5
                                                       concern and no other officer
  6                                                    did either [Ex. 16, Lt. Diaz
                                                       Dep. 348:11-18].
  7
                                                       Finally, Officer Jindi testified
  8                                                    that after the initial OC sprays
                                                       by Lt. Diaz, she told the
  9
                                                       detainees to calm down and
 10                                                    not make the situation worse,
                                                       they complied with her orders.
 11
                                                       Ex. 18, Jindi Dep. 51:10-52:2.
 12                                                    Nurse Jones was able to get
                                                       many of the other detainees to
 13
                                                       calm down just by asking. She
 14                                                    asked a detainee who spoke
 15                                                    many languages to tell the
                                                       others to calm down. He did
 16                                                    and the majority of the
 17                                                    detainees complied. Ex. 21,
                                                       Jones Dep. 116:23-117:7.
 18    57.     As such, he determined that it was      Campos Decl. ¶ 10; McCusker
 19            reasonable under the circumstances to   Decl. ¶¶ 7-8; Ex. “H” [GEO’s
               deploy OC spray                         Use of Force policy].
 20                                                    PLAINTIFFS’ RESPONSE:
 21                                                    Objection. Lacks foundation,
                                                       calls for speculation.
 22                                                    Disputed. When Sgt. Campos
 23                                                    arrived at 2-Charlie he knew
                                                       nothing about what was
 24                                                    happening there. Ex. 14, Sgt.
 25                                                    Campos Dep. 74:2-75:5,
                                                       77:23-25, 79:25-80:24.After
 26                                                    Sgt. Campos entered the
 27                                                    dayroom, he made no effort to
                                                       learn anything: he did not talk
 28

                                              79
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 82 of 144 Page ID #:2882



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      to any officers or get any
  4                                                   information about what was
                                                      happening. Instead, within a
  5
                                                      minute of entering the room,
  6                                                   he started deploying OC spray
                                                      on Plaintiffs. Ex. 14, Sgt.
  7
                                                      Campos Dep. 104:11-14,
  8                                                   105:22-25, 106:5-8.
                                                      The uncontroverted video
  9
                                                      evidence shows that the other
 10                                                   detainees who were at their
                                                      beds in the top and lower tiers
 11
                                                      were disinterested in
 12                                                   Plaintiffs’ presence at the
                                                      tables, Ex. F, Video, and it
 13
                                                      was not until the use of force
 14                                                   began that the other detainees
 15                                                   began responding in any way
                                                      to what was happening in the
 16                                                   dayroom. Ex. 18, Jindi Dep.
 17                                                   53:3-14; Ex. 25, Cornejo Dep.
                                                      62:11-15; Ex. 23, Castillo
 18                                                   Dep. 81:23-82:6; Ex. 26, Diaz
 19                                                   Dep. 60:9-25; Decl. of
                                                      Schwartz (incorporating
 20                                                   Expert Report, at 12).
 21                                                   Additionally, Lt. Diaz testified
                                                      at her deposition that before
 22                                                   the use of force, while
 23                                                   Plaintiffs were sitting quietly
                                                      tables [Diaz Dep. 327:14-19],
 24                                                   there was nothing of concern
 25                                                   happening in the bunks and
                                                      the situation was completely
 26                                                   under control [Diaz Dep.
 27                                                   328:1-329:11, 331:7-9, 335:6-
                                                      17]. The first mention Lt. Diaz
 28

                                            80
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 83 of 144 Page ID #:2883



  1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                         makes at her deposition about
  4                                                      detainees yelling is at
                                                         approximately 06:39:22, after
  5
                                                         the use of force began [Diaz
  6                                                      Dep. 347:25-348:10], but even
                                                         then, Diaz did not consider the
  7
                                                         situation to present a security
  8                                                      concern and no other officer
                                                         did either [Diaz Dep. 348:11-
  9
                                                         18].
 10                                                      Finally, Officer Jindi testified
                                                         that after the initial OC sprays
 11
                                                         by Lt. Diaz, she told the
 12                                                      detainees to calm down and
                                                         not make the situation worse,
 13
                                                         they complied with her orders.
 14                                                      Ex. 18, Jindi Dep. 51:10-52:2.
 15                                                      Nurse Jones was able to get
                                                         many of the other detainees to
 16                                                      calm down just by asking. She
 17                                                      asked a detainee who spoke
                                                         many languages to tell the
 18                                                      others to calm down. He did
 19                                                      and the majority of the
                                                         detainees complied. Ex. 21,
 20                                                      Jones Dep. 116:23-117:7.
 21    58.     He instructed the officers to move away   Campos Decl. ¶ 10.
               from the table, yelled, “OC spray
 22            warning,” and commanded the plaintiffs    PLAINTIFFS’ RESPONSE:
 23            at the table to stop resisting.           Disputed. Sgt. Campos made
                                                         the determination that he
 24                                                      should deploy OC spray
 25                                                      because Plaintiffs at Table B
                                                         were being combative and
 26                                                      elbowing officers. Ex. 14,
 27                                                      Sgt. Campos Dep. 114:5-15.
                                                         Sgt. Campos yelled “OC spray
 28

                                              81
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 84 of 144 Page ID #:2884



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      warning” without telling
  4                                                   Plaintiffs what that meant or
                                                      what they needed to do to
  5
                                                      avoid being sprayed. Ex. 14,
  6                                                   Sgt. Campos Dep. 109:4-20.
                                                      There were multiple
  7
                                                      commands being given by
  8                                                   multiple officers at the same
                                                      time. St. Campos does not
  9
                                                      remember any given in
 10                                                   Spanish, including whether he
                                                      himself gave commands in
 11
                                                      Spanish. Ex. 14, Sgt. Campos
 12                                                   Dep. 86:20-24, 107:22-108:6,
                                                      111:18-21.
 13
                                                      Sgt. Campos testified that
 14                                                   Plaintiffs had unlinked their
 15                                                   arms. Ex. 14, Sgt. Campos
                                                      Dep. 124:5-7, and could not
 16                                                   remember if their arms were
 17                                                   linked while he was spraying
                                                      them with OC spray. Ex. 14,
 18                                                   Sgt. Campos Dep. 124:11-18
 19                                                   (“They’re huddled together.
                                                      You can’t tell. I don’t know.”)
 20                                                   Sgt. Campos only waiting 3-5
 21                                                   seconds after yelling at
                                                      Plaintiffs before he started
 22                                                   spraying them with OC spray.
 23                                                   Ex. 14, Sgt. Campos Dep.
                                                      111:12-14.
 24
 25
 26
 27
 28

                                            82
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 85 of 144 Page ID #:2885



  1    Defs’ UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       59.   Based on the video recording, at around     Campos Decl. ¶ 11; Diaz
  4          6:46:46 a.m. to 6:46:47 a.m., Sgt.          Decl. ¶ 32. Campos Decl. ¶
             Campos deployed OC spray in the             11; Ex. “F” [Video recording]
  5
             direction of Plaintiffs Diaz, Campos, and   at 6:46:46-6:46:47; Ex. “T”
  6          Cornejo, who had their arms interlocked     [Diaz Depo] at 83:17-23.
             and were huddled together across the
  7
             table.                                      PLAINTIFFS’ RESPONSE:
  8                                                      Disputed. Sgt. Campos
                                                         testified that he directly
  9
                                                         sprayed at Plaintiff Cornejo
 10                                                      because he was the first
                                                         detainee that he observed
 11
                                                         elbowing an officer. Ex. 14,
 12                                                      Sgt. Campos Dep. 113:23-
                                                         114:14.
 13
                                                         He further testified that
 14                                                      Plaintiffs had unlinked their
 15                                                      arms. Ex. 14, Sgt. Campos
                                                         Dep. 124:5-7, and could not
 16                                                      remember if their arms were
 17                                                      linked while he was spraying
                                                         them with OC spray. Ex. 14,
 18                                                      Sgt. Campos Dep. 124:11-18
 19                                                      (“They’re huddled together.
                                                         You can’t tell. I don’t know.”)
 20                                                      There were multiple
 21                                                      commands being given by
                                                         multiple officers at the same
 22                                                      time. St. Campos doesn’t
 23                                                      remember any given in
                                                         Spanish. Ex. 14, Sgt. Campos
 24                                                      Dep. 107:22-108:6.
 25
 26
 27
 28

                                             83
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 86 of 144 Page ID #:2886



  1    Defs’ UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF                    FACTS
        No.
  3
       60.   Then, he moved to the opposite end of    Campos Decl. ¶ 11; Diaz
  4          the table and deployed a second          Decl. ¶ 32; Ex. “F” [Video
             extremely short burst of OC spray        recording] at 6:46:47-6:46:52.
  5
             towards Plaintiffs Diaz and Campos.
  6                                                   PLAINTIFFS’ RESPONSE:
                                                       Objection. Lacks foundation,
  7
                                                      calls for speculation, vague
  8                                                   and ambiguous as to the term
                                                      “extremely short burst.”
  9
                                                      Disputed. Sgt. Campos
 10                                                   testified that he went around
                                                      the table to deploy OC spray
 11
                                                      at Plaintiffs again because he
 12                                                   “had not made contact with
                                                      them.” Ex. 14, Sgt. Campos
 13
                                                      Dep. 115:1-11. He also
 14                                                   testified that he did so because
 15                                                   they were striking the officers
                                                      that were attempting to secure
 16                                                   them. Ex. 14, Sgt. Campos
 17                                                   Dep. 115:19-25. The
                                                      uncontroverted video
 18                                                   evidence shows otherwise. Ex.
 19                                                   F [Video] at 06:46:50 a.m. to
                                                      06:46:52 a.m.
 20                                                   Moreover, Plaintiff Mejia
 21                                                   recalls Plaintiff Campos
                                                      crying from the burning pain
 22                                                   that he felt on his face, chest,
 23                                                   and intimate parts while they
                                                      were in a holding cell
 24                                                   following this incident. Ex.
 25                                                   28, Mejia Dep. 93:12-94:8.

 26
 27
 28

                                            84
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 87 of 144 Page ID #:2887



  1    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       61.   At 6:46:56, one officer grabbed Plaintiff     Ex. “F” [Video recording] at
  4          Campos and Plaintiff Campos fell to the       6:46:56-6:47:27; Ex. “O”
             ground. The same officer then picked up       [Campos Depo.] at 108:3-
  5
             Plaintiff Campos and quickly placed him       13,112:13-113:6, 113:20-23,
  6          against a wall to gain control of Plaintiff   202:20-24, 205:25-206:3.
             Campos.
  7
                                                           PLAINTIFFS’ RESPONSE:
  8                                                         Objection. Calls for
                                                           speculation, vague and
  9
                                                           ambiguous as to the term
 10                                                        “placed”.
                                                            Disputed. Plaintiff Campos
 11
                                                           was in pain and blinded by the
 12                                                        OC spray. He was trying to
                                                           use his hands to wipe the OC
 13
                                                           spray from his face as the
 14                                                        officers were grabbing at his
 15                                                        hands. Instead of allowing
                                                           Plaintiff Campos to wipe his
 16                                                        face they grabbed him and
 17                                                        threw him to the ground. Ex.
                                                           24, Campos Dep. 106:20-
 18                                                        107:2.
 19                                                        The officer violently put
                                                           Plaintiff Campos against the
 20                                                        wall, bending Campos’ right
 21                                                        arm and injuring his shoulder.
                                                           Ex. 24, Campos Dep. 108:3-
 22                                                        12.
 23    62.    Plaintiff Campos then returned to the        Ex. “F” [Video recording] at
              table. Immediately thereafter, a different   6:47:27-6:47:57.
 24           officer tried to pull Plaintiff Campos
 25           from the table, but Plaintiff Campos         PLAINTIFFS’ RESPONSE:
              continued to refuse to stand up (despite      Objection. Lacks foundation,
 26           having just demonstrated he could walk).     calls for speculation.
 27           Two officers lifted Plaintiff Campos to      Plaintiff Campos was in pain
              take him out and, eventually, Plaintiff      and blinded by the OC spray.
 28

                                               85
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 88 of 144 Page ID #:2888



  1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
               Campos stood up on his own to exit the       He was trying to use his hands
  4            dorm.                                        to wipe the OC spray from his
                                                            face as the officers were
  5
                                                            grabbing at his hands. Instead
  6                                                         of allowing Plaintiff Campos
                                                            to wipe his face they grabbed
  7
                                                            him and threw him to the
  8                                                         ground. Ex. 24, Campos Dep.
                                                            106:20-107:2.
  9
                                                            An officer violently put
 10                                                         Plaintiff Campos against the
                                                            wall, bending Campos’ right
 11
                                                            arm and injuring his shoulder.
 12                                                         Ex. 24, Campos Dep. 108:3-
                                                            12.
 13
                                                            One officer grabbed his
 14                                                         stomach and one grabbed one
 15                                                         of his feet and they made him
                                                            hop on one foot. Ex. 24,
 16                                                         Campos Dep. 108:15-19.
 17    63.     Plaintiff Campos admitted that he was        Ex. “O” [Campos Depo.] at
               never struck, kicked, or punched during      111:5-113:6, 113:8-18,
 18            the entire incident, and he admits that he   113:24-114:7, 114:24-115:20,
 19            was never “brutally beaten” as alleged in    205:13-18.
               his operative complaint.
 20                                                         PLAINTIFFS’ RESPONSE:
 21                                                          Objection. Lacks foundation,
                                                            calls for speculation.
 22                                                          Disputed. Plaintiff Campos
 23                                                         was in pain and blinded by the
                                                            OC spray. He was trying to
 24                                                         use his hands to wipe the OC
 25                                                         spray from his face as the
                                                            officers were grabbing at his
 26                                                         hands. Instead of allowing
 27                                                         Plaintiff Campos to wipe his
                                                            face they grabbed him and
 28

                                                86
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 89 of 144 Page ID #:2889



  1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                         threw him to the ground. Ex.
  4                                                      24, Campos Dep. 106:20-
                                                         107:2.
  5
                                                         An officer violently put
  6                                                      Plaintiff Campos against the
                                                         wall, bending Campos’ right
  7
                                                         arm and injuring his shoulder.
  8                                                      Ex. 24, Campos Dep. 108:3-
                                                         12.
  9
                                                         One officer grabbed his
 10                                                      stomach and one grabbed one
                                                         of his feet and they made him
 11
                                                         hop on one foot. Ex. 24,
 12                                                      Campos Dep. 108:15-19.
 13    64.     At 6:47:01, Plaintiff Diaz was escorted   Ex. “F” [Video recording] at
               out of the dorm by an officer without     6:47:01-6:47:24; Ex. “T”
 14            issue.                                    [Diaz Depo] at 59:4-11.
 15
                                                         PLAINTIFFS’ RESPONSE:
 16                                                       Objection. Calls for
 17                                                      speculation.
                                                          Disputed. After Plaintiff Diaz
 18                                                      was sprayed in the face with
 19                                                      OC spray he got up
                                                         screaming, blinded by the
 20                                                      spray that had gone into his
 21                                                      eyes and mouth. Ex. 26, Diaz
                                                         Dep. 58:15-59:8. Plaintiff
 22                                                      Diaz was injured as he was
 23                                                      being pulled out: his arms
                                                         were hurting from having his
 24                                                      arms pulled back hard before
 25                                                      he was handcuffed. Ex. 26,
                                                         Diaz Dep. 59:12-17.
 26
 27
 28

                                               87
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 90 of 144 Page ID #:2890



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                      FACTS
        No.
  3
       65.   At most, Plaintiff Diaz alleges that the     Ex. “T” [Diaz Depo] at 56:7-
  4          officers “pinched” him, pulled on his        25, 57:6-58:3, 83:21-23; Ex.
             arms in an effort to separate him from the   “Y” [GEO Martinez Depo.] at
  5
             other plaintiffs, and applied pressure       77:14-78:1 (explaining that
  6          behind his ears; but admitted that no one    after presence and verbal
             ever punched him.                            commands fail to gain the
  7
                                                          detainee’s compliance,
  8                                                       pressure points can be utilized
                                                          and that there is a pressure
  9
                                                          point behind the ear).
 10
                                                          PLAINTIFFS’ RESPONSE:
 11
                                                           Objection. Lacks foundation,
 12                                                       calls for speculation.
                                                          Disputed: GEO guards dug
 13
                                                          their nails behind Plaintiff
 14                                                       Diaz’ ears, dug their nails into
 15                                                       his hand, squeezing between
                                                          the thumb and pointer finger,
 16                                                       and pinched/pulled the skin on
 17                                                       his sides near his ribs. Ex. 26,
                                                          Diaz Dep. 55:9-56:5, 57:6-10.
 18                                                       After Plaintiff Diaz was
 19                                                       sprayed in the face with OC
                                                          spray he got up screaming,
 20                                                       blinded by the spray that had
 21                                                       gone into his eyes and mouth.
                                                          Ex. 26, Diaz Dep. 58:15-59:8.
 22                                                       Plaintiff Diaz was injured as
 23                                                       he was being pulled out: his
                                                          arms were hurting from
 24                                                       having his arms pulled back
 25                                                       hard before he was
                                                          handcuffed. Ex. 26, Diaz Dep.
 26                                                       59:12-17.
 27
 28

                                              88
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 91 of 144 Page ID #:2891



  1    Defs’ UNCONTROVERTED MATERIAL                        EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       66.   Sgt. Campos returned to the table and          Campos Decl. ¶¶ 13-14; Ex.
  4          despite having deployed OC spray,              “F” [Video recording] at
             Plaintiff Cornejo was still actively           6:47:09-6:47:54; Ex. “Y”
  5
             resisting the officers, including Officer      [GEO Martinez Depo.] at
  6          Martinez.                                      113:7-114:12, 115:11-117:19
  7
                                                            PLAINTIFFS’ RESPONSE:
  8                                                          Objection. Lacks foundation,
                                                            calls for speculation, vague as
  9
                                                            to “actively resisting.”
 10                                                         Disputed. The video evidence
                                                            demonstrates that Plaintiff
 11
                                                            Cornejo was merely sitting at
 12                                                         the table, trying to clean his
                                                            face with his shirt and protect
 13
                                                            himself from the
 14                                                         overwhelming amount of
 15                                                         pepper spray that Sgt. Campos
                                                            had just directly sprayed on
 16                                                         him. Ex. F, Video 6:47:09-
 17                                                         6:47:24.
       67.    Plaintiff Cornejo wrapped his legs to the     Campos Decl. ¶ 14; Ex. “F”
 18           table, which required three officers to try   [Video recording] at 6:47:09-
 19           to remove him.                                6:47:54; Ex. “Y” [GEO
                                                            Martinez Depo.] at 113:7-
 20                                                         114:12, 115:11-117:19.
 21
                                                            PLAINTIFFS’ RESPONSE:
 22                                                          Objection. Lacks foundation,
 23                                                         calls for speculation.
                                                             Disputed. Defendants’
 24                                                         proffered evidence does not
 25                                                         support the entirety of this
                                                            contention. Officer Martinez
 26                                                         testified that Plaintiff Cornejo
 27                                                         was resisting and somehow
                                                            ended up on the floor. Ex. 20,
 28

                                                89
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 92 of 144 Page ID #:2892



  1    Defs’    UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                             GEO Martinez Dep. 114:1-25.
  4                                                          The video evidence
                                                             demonstrates that Plaintiff
  5
                                                             Cornejo was merely sitting at
  6                                                          the table, overcome by the
                                                             pepper spray that Sgt. Campos
  7
                                                             had just directly sprayed on
  8                                                          him, then was taken to the
                                                             ground by three officers. Ex.
  9
                                                             F, Video at 6:47:09 to
 10                                                          6:47:56.
       68.     His refusal to stand up forced the officers   Campos Decl. ¶ 14, Ex. “F”
 11
               to carry him out of the dorm.                 [Video recording] at 6:47:09-
 12                                                          6:47:54; Ex. “Y” [GEO
 13                                                          Martinez Depo.] at 113:7-
                                                             114:12, 115:11-117:19.
 14
 15                                                          PLAINTIFFS’ RESPONSE:
                                                              Objection. Lacks foundation,
 16                                                          calls for speculation, vague
 17                                                          and ambiguous as to “forced.”
                                                              Disputed. Plaintiff Cornejo
 18                                                          never refused to stand up, he
 19                                                          simply remained calm, tried to
                                                             wipe his face from the OC
 20                                                          spray that Sgt. Campos had
 21                                                          just deployed directly at him,
                                                             kept his head down, and never
 22                                                          raised his arms. Ex. 25,
 23                                                          Cornjeo Dep. 72:8-16; Ex. F,
                                                             Video at 6:47:09 to 6:47:56.
 24
 25
 26
 27
 28

                                                90
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 93 of 144 Page ID #:2893



  1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       69.   While Plaintiff Cornejo alleges that the     Ex. “F” [Video recording] at
  4          officers hit him on the edge of the table,   6:47:09-6:47:54; Ex. “N”
             the video demonstrates that, instead,        [Cornejo Depo.] at 73:19-
  5
             beginning at around 6:47:09, Cornejo         74:14
  6          grabbed the table to prevent the officers
             from removing him.                           PLAINTIFFS’ RESPONSE:
  7
                                                           Objection. Lacks foundation,
  8                                                       calls for speculation, not
                                                          responsive to Plaintiffs
  9
                                                          statement that he was struck.
 10                                                       Disputed. Defendants admit
                                                          this fact is disputed. The
 11
                                                          proffered evidence does not
 12                                                       support the contention that
                                                          Plaintiff Cornejo “grabbed the
 13
                                                          table to prevent the officers
 14                                                       from removing him.” Plaintiff
 15                                                       Cornejo testified that he never
                                                          refused to get up. Rather, he
 16                                                       simply kept his head down the
 17                                                       entire time. Ex. 25, Cornjeo
                                                          Dep. 72:8-16. He further
 18                                                       testified that after being
 19                                                       sprayed, the officers then
                                                          threw him on the ground,
 20                                                       causing him to hit the side of
 21                                                       the table and bleed from his
                                                          abdomen and injured his knee.
 22                                                       Ex. 25, Cornejo Dep. 73:25-
 23                                                       74:14. Moreover, officers
                                                          grabbed Plaintiff Cornejo by
 24                                                       his hands and feet, carried him
 25                                                       out of the dayroom, and threw
                                                          him on the ground in the
 26                                                       recreation yard. Ex. 25,
 27                                                       Cornejo Dep. 63:9-21.

 28

                                              91
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 94 of 144 Page ID #:2894



  1    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
  2    SUF                     FACTS
        No.
  3
       70.   By 6:48:19, Plaintiffs had been taken out     Diaz Decl. ¶ 31.
  4          of the dorm – i.e. 16 minutes after Diaz
             had initially entered in an effort to quellPLAINTIFFS’ RESPONSE:
  5
             the disturbance caused by Plaintiffs.       Objection. Lacks foundation,
  6                                                     calls for speculation.
                                                        Disputed. Plaintiffs dispute
  7
                                                        that they were removed from
  8                                                     the dorm by 06:48:19 a.m.
                                                        The video evidence
  9
                                                        demonstrates that up to
 10                                                     approximately 06:48:39 a.m.,
                                                        at least one Plaintiff is still in
 11
                                                        the dorm being restrained by a
 12                                                     group of officers. Plaintiffs
                                                        further dispute that they
 13
                                                        caused a disturbance.
 14    71.    Medical staff was present throughout the Ex. “V” [Gillon Depo] at
 15           entire incident in the dorm and confirmed 165:4-9; Ex. “W” [Jones
              that the GEO officers did not strike      Depo.] at 101:23-25, 110:11-
 16           Plaintiffs.                               21, 114:4-10, 117:8-13,
 17                                                     120:25-121:8, 124:14-25.

 18                                                        PLAINTIFFS’ RESPONSE:
 19                                                        Objection. Lacks foundation,
                                                           calls for speculation, vague
 20                                                        and ambiguous as to the term
 21                                                        “present.”
                                                           Disputed. Defendants’
 22                                                        citations to Nurse Jones’s
 23                                                        deposition do not in any way
                                                           support what Defendants
 24                                                        contend. To the contrary:
 25                                                        Nurse Jones consistently
                                                           testified that she could not see
 26                                                        how the guards handled
 27                                                        Plaintiffs, that she could not
                                                           clearly see what was
 28

                                               92
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 95 of 144 Page ID #:2895



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           happening, that she did not
  4                                                        remember any specific actions
                                                           relating to the Plaintiffs, and
  5
                                                           that she was “paying more
  6                                                        attention to the background
                                                           with the other detainees [in
  7
                                                           the bunks].” Ex. 21, Jones
  8                                                        Dep. 110:8-112:1. She
                                                           reiterated this every time she
  9
                                                           was questioned. Ex. 21, Jones
 10                                                        Dep. 113:17-25; 114:1-3;
                                                           119:1-18; 121:9-24; 122:3-11;
 11
                                                           128:17-129:2; 130:2-10;
 12                                                        137:10-138:5.
 13
       72.     Additionally, throughout the entire         See Ex. “O” [Campos Depo.]
 14            incident, Plaintiffs’ failure to comply     at 90:11-91:22; Ex. “W”
 15            with commands prompted the other            [Jones Depo.] at 103:20-
               detainees in the dorm to become             104:10; Ex. “Y” [GEO
 16            disruptive and ignore the commands to       Martinez Depo.] at 131:24-
 17            return to their bunks, which Plaintiffs     132:12, 133:1-18, 134:7-11.
               acknowledged was a direct result of their
 18            conduct.                                    PLAINTIFFS’ RESPONSE:
 19                                                         Objection. Lacks foundation,
                                                           calls for speculation.
 20                                                        Disputed. Defendants’
 21                                                        proffered evidence does not
                                                           support the entirety of this
 22                                                        contention. Nurse Jones
 23                                                        described that the other
                                                           detainees who were at their
 24                                                        bunks did not start yelling
 25                                                        until the use of force. Prior to
                                                           that, they were only “visually
 26                                                        observing and some were
 27                                                        making noises.” Ex. 21, Jones
                                                           Dep. 103:25-104:10.
 28

                                               93
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 96 of 144 Page ID #:2896



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      Lt. Diaz herself testified at her
  4                                                   deposition that before the use
                                                      of force, while Plaintiffs were
  5
                                                      sitting quietly tables [Ex. 16,
  6                                                   Lt. Diaz Dep. 327:14-19],
                                                      there was nothing of concern
  7
                                                      happening in the bunks and
  8                                                   the situation was completely
                                                      under control [Ex. 16, Lt.
  9
                                                      Diaz Dep. 328:1-329:11,
 10                                                   331:7-9, 335:6-17]. The first
                                                      mention Lt. Diaz makes at her
 11
                                                      deposition about detainees
 12                                                   yelling is at approximately
                                                      06:39:22, after the use of
 13
                                                      force began [Ex. 16, Lt. Diaz
 14                                                   Dep. 347:25-348:10], but even
 15                                                   then, Diaz did not consider the
                                                      situation to present a security
 16                                                   concern and no other officer
 17                                                   did either [Ex. 16, Lt. Diaz
                                                      Dep. 348:11-18].
 18                                                   Indeed, Nurse Jones was able
 19                                                   to get many of the detainees to
                                                      calm down just by asking. She
 20                                                   asked a detainee who spoke
 21                                                   many languages to tell the
                                                      others to calm down. He did
 22                                                   and the majority of the
 23                                                   detainees complied. Ex. 21,
                                                      Jones Dep. 116:23-117:7.
 24                                                   Similarly, Officer Jindi
 25                                                   testified that after Lt. Diaz
                                                      sprayed, the detainees on the
 26                                                   top tiers grew agitated and
 27                                                   began coughing. Ex. 18, Jindi
                                                      Dep. 53:3-14. She further
 28

                                            94
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 97 of 144 Page ID #:2897



  1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF               FACTS
        No.
  3
                                                           testified that after she told the
  4                                                        detainees to calm down and
                                                           not make the situation worse,
  5
                                                           they complied with her orders.
  6                                                        Ex. 18, Jindi Dep. 51:10-52:2.
                                                           Plaintiffs only heard the other
  7
                                                           detainees in the dorm shout
  8                                                        after OC spray was dispersed
                                                           in the dorm. Ex. 23, Castillo
  9
                                                           Dep. 81:23-82:6.
 10
       73.     Also, while Officer Jindi was present       Ex. “X” [Jindi Depo.] at
 11            during the incident, she was not involved   50:24-51:4, 51:10-16, 52:3-5,
               in any use of force.                        69:1-4.
 12
 13                                                        PLAINTIFFS’ RESPONSE:
                                                           Undisputed.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               95
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 98 of 144 Page ID #:2898



  1    Defs’ UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
  2    SUF                    FACTS
        No.
  3
       74.   After each plaintiff was removed from      Ex. “N” [Cornejo Depo.] at
  4          the dorm, they were taken to the           76:9-78:6; Ex. “O” [Campos
             recreation yard where they were            Depo.] 116:2-6; Ex. “P”
  5
             handcuffed (if they had not already been   [Castillo Depo.] at 95:8-21,
  6          handcuffed inside the dorm) and Officer    96:5-11; Ex. “Q” [Mejia
             Gillon, Officer Martinez, Officer Reyes,   Depo.] at 81:19-25, 83:2-11;
  7
             Sgt. Campos, and Lt. Diaz had no further   Ex. “R” [Rodriguez Depo.] at
  8          contact with them.                         108:15-23; Ex. “T” [Diaz
                                                        Depo] at 84:8-23; Ex. “U”
  9
                                                        [Martinez Depo.] at 100:14-
 10                                                     24; Ex. “V” [Gillon Depo] at
                                                        118:22-119:5, 113:23-25,
 11
                                                        114:7-10; Ex. “Y” [GEO
 12                                                     Martinez Depo.] at 84:17-19,
                                                        85:21-23, 87:1-9, 93:11-17,
 13
                                                        110:10-19; 117:24-118:3,
 14                                                     118:18-119:1; Ex. “Z” [Reyes
 15                                                     Depo.] at 117:19-118:13,
                                                        119:1-20; Campos Decl. ¶ 14;
 16                                                     Diaz Decl. ¶ 31.
 17
                                                        PLAINTIFFS’ RESPONSE:
 18                                                      Objection. Lacks foundation,
 19                                                     calls for speculation.
                                                        Disputed. Plaintiffs admit that
 20                                                     Officers Gillon, Martinez,
 21                                                     Reyes, and Sgt. Campos had
                                                        no further contact with
 22                                                     Plaintiffs.
 23                                                     Plaintiffs dispute that Lt. Diaz
                                                        had no further contact with
 24                                                     them. After Plaintiffs were
 25                                                     taken to a holding cell, Lt.
                                                        Diaz observed Plaintiffs being
 26                                                     transported while handcuffed
 27                                                     and, at approximately 3:00
                                                        p.m. and did, without seeking
 28

                                            96
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 99 of 144 Page ID #:2899



  1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
  2    SUF              FACTS
        No.
  3
                                                      the approval of the Facility
  4                                                   Administrator. Ex. 16, Lt.
                                                      Diaz Dep. 277:12-17, 277:25-
  5
                                                      278:23. Additionally, Lt.
  6                                                   Diaz issued orders placing
                                                      Plaintiffs in administrative
  7
                                                      segregation. Ex. 2, Plaintiffs’
  8                                                   Segregation Orders.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            97
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 100 of 144 Page ID #:2900



   1    Defs’ UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        75.   Thereafter, they were transported from     Ex. “N” [Cornejo Depo.] at
   4          the recreation yard to another room        78:25-79:2; Ex. “O” [Campos
              where Plaintiffs admitted they were seen   Depo.] at 119:6-19, 129:16-
   5
              by medical staff.                          23; Ex. “P” [Castillo Depo.] at
   6                                                     101:13-103:6, 103:22-3; Ex.
                                                         “Q” [Mejia Depo.] at 39:4-10,
   7
                                                         84:3-24; Ex. “R” [Rodriguez
   8                                                     Depo.] at 111:6-112:7,
                                                         113:18-114:2; Ex. “S” [Garcia
   9
                                                         Depo.] at 47:25-48:13; Ex.
  10                                                     “T” [Diaz Depo] at 89:8-13;
                                                         Ex. “U” [Martinez Depo.] at
  11
                                                         60:18-19, 126:4-19; Ex. “W”
  12                                                     [Jones Depo.] at 143:14-
                                                         144:25, 149:2-21 [after a use
  13
                                                         of force incident, medical is
  14                                                     required to take the detainee’s
  15                                                     vitals and review a
                                                         questionnaire], 153:8-154:24
  16                                                     [responded to intake to
  17                                                     evaluate Plaintiffs after they
                                                         were cleared to see medical],
  18                                                     155:23-156:12, 163:20-24
  19                                                     [recalled that only one
                                                         plaintiff had a specific
  20                                                     complaint], 174:15-175:5.
  21
                                                         PLAINTIFFS’ RESPONSE:
  22                                                      Objection. Calls for
  23                                                     speculation.
                                                         Disputed.
  24                                                     LVN Jones was not able to
  25                                                     see Plaintiffs until after they
                                                         were cleared by security. Ex.
  26                                                     21, Jones Dep. 144:5-8.
  27                                                     LVN Jones did not help
                                                         Plaintiffs decontaminate from
  28

                                              98
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 101 of 144 Page ID #:2901



   1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
   2    SUF              FACTS
         No.
   3
                                                      the OC spray, she only saw
   4                                                  them to clear them to be
                                                      placed in the restricted
   5
                                                      housing unit (RHU clearance).
   6                                                  LVN Jones provided no
                                                      treatment for Plaintiffs’
   7
                                                      injuries, all she did was check
   8                                                  their vital signs, give a general
                                                      health assessment and fill out
   9
                                                      of the body incident sheet. Ex.
  10                                                  21, Jones Dep. 144:14-22.
                                                      Moreover, LVN Jones did not
  11
                                                      see Plaintiffs until she
  12                                                  medically cleared
                                                      approximately 80 detainees in
  13
                                                      the recreation yard. Ex. 21,
  14                                                  Jones Dep. 130:19-131:25,
  15                                                  138:19-139:7. Plaintiffs were
                                                      forced to wait at least 2 ½
  16                                                  hours after they were exposed
  17                                                  to OC spray before they
                                                      received any sort of medical
  18                                                  examination. Ex. 7, Medical
  19                                                  Reports; Ex. 21, Jones Dep.
                                                      176:11-15, 177:18-25,
  20                                                  205:25-206:3.
  21
  22
  23
  24
  25
  26
  27
  28

                                            99
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 102 of 144 Page ID #:2902



   1    Defs’ UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        76.   Additionally, all Plaintiffs were        Diaz Decl. ¶¶ 34-35;
   4          decontaminated (placed in showers to     McCusker Decl. ¶ 9; Ex. “H”
              rinse off the OC spray with water) and   [GEO’s Use of Force policy];
   5
              provided new uniforms.                   Ex. “N” [Cornejo Depo.] at
   6                                                   76:9-78:6, 78:25-79:2, 82:14-
                                                       17; Ex. “O” [Campos Depo.]
   7
                                                       at 119:6-19, 129:16-23,
   8                                                   130:13-17; Ex. “P” [Castillo
                                                       Depo.] at 104:18-105:9; Ex.
   9
                                                       “Q” [Mejia Depo.] at 86:18-
  10                                                   22, 87:22-88:19, 90:2-8,
                                                       91:16-92:4, 96:24-97:14; Ex.
  11
                                                       “R” [Rodriguez Depo.] at
  12                                                   163:9-164:8 [estimated that a
                                                       half an hour after the incident
  13
                                                       he was decontaminated and in
  14                                                   a new uniform]; Ex. “S”
  15                                                   [Garcia Depo.] at 48:15-25;
                                                       Ex. “T” [Diaz Depo] at 86:12-
  16                                                   22; Ex. “U” [Martinez Depo.]
  17                                                   at 55:6-11; 58:2-5, 58:14-19,
                                                       104:6-18, 108:11-25
  18
  19                                                   PLAINTIFFS’ RESPONSE:
                                                        Objection. Lacks foundation,
  20                                                   calls for speculation.
  21                                                   Disputed. The manner in
                                                       which Plaintiffs were
  22                                                   decontaminated, i.e.
  23                                                   handcuffed, in their pepper
                                                       spray-drenched clothing, and
  24                                                   with hot water, is not the
  25                                                   accepted practice of OC spray
                                                       decontamination. Decl. of
  26                                                   Venters (incorporating Expert
  27                                                   Report at 5-6); Ex. 16, Lt.
                                                       Diaz Dep. 153:25-154:10,
  28

                                            100
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 103 of 144 Page ID #:2903



   1    Defs’    UNCONTROVERTED MATERIAL                     EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                             154: 21-155:11, 155:24-156:3,
   4                                                         158:3-13 (explaining that
                                                             GEO officers are trained that
   5
                                                             hot showers will exacerbate
   6                                                         OC spray pain and clothing
                                                             with OC spray should be
   7
                                                             removed).
   8                                                         Additionally, some Plaintiffs,
                                                             after recognizing that some of
   9
                                                             their friends were in extreme
  10                                                         pain, refused to shower in the
                                                             hot water. Ex. 27, Martinez
  11
                                                             Dep. 55:6-25; Ex. 28, Mejia
  12                                                         Dep. 90:9-92:4; Ex. 29,
                                                             Garcia Dep. 48:15-20 (“I
  13
                                                             heard the scream from the
  14                                                         others from the burn, and they
  15                                                         said we shouldn’t take
                                                             showers, the rest of us.”).
  16
        77.     While Plaintiffs claim the                   McCusker Decl. ¶ 9; Diaz
  17            decontamination process was intended to      Decl. ¶ 8; Ex. “H” [GEO’s
  18            further their injuries, it was not. Water,   Use of Force policy].
                which is the method used at the Facility
  19            for decontamination purposes, does           PLAINTIFFS’ RESPONSE:
  20            reactivate the tingling sensation caused     Objection. Lacks foundation,
                by the OC spray; however, it is necessary    calls for speculation, vague
  21            to remove the spray.                         and ambiguous as to the term
  22                                                         “tingling sensation”
                                                             Disputed. The manner in
  23                                                         which Plaintiffs were
  24                                                         decontaminated, i.e.
                                                             handcuffed, in their pepper
  25                                                         spray-drenched clothing, and
  26                                                         with hot water, is not the
                                                             accepted practice of OC spray
  27                                                         decontamination. Decl. of
  28                                                         Venters (incorporating Expert

                                                101
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 104 of 144 Page ID #:2904



   1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
   2    SUF              FACTS
         No.
   3
                                                      Report at 5-6); Ex. 16, Lt.
   4                                                  Diaz Dep. 153:25-154:10,
                                                      154: 21-155:11, 155:24-156:3,
   5
                                                      158:3-13 (explaining that
   6                                                  GEO officers are trained that
                                                      hot showers will exacerbate
   7
                                                      OC spray pain and clothing
   8                                                  with OC spray should be
                                                      removed).
   9
                                                      Further, GEO officers who are
  10                                                  OC sprayed during training at
                                                      the Facility are
  11
                                                      decontaminated in accordance
  12                                                  with accepted practices,
                                                      unlike the decontamination
  13
                                                      Plaintiffs received in this
  14                                                  instance. Ex. 16, Lt. Diaz
  15                                                  Dep. 152: 18-24 (eyes were
                                                      flushed with cold water and a
  16                                                  fan was used to relieve the
  17                                                  stinging sensation during OC
                                                      spray training).
  18                                                  GEO officers exposed to OC
  19                                                  spay during the incident were
                                                      decontaminated in accordance
  20                                                  with accepted practices,
  21                                                  unlike the decontamination
                                                      Plaintiffs received. Ex. 19,
  22                                                  Juarez Dep. 18:6 (use cold
  23                                                  water), 79:22-80:19
                                                      (immediate eye flush), 41:14-
  24                                                  24 (attended by medical staff);
  25                                                  Ex. 16, Reyes Dep. 125:11-25
                                                      (attended by nurse in medical
  26                                                  dept., eyes flushed, provided
  27                                                  water and soap to wash with),
                                                      138:7-18, 139:10-20 (sent for
  28

                                            102
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 105 of 144 Page ID #:2905



   1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
   2    SUF              FACTS
         No.
   3
                                                      off-site medical evaluation by
   4                                                  a doctor)
                                                      Importantly, GEO Officer
   5
                                                      Reyes, who only vicariously
   6                                                  came into contact with the OC
                                                      spray that was deployed on
   7
                                                      Plaintiffs, was decontaminated
   8                                                  significantly different than
                                                      Plaintiffs were. Officer Reyes
   9
                                                      had his eyes flushed with cold
  10                                                  water in the eyewash station
                                                      that was available in the same
  11
                                                      decontamination area that
  12                                                  Plaintiffs were in. He was
                                                      also transported to an off-site
  13
                                                      urgent care for further
  14                                                  assessment. Ex. 21, Jones
  15                                                  Dep. 171:17-173:16, 175:16-
                                                      176-5; Ex. 16, Reyes Dep.
  16                                                  125:11-25, 138:7-18, 139:10-
  17                                                  20.
                                                      Plaintiffs who were placed in
  18                                                  the showers testified that they
  19                                                  were agonizing over the
                                                      overwhelming pain while
  20                                                  showering but the officers did
  21                                                  not stop. Ex. 25, Cornejo
                                                      Dep. 77:2-78:24, 80:9-13,
  22                                                  80:25-81:6 (“at the moment
  23                                                  when I was showering,
                                                      because they put me in like
  24                                                  this, my head in like this
  25                                                  (indicating), where the --
                                                      where the showerhead was,
  26                                                  and I was telling them to stop
  27                                                  because only my head was in
                                                      like this (indicating) and I was
  28

                                            103
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 106 of 144 Page ID #:2906



   1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                            having a hard time breathing.
   4                                                        And he wouldn't stop from
                                                            keeping my head in like this
   5
                                                            (indicating), and I felt the
   6                                                        water very hot.”).
   7
   8
   9
  10
  11    78.     After Plaintiffs were decontaminated and    McCusker Decl. ¶¶ 9, 12; Ex.
                seen by medical staff, they were taken to   “H” [GEO’s Use of Force
  12            administrative segregation.                 policy]; Ex. “A” [Detainee
  13                                                        Handbook –“Disciplinary
                                                            Segregation”]; Ex. “I” [GEO’s
  14                                                        Restrictive Housing Units
  15                                                        policy]; Ex. “O” [Campos
                                                            Depo.] at 133:1-134:7; Ex.
  16                                                        “Q” [Mejia Depo.] at 97:21-
  17                                                        98:4; Ex. “R” [Rodriguez
                                                            Depo.] at 113:6-14; Ex. “S”
  18                                                        [Garcia Depo.] at 50:11-15,
  19                                                        55:21-56:8

  20                                                        PLAINTIFFS’ RESPONSE:
  21                                                         Objection. Lacks foundation,
                                                            calls for speculation, vague as
  22                                                        to “decontaminated” vague as
  23                                                        to “seen”
                                                            Disputed. As stated above in
  24                                                        response to contentions 76 &
  25                                                        77, Plaintiffs were not
                                                            appropriately decontaminated.
  26
  27
  28

                                               104
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 107 of 144 Page ID #:2907



   1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        79.   Plaintiffs were informed that there was an   McCusker Decl. ¶ 13; Diaz
   4          investigation as a result of their conduct   Decl. ¶¶ 38-40; Ex. “A”
              and a potential for discipline.              [Detainee Handbook –
   5
                                                           “Disciplinary Segregation”];
   6                                                       Ex. “C” [Administrative
                                                           Segregation Orders related to
   7
                                                           Plaintiffs]; Ex. “D” [Incident
   8                                                       of Prohibited Acts and Notice
                                                           of Charges related to
   9
                                                           Plaintiffs]; Ex. “I” [GEO’s
  10                                                       Restrictive Housing Units
                                                           policy]; Ex. “N” [Cornejo
  11
                                                           Depo.] at 87:7-19; Ex. “O”
  12                                                       [Campos Depo.] at 133:1-
                                                           134:7; Ex. “P” [Castillo
  13
                                                           Depo.] at 111:6-24; Ex. “Q”
  14                                                       [Mejia Depo.] at 98:9-99:13,
  15                                                       156:10-21; Ex. “R”
                                                           [Rodriguez Depo.] at 153:13-
  16                                                       154:19; Ex. “S” [Garcia
  17                                                       Depo.] at 50:11-15, 55:21-
                                                           56:8; Ex. “U” [Martinez
  18                                                       Depo.] at 70:17-20.
  19
                                                           PLAINTIFFS’ RESPONSE:
  20                                                       Undisputed.
  21    80.    Plaintiff Mejia admitted that he was        Ex. “Q” [Mejia Depo.] at
               given the opportunity to express that he    99:23-100:6, 101:14-102:5,
  22           did not feel he had done anything wrong     162:6-163:5.
  23           (however, at his deposition he
               acknowledged that his actions were          PLAINTIFFS’ RESPONSE:
  24           wrong).                                      Objection. Vague as to
  25                                                       “opportunity”, vague as to
                                                           “wrong”
  26                                                       Disputed. Defendants’
  27                                                       proffered evidence does not
                                                           support this contention.
  28

                                              105
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 108 of 144 Page ID #:2908



   1    Defs’    UNCONTROVERTED MATERIAL                  EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                          Plaintiff acknowledged that he
   4                                                      made a statement to that effect
                                                          to a GEO officer at which
   5
                                                          time the officer also told him
   6                                                      that GEO’s actions were
                                                          wrong, but Plaintiff did not
   7
                                                          reaffirm any admission or
   8                                                      specify which action. Id.
                                                          162:6-163:5.
   9
        81.     Later, they were informed that the        McCusker Decl. ¶ 13; Diaz
  10
                outcome of the investigation related to   Decl. ¶¶ 37-40; Ex. “A”
  11            their failure to follow commands and      [Detainee Handbook –
  12            engage in a group demonstration           “Disciplinary Segregation”];
                mandated they would be disciplined.       Ex. “C” [Administrative
  13                                                      Segregation Orders related to
  14                                                      Plaintiffs]; Ex. “D” [Incident
                                                          of Prohibited Acts and Notice
  15                                                      of Charges related to
  16                                                      Plaintiffs]; Ex. “I” [GEO’s
                                                          Restrictive Housing Units
  17                                                      policy]; Ex. “N” [Cornejo
  18                                                      Depo.] at 88:7-89-20, 91:8-
                                                          92:6; Ex. “O” [Campos
  19                                                      Depo.] at 177:11-16; Ex. “S”
  20                                                      [Garcia Depo.] at 50:11-15,
                                                          55:21-56:8; Ex. “T” [Diaz
  21                                                      Depo] at 136:6-11.
  22
                                                          PLAINTIFFS’ RESPONSE:
  23                                                       Objection. Lacks foundation,
  24                                                      calls for speculation.
                                                          Undisputed.
  25
  26
  27
  28

                                                106
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 109 of 144 Page ID #:2909



   1    Defs’ UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        82.   Pursuant to GEO policy and procedure, it      McCusker Decl. ¶ 12; Diaz
   4          is appropriate to place detainees in          Decl. ¶¶ 37-40; Ex. “A”
              administrative segregation during a           [Detainee Handbook –
   5
              pending investigation and, thereafter,        “Disciplinary Segregation”];
   6          segregation if guilt is established – which   Ex. “C” [Administrative
              is the case here (Plaintiffs were found in    Segregation Orders related to
   7
              violation of Rule 213, which prohibits        Plaintiffs]; Ex. “D” [Incident
   8          inciting or engaging in group                 of Prohibited Acts and Notice
              demonstrations). A detainee can only be       of Charges related to
   9
              placed in disciplinary segregation after a    Plaintiffs]; Ex. “I” [GEO’s
  10          finding by the Institution Disciplinary       Restrictive Housing Units
              Panel or equivalent that the detainee is      policy].
  11
              guilty of a rule violation.
  12                                                        PLAINTIFFS’ RESPONSE:
                                                            Objection. Lacks foundation,
  13
                                                            calls for speculation.
  14                                                        Disputed. GEO policy and
  15                                                        procedure provides that
                                                            administrative segregation is
  16                                                        meant to serve a non-punitive
  17                                                        purpose and should only be
                                                            used to ensure “the safety of
  18                                                        detainees or others … or the
  19                                                        security or good order of the
                                                            facility.” Even when a
  20                                                        disciplinary investigation is
  21                                                        pending, pre-disciplinary-
                                                            hearing detention should be
  22                                                        ordered only as necessary to
  23                                                        prevent further rule
                                                            violation(s) or to protect the
  24                                                        security and orderly operation
  25                                                        of the facility. Ex. I, GEO
                                                            Restrictive Housing Unit
  26                                                        Policy at GEO01972.
  27                                                        Lt. Diaz testified that
                                                            following the use of force and
  28

                                               107
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 110 of 144 Page ID #:2910



   1    Defs’    UNCONTROVERTED MATERIAL                 EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                         after the Plaintiffs were
   4                                                     transported to medical, she
                                                         observed Plaintiffs being
   5
                                                         transported out of medical
   6                                                     once they were showered and
                                                         provided new uniforms.
   7
                                                         Significantly, she testified that
   8                                                     Plaintiffs were not acting
                                                         belligerent and were calm.
   9
                                                         Other than observing their
  10                                                     calm demeanor, Lt. Diaz had
                                                         no further interactions with
  11
                                                         Plaintiffs. Still, she
  12                                                     determined that they should
                                                         be placed in administrative
  13
                                                         segregation. Ex. 16, Lt. Diaz
  14                                                     Dep. 274:17-21, 275:16-
  15                                                     276:25, 277:12-17.
        83.     While in segregation, Plaintiffs were    Ex. “P” [Castillo Depo.] at
  16            provided medical care, checked on by     108:6-13; Ex. “Q” [Mejia
  17            GEO staff, and given access to showers   Depo.] at 103:1-22; Ex. “S”
                and phones.                              [Garcia Depo.] at 67:8-11; Ex.
  18                                                     “U” [Martinez Depo.] at
  19                                                     151:6-10; 151:21-152:2

  20                                                     PLAINTIFFS’ RESPONSE:
  21                                                      Objection. Lacks foundation,
                                                         calls for speculation.
  22                                                     Disputed. Plaintiffs do not
  23                                                     dispute that they were given
                                                         access to showers while in
  24                                                     segregation. Plaintiffs dispute
  25                                                     that they had meaningful
                                                         access to phones, as the
  26                                                     evidence demonstrates that
  27                                                     various phone numbers that
                                                         Plaintiffs contacted were
  28

                                              108
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 111 of 144 Page ID #:2911



   1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                           blocked following the
   4                                                       incident. Ex. 29, Garcia Dep.
                                                           57:2-58:4, 58:6-22, 59:59:4-
   5
                                                           23, 63:10-12, 63:25-64:2; Ex.
   6                                                       24, Campos Dep. 147:15-21,
                                                           148:9-11, 148:15-25; Ex. 26,
   7
                                                           Diaz Dep. 93:24-95:5; Ex. 23,
   8                                                       Castillo Dep. 112:23-113:19;
                                                           Ex. 25, Cornejo Dep. 94:4-11,
   9
                                                           94:16-95:11, 97:2-6, 97:21-
  10                                                       98:6, 99:11-13, 100:11-13;
                                                           Ex. 41, Nicole Ramos Letters.
  11
                                                           Plaintiffs further dispute that
  12                                                       they were provided adequate
                                                           medical care and checked on
  13
                                                           by GEO staff. Even when
  14                                                       Plaintiffs were seen by
  15                                                       medical because of their
                                                           declared a hunger strike, they
  16                                                       were not given medical
  17                                                       treatment for the injuries
                                                           sustained during the use of
  18                                                       force. Ex. 23, Castillo Dep.
  19                                                       138:6-16.
        84.     Plaintiff Campos admitted that he had no   Ex. “O” [Campos Depo.]
  20            issues contacting his attorney while in    141:9-12, 142:15-18, 145:9-
  21            segregation, and stated that he only had   24, 146:13-17, 202:21-203:12,
                an issue reaching his attorney for one     204:1-11.
  22            day; yet, he never informed GEO of the
  23            alleged issue.                             PLAINTIFFS’ RESPONSE:
                                                           Disputed. Plaintiff Campos
  24                                                       testified that while he was not
  25                                                       blocked from calling his
                                                           attorney in segregation, he
  26                                                       was blocked from calling his
  27                                                       attorney while he was in the
                                                           tank -- and that when he asked
  28

                                               109
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 112 of 144 Page ID #:2912



   1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
   2    SUF              FACTS
         No.
   3
                                                      another detainee to dial his
   4                                                  (Campos’s) attorney’s
                                                      number, that detainee also
   5
                                                      received a message saying the
   6                                                  phone number had been
                                                      blocked. Ex. 24, Campos Dep.
   7
                                                      141:15-142:5. The only way
   8                                                  Plaintiff Campos was able to
                                                      relay information to his
   9
                                                      attorney was by calling his
  10                                                  uncle, who would pass on
                                                      information to his attorney.
  11
                                                      Ex. 24, Campos Dep. 143:22-
  12                                                  144:19.
                                                      Plaintiff Campos testified that
  13
                                                      he spent one day trying
  14                                                  (unsuccessfully) to contact his
  15                                                  attorney, but that it was an
                                                      additional three to five days
  16                                                  that he was not able to reach
  17                                                  her, and that it was only once
                                                      she sent someone from her
  18                                                  office to visit him in-person at
  19                                                  the Facility that he could
                                                      communicate directly with his
  20                                                  legal team. Ex. 24, Campos
  21                                                  Dep. 147:15-21, 148:9-11,
                                                      148:15-25.
  22                                                  Plaintiff Campos’s
  23                                                  immigration attorney’s efforts
                                                      to contact GEO personnel and
  24                                                  ICE officials regarding the
  25                                                  phone blocks that interfered
                                                      with Plaintiff Campos’s
  26                                                  access to counsel similarly
  27                                                  demonstrate that this issue
                                                      was not immediately resolved.
  28

                                            110
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 113 of 144 Page ID #:2913



   1    Defs’    UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                              Ex. 41, Nicole Ramos Letter;
   4                                                          Ex. 51, Nicole Ramos Emails.
   5
   6
   7
   8
   9    85.     Plaintiff Garcia claimed that he was not      Ex. “S” [Garcia Depo.] at
  10            permitted to contact his attorney after the   58:6-59:23, 64:6-65:4.
                incident; yet, he was permitted to visit
  11            with his attorney.                            PLAINTIFFS’ RESPONSE:
  12                                                          Disputed. Plaintiff Garcia
                                                              testified that was blocked
  13                                                          from calling his attorney and
  14                                                          his entire legal team for the
                                                              entire time he was in
  15                                                          segregation (ten days), during
  16                                                          which he was also not allowed
                                                              any visits. Ex. 29, Garcia Dep.
  17                                                          57:2-58:4, 58:6-22, 59:4-23,
  18                                                          63:25-64:2. His calls to his
                                                              attorney remained blocked
  19                                                          even after he was returned to
  20                                                          the dormitory and was able to
                                                              make calls to other phone
  21                                                          numbers. Ex. 29, Garcia Dep.
  22                                                          64:7-8. It was not until after
                                                              his attorney visited and
  23                                                          obtained a new phone number
  24                                                          that Plaintiff Garcia was able
                                                              to make telephone calls to his
  25
                                                              attorney from the Facility. Ex.
  26                                                          29, Garcia Dep. 64:16-21.
                                                              GEO never unblocked his
  27
                                                              calls to his attorney’s original
  28                                                          number. Ex. 29, Garcia Dep.

                                                 111
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 114 of 144 Page ID #:2914



   1    Defs’    UNCONTROVERTED MATERIAL                       EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                               65:10-12.
   4
   5
   6
   7
   8    86.     After the visit, Plaintiff Garcia’s attorney   Ex. “S” [Garcia Depo.] at
   9            gave him a new number to call and he           58:6-59:23, 64:6-65:4.
                was able to contact his attorney.
  10                                                           PLAINTIFFS’ RESPONSE:
  11                                                           Undisputed.

  12
  13    87.     Plaintiff Diaz stated that he had an issue     Ex. “T” [Diaz Depo] at 94:19-
                contact his attorney; however, once his        21, 99:19-22, 100:1-3.
  14            attorney spoke to GEO staff about the
  15            issue (since Diaz never raised the issue       PLAINTIFFS’ RESPONSE:
                with GEO), the issue was resolved.              Objection. Lacks foundation,
  16                                                           calls for speculation.
  17                                                           Disputed. Plaintiff Diaz stated
                                                               that immediately after the
  18                                                           June 12, 2017 incident, he was
  19                                                           blocked from calling his
                                                               attorney and all of his other
  20                                                           previously-dialed numbers,
  21                                                           including his family and an
                                                               immigration advocate who
  22                                                           was assisting him with his
  23                                                           immigration case. Ex. 26,
                                                               Diaz Dep. 93:24-95:5.
  24                                                           Plaintiff Diaz further testified
  25                                                           that he was blocked from
                                                               speaking with his attorney
  26                                                           until his attorney to visit him
  27                                                           at Adelanto in-person, and
                                                               that the issue was resolved
  28

                                                  112
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 115 of 144 Page ID #:2915



   1    Defs’    UNCONTROVERTED MATERIAL                    EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                            sometime thereafter. Ex. 26,
   4                                                        Diaz Dep. 99:19-22.
   5
   6
   7
   8    88.     Plaintiff Martinez claimed that GEO staff   Ex. “U” [Martinez Depo.] at
   9            restricted his ability to contact his       156:16-158:7, 158:14-159:3
                attorney and as soon as he raised the
  10            issue to GEO staff, the issue was           PLAINTIFFS’ RESPONSE:
  11            resolved.                                   Objection. Lacks foundation,
                                                            calls for speculation.
  12                                                        Disputed. Defendants’
  13                                                        contention is unsupported by
                                                            the proffered evidence.
  14                                                        Plaintiff Martinez testified
  15                                                        that phone numbers for his
                                                            attorney, his ex-wife, and his
  16                                                        daughters were blocked. He
  17                                                        submitted a grievance
                                                            concerning the phone blocks,
  18                                                        “but a long time passed before
  19                                                        they unblocked the numbers”
                                                            and not all phone numbers
  20                                                        associated with people he
  21                                                        communicated with were
                                                            unblocked. Ex. 27, Martinez
  22                                                        Dep. 157:4-8, 158:2-159:3;
  23                                                        Ex. 43, Martinez Grievances;
                                                            Ex. 44, Martinez Audio
  24                                                        Recording.
  25                                                        Plaintiff Martinez’s
                                                            immigration attorney’s efforts
  26                                                        to contact GEO personnel and
  27                                                        ICE officials regarding the
                                                            phone blocks that interfered
  28

                                               113
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 116 of 144 Page ID #:2916



   1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                           with Plaintiff Martinez’s
   4                                                       access to counsel similarly
                                                           demonstrate that this issue
   5
                                                           was not immediately resolved.
   6                                                       Ex. 41, Nicole Ramos Letter;
                                                           Ex. 51, Nicole Ramos Emails.
   7
   8    89.     Plaintiffs Cornejo and Castillo admitted   Ex. “N” [Cornejo Depo.] at
   9            that they did not have issues contacting   94:4-95:11, 97:2-17 (stating
                their attorneys.                           he only had issues contacting
  10                                                       his friend after the incident),
  11                                                       98:2-6, 100:1-4, 100:11-21;
                                                           Ex. “P” [Castillo Depo.] 22:1-
  12                                                       8 [permitted to make calls
  13                                                       while in segregation to
                                                           persons on his “approved call
  14                                                       list”], 112:15-113:5.
  15
                                                           PLAINTIFFS’ RESPONSE:
  16                                                       Objection. Lacks foundation,
  17                                                       calls for speculation.
                                                           Disputed. Defendants’
  18                                                       proffered evidence does not
  19                                                       support the entirety of this
                                                           contention. Plaintiff Castillo
  20                                                       simply testified that, at the
  21                                                       time of his deposition, he
                                                           could not remember whether
  22                                                       he had problems contacting
  23                                                       his immigration attorney. He
                                                           further testified that he had
  24                                                       problems contacting his
  25                                                       mother, brother, and sister, as
                                                           well as other individuals that
  26                                                       were part of his support group
  27                                                       because their phone numbers
                                                           were blocked. Ex. 23,
  28

                                                114
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 117 of 144 Page ID #:2917



   1    Defs’   UNCONTROVERTED MATERIAL                EVIDENTIARY SUPPORT
   2    SUF              FACTS
         No.
   3
                                                      Castillo Dep. 112:23-113:19.
   4                                                  Although Plaintiff Castillo
                                                      was able to contact
   5
                                                      individuals on his approved
   6                                                  call list while in segregation,
                                                      once he was removed from
   7
                                                      segregation and was able to
   8                                                  contact individuals outside of
                                                      his approved list, those
   9
                                                      individuals’ phone numbers
  10                                                  were also blocked after he
                                                      reported details about the use
  11
                                                      of force. Ex. 23, Castillo Dep.
  12                                                  22:1-23:10.
                                                      Similarly, Plaintiff Cornejo
  13
                                                      only clarified who his
  14                                                  immigration attorney is and
  15                                                  that his friend Alex’s phone
                                                      number was blocked, but he
  16                                                  could not remember what
  17                                                  other phone numbers were
                                                      blocked following the use of
  18                                                  force. Ex. 25, Cornejo Dep.
  19                                                  94:4-11, 94:16-95:11, 97:2-6,
                                                      97:21-98:6, 99:11-13, 100:11-
  20                                                  13.
  21
  22
  23
  24
  25
  26
  27
  28

                                            115
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 118 of 144 Page ID #:2918



   1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
   2    SUF                    FACTS
         No.
   3
        90.   Plaintiffs Cornejo, Campos, Castillo, and    Ex. “N” [Cornejo Depo.] at
   4          Rodriguez admitted that they never filed     35:20-22; Ex. “O” [Campos
              grievances or complaints to GEO about        Depo.] at 18:23-19:19, 66:5-
   5
              mistreatment or the use of force incident.   20, 138:5-12; Ex. “P”
   6                                                       [Castillo Depo.] at 61:11-62:6
                                                           [complained to ICE about
   7
                                                           mistreatment by GEO guards
   8                                                       but never filed complaint or
                                                           grievance to GEO], 110:25-
   9
                                                           111:2; Ex. “R” [Rodriguez
  10                                                       Depo.] at 66:11-12, 127:18-
                                                           21.
  11
  12                                                       PLAINTIFFS’
                                                           RESPONSE:.
  13
                                                           Disputed. The American
  14                                                       Civil Liberties Union
  15                                                       submitted a complaint on
                                                           behalf of Plaintiffs with
  16                                                       Gabriel Valdez, the assistant
  17                                                       field office director at
                                                           Adelanto Detention Center.
  18                                                       The letter detailed the assault,
  19                                                       retaliation, and phone blocks.
                                                           Ex. 48, ACLU letter.
  20                                                       Moreover, Plaintiff Castillo
  21                                                       filed a grievance regarding the
                                                           incident with ICE. Ex. 50,
  22                                                       Plaintiffs’ Grievances to ICE,
  23                                                       at GEO00916.

  24
  25
  26
  27
  28

                                              116
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 119 of 144 Page ID #:2919



   1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        91.   Plaintiff Mejia claims that he filed a       Ex. “Q” [Mejia Depo.] at
   4          complaint/grievance; yet, he has no          48:1-25, 50:11-16
              recollection as to what the subject matter
   5
              of the complaint/grievance.                  PLAINTIFFS’ RESPONSE:
   6                                                       Objection. Lacks foundation,
                                                           calls for speculation.
   7
                                                           Disputed. The American
   8                                                       Civil Liberties Union
                                                           submitted a complaint on
   9
                                                           behalf of Plaintiffs with
  10                                                       Gabriel Valdez, the assistant
                                                           field office director at
  11
                                                           Adelanto Detention Center.
  12                                                       The letter detailed the assault,
                                                           retaliation, and phone blocks.
  13
                                                           Ex. 48, ACLU letter.
  14                                                       Moreover, Plaintiff Mejia
  15                                                       filed a grievance with ICE
                                                           regarding the GEO officer’s
  16                                                       use of force. Ex. 50,
  17                                                       Plaintiffs’ Grievances to ICE,
                                                           at GEO01088.
  18    92.    GEO officers do not have access to          Diaz Decl. ¶¶ 43-45; Ex. “V”
  19           detainee complaints/grievance and, thus,    [Gillon Depo] at 24:6-11; Ex.
               have no means of determining which          “Z” [Reyes Depo.] at 47:4-10;
  20           detainees have filed                        Diaz Decl. ¶ 42.
  21           complaints/grievances.
                                                           PLAINTIFFS’ RESPONSE:
  22                                                       Objection. Lacks foundation,
  23                                                       relevance.
                                                           Disputed. When Officer
  24                                                       Gillon was relieved from his
  25                                                       post as dorm officer, he
                                                           reported the letter that
  26                                                       Plaintiffs gave him to his
  27                                                       supervisor, Lt. Diaz. Gillon
                                                           Dep. 90:19-21, 90:25-91:11.
  28

                                               117
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 120 of 144 Page ID #:2920



   1    Defs’    UNCONTROVERTED MATERIAL                   EVIDENTIARY SUPPORT
   2    SUF               FACTS
         No.
   3
                                                           The letter contained the
   4                                                       grievances that Plaintiffs tried
                                                           to raise with GEO and ICE
   5
                                                           supervisors. Ex. 23, Castillo
   6                                                       Dep. 73:20-74:25; Ex. 3, List
                                                           of Grievances. Lt. Diaz
   7
                                                           received this letter and rather
   8                                                       than address Plaintiffs’
                                                           grievances, she deployed OC
   9
                                                           spray on them. Ex. 16, Lt.
  10                                                       Diaz Dep. 187:2-9.
        93.     Also, GEO personnel can only               Janecka Decl. ¶¶ 14-17;
  11
                recommend to ICE that a detainee have      McCusker Decl. ¶ 14; Diaz
  12            his/her access to the phones/restricted,   Decl. ¶ 46; Campos Decl. ¶
  13            but ICE has to make the final decision.    19; Ex. “J” [GEO’s
                                                           Communication policy].
  14
  15                                                       PLAINTIFFS’ RESPONSE:
                                                           Objection. Lacks foundation,
  16                                                       calls for speculation.
  17                                                       Disputed. When two
                                                           Plaintiffs’ immigration
  18                                                       attorney attempted to contact
  19                                                       the GEO group regarding
                                                           these phone blocks, GEO
  20                                                       Officer Barry Belt responded
  21                                                       to Plaintiffs’ attorney and
                                                           explained that he was not
  22                                                       authorized to speak with her
  23                                                       regarding the phone block,
                                                           and suggested that she contact
  24                                                       the warden or the chief
  25                                                       counsel’s office. Ex. 42, Lt.
                                                           Belt Voicemail; Ex. 51,
  26                                                       Attorney Nicole Ramos
  27                                                       Emails.

  28

                                                118
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 121 of 144 Page ID #:2921



   1    Defs’ UNCONTROVERTED MATERIAL                      EVIDENTIARY SUPPORT
   2    SUF                     FACTS
         No.
   3
        94.   After the use of force incident, the         Diaz Decl. ¶¶ 36, 47; Campos
   4          incident was reviewed by supervisory         Decl. ¶ 17; Janecka Decl. ¶¶
              staff and it was determined that the force   5-8; McCusker Decl. ¶¶ 10-
   5
              was determined that the use of force was     11; Ex. “B” [Use of Force
   6          reasonable and appropriate.                  Report dated June 12, 2017];
                                                           Ex. “E” [After-Action Review
   7
                                                           Report Use of
   8                                                       Force/Restraints related to the
                                                           June 12, 2017, incident]; Ex.
   9
                                                           “F” [Video recording of
  10                                                       incident reviewed at the after-
                                                           action review]; Ex. “G” [SIR,
  11
                                                           Notification and Emails to
  12                                                       GEO Corporate related to the
                                                           June 12, 2017, incident]; Ex.
  13
                                                           “H” [GEO’s Use of Force
  14                                                       policy]; Ex. “Z” [Reyes
  15                                                       Depo.] at 123:3-8.

  16                                                       PLAINTIFFS’ RESPONSE:
  17                                                       Undisputed.

  18     PLAINTIFFS’ ADDITIONAL AFFIRMATIVE STATEMENT OF FACTS
  19                    AS TO DEFENDANTS DIAZ AND CAMPOS
  20
  21
        Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
  22    SUF                FACTS                                    SUPPORT
         No.
  23
  24       1.    Plaintiffs, eight asylum seekers from      Ex. 47, Plaintiffs’ ICE
  25             Central America, arrived at Adelanto       Detention Orders.
                 Detention Facility in May 2017.
  26
           2.    After enduring more than a month of        Ex. 23, Castillo Dep. 63:10-
  27             degrading conditions and being deprived    13, 74:21-75:20, 76:12-25;
  28

                                               119
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 122 of 144 Page ID #:2922



   1
   2    Pltfs’    UNCONTROVERTED MATERIAL                             EVIDENTIARY
        SUF                FACTS                                        SUPPORT
   3     No.

   4
                 of basic human needs, Plaintiffs decided, Ex. 25, Cornejo Dep. 52:25-
   5             as a group, they would begin a hunger       54:16;
                 strike until a GEO or ICE supervisor
   6
                 would address their complaints, and they
   7             wrote out a two-page letter in Spanish that
                 explained this.
   8
   9       3.    The first page of the letter explained that     Ex. 23, Castillo Dep. 73:1-
                 Plaintiffs were starting a peaceful hunger      8, 74:21-75:20.
  10             strike and were requesting to speak with
  11             ICE officials and GEO supervisors.
  12
           4.    The second page of the letter consisted of Ex. 23, Castillo Dep. 73:20-
  13
                 Plaintiffs list of grievances and issues they 74:25; Ex. 3, List of
  14             wanted to raise with ICE and GEO              Grievances.
                 officials.
  15
  16       5.    On the morning of June 12, 2017, they           Ex. 23, Castillo Dep. 73:1-
                 presented their letter to Officer Gillon, the   8, 73:20-75:20 ; Ex. F,
  17             dorm officer, who was stationed at the          [Video, Views C-2 and C-4]
  18             podium in the dayroom.                          at 06:22:24 a.m. to 6:23:01
                                                                 a.m.
  19
           6.    Because Plaintiffs only speak Spanish,          Ex. 30, Rodriguez Dep.
  20             they asked other detainees to translate for     95:9-22.
  21             them with the Officer Gillon.
  22       7.    Plaintiffs, through the detainee-interpreter, Ex. 17, Gillon Dep. 86:11-
  23             told Officer Gillon that they were on a       87:15, 87:25-88:2.
                 hunger strike when they presented him
  24             with the letter.
  25       8.    At approximately 6:29:59 a.m., Officer       Ex. 18, Jindi Dep. 58:23-25.
  26             Jindi arrived to the dorm to relieve Officer
                 Gillon.
  27
           9.    When Officer Gillon was relieved from           Ex. 17, Gillon Dep. 90:19-
  28

                                                 120
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 123 of 144 Page ID #:2923



   1
   2    Pltfs’    UNCONTROVERTED MATERIAL                         EVIDENTIARY
        SUF                FACTS                                    SUPPORT
   3     No.

   4
                 his post as dorm officer, he reported the   21, 90:25-91:11.
   5             letter that Plaintiffs gave him to his
                 supervisor, Lt. Diaz.
   6
   7       10. Lt. Diaz was the First Watch supervisor       Ex. 17, Gillon Dep. 91:6-8;
               on the morning of June 12, 2017.              Ex. 18, Jindi Dep. 35:4-8.
   8
   9
           11. At approximately 6:32:57 a.m., Lt. Diaz       Ex. F, [Video, View C-1] at
  10           entered 2-Charlie with a group of officers    6:32:57 a.m.; Ex. 18, Jindi
               and medical staff, waiving a canister of      Dep. 63:18-64:5, 64:17-23,
  11
               OC Spray in her hand.                         65:5-9; Ex. 16, Lt. Diaz
  12                                                         Dep. 319:2-14.
  13       12. GEO policy requires its officers to keep      Ex. 16, Lt. Diaz Dep.
  14           their OC canisters holstered unless a         319:15-22.
               situation has arisen that requires its use.
  15
  16       13. No GEO Group policy permits the use of        Ex. 8, GEO Group Hunger
  17           OC spray in response to a hunger strike.      Strike Response Plan (No.
                                                             15) at 2-3 (Sec. B); Ex. H,
  18
                                                             GEO Group Use of Force
  19                                                         Policy (No. 10.2.15) at 9
                                                             (Sec. II(G)).
  20
  21       14. GEO policy categorizes the deployment of Ex. H, GEO Group Use of
               chemical agents (i.e., OC spray) as a    Force Policy (No. 10.2.15)
  22           “Major Use of Force.”                    at 3.
  23       15. Unless “immediate use” is necessary,          Ex. H, GEO Group Use of
  24           GEO policy requires an officer to obtain      Force Policy (No. 10.2.15)
               authorization from the Facility               at 3 & 9 (Sec. II(G)); Ex. 1,
  25           Administrator (or his designee) before        GEO Group Use of Force
  26           using OC spray in the Facility.               Training Presentation, Slide
                                                             32.
  27
  28       16. A facility supervisor, or “Administrator of Ex. 16, Lt. Diaz Dep.


                                                121
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 124 of 144 Page ID #:2924



   1
                the Day” is always available on-call.        268:10-269:10; Ex. 11,
   2                                                         Janecka Dep. 59:7-60:20.
   3       17. In addition, an Administrative Duty           Ex. 11, Janecka Dep.62:13-
   4           Officer - an individual who carried the       24.
               administrative duties through the
   5           weekends and after hours - was always
   6           stationed at the Facility.
   7       18. Pursuant to GEO policy, the Facility         Ex. H, GEO Group Use of
               Administrator may authorize the use of       Force Policy (No. 10-2.15)
   8
               OC spray only when the situation is such at 9 (Sec. II(G)).
   9           that the detainee: (1) is armed and/or
               barricaded, or (2) cannot be approached
  10
               without danger to self or others; and (3) it
  11           is determined that a delay in bringing the
               situation under control would constitute a
  12
               serious hazard to the detainee or others, or
  13           would result in a major disturbance or
  14           serious property damage.

  15       19. GEO policy specifically sets forth that the   Ex. H, GEO Group Use of
               use of OC spray is “not to be taken           Force Policy (No. 10.2.15)
  16           lightly” and that each and every staff        at 10 (Sec. II(G)(3)
  17           member present must ensure that all other     (emphasis in original)).
               stages of the continuum-of-force have
  18           been “fully exhausted” before making a
  19           decision to use the chemical agent.
  20       20. GEO policy requires the staff member          Ex. H, GEO Group Use of
               deploying the OC spray to (1) verbally        Force Policy (No. 10-2.15)
  21
               warn the detainee that they will be           at 9 (Sec. II(G)).
  22           spraying, and (2) warn the detainee about
               the effects of the chemical agent.
  23
  24       21. Officers must stand at least five feet away   Ex. 1, GEO Group Use of
               from the target detainee(s) when they are     Force Training
  25           deploying OC spray.                           Presentation, Slide 35.
  26       22. Lt. Diaz and Sgt. Campos both deployed        Defendants’ Exhibit “G”
  27           OC spray in the dayroom of 2-Charlie on       [Serious Incident Report,
               the morning of June 12, 2017.                 notification and emails to
  28

                                               122
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 125 of 144 Page ID #:2925



   1
                                                             GEO Corporate] at 7, 9.
   2
           23. Lt. Diaz did not contact the Facility         Ex. 16, Lt. Diaz Dep.
   3           Administrator (or his designee) to receive    219:4-220:7.
   4           authorization before using OC spray on
               June 12, 2017.
   5
           24. Sgt. Campos did not contact the Facility      Ex. 14, Sgt. Campos Dep.
   6
               Administrator (or his designee) to receive    51:18-20, 51:25-52:3.
   7           authorization before using OC spray on
               June 12, 2017. He deployed the spray
   8
               within a minute of entering the room.
   9
           25. No GEO staff member present on June 12,       Ex. 20, GEO Martinez Dep.
  10           2017 ever warned Plaintiffs about the         90:5-25, 96:7-21; Ex. 28,
  11           effects of the chemical agent prior to Lt.    Mejia Dep.72:14-23; Ex.
               Diaz’s deployment of the OC spray.            25, Cornejo Dep. 47:18-
  12                                                         48:11; Ex. 23, Castillo Dep.
  13                                                         82:17-83:5, 84:4-6, 84:18-
                                                             85:15, 142:24-143:7,
  14                                                         142:24-143:7; Ex. 27,
  15                                                         Martinez Dep. 90:24-91:11.
  16       26. There is no evidence that Plaintiffs had      Ex. 20, GEO Martinez Dep.
               ever seen OC spray deployed at the            96:7-21.
  17
               Facility before June 12, 2017.
  18
           27. Before June 12, 2017, none of the             Ex. 28, Mejia Dep 74:5-8.
  19           Plaintiffs had ever been sprayed with OC
  20           spray at the Facility.

  21       28. Lt. Diaz deployed her OC spray at             Ex. 27, Martinez Dep.
               Plaintiffs from a distance of                 93:10-20; Ex. F, [Video,
  22           approximately one foot.                       Views C-3 and C-1] at
  23                                                         06:37:24 a.m. to 6:38:15
                                                             a.m.
  24
  25       29. Sgt. Campos deployed his OC spray at          Ex. F, [Video, View C-3] at
               Plaintiffs from very close range, less than   06:46:45 a.m. to 6:47:23
  26           five feet away.                               a.m.
  27
  28

                                               123
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 126 of 144 Page ID #:2926



   1
           30. Sgt. Campos was not aware that spraying        Ex. 14, Sgt. Campos Dep.
   2           at three feet was out of policy and was        16:10-12; 20-22.
   3           trained that he could spray at three to five
               feet.
   4
           31. In fact, Sgt. Campos moved around the          Ex. 14, Sgt. Campos Dep.
   5           table to get closer to the detainees and       115:15-24.
   6           deploy spray against the detainees.
   7
   8       32. Medical staff arrived at the same time as    Ex. 18, Jindi Dep. 65:10-23;
               Lt. Diaz in case the situation escalated and Ex. 21, Jones Dep. 85:2-22,
   9           there was a need for a medical evaluation. 87:6-11; Ex. F, [Video,
  10                                                        View C-4] at 06:32:52 a.m.
                                                            to 6:33:07 a.m.
  11
  12
  13       33. Officer Jindi announced that it was time to Ex. 5, Logbook at 3. Ex. 18,
               prepare for count at 6:30 a.m.              Jindi Dep. 40:6-16.
  14
  15       34. From the time Officer Jindi announced          Ex. 18, Jindi Dep. 40:17-20;
               prep for count, Plaintiffs had a 10-minute     Ex. F, [Video, View C-3] at
  16           grace period to return to their bunks          06:32:58.
  17           before count might begin. During that
               time, as seen in the video, other detainees
  18           were still wandering around the dorm and
  19           at least one detainee was in the showers.

  20
           35. Per GEO policy, the dorm officer cannot        Ex.18, Jindi Dep. 21:3-21;
  21           begin count until the utility officer is       Ex. 16, Lt. Diaz Dep.
  22           present in the dorm.                           302:24-303:12.
  23
  24       36. Although Lt. Diaz was told multiple times Ex. 16, Lt. Diaz Dep.
               that Plaintiffs announced they were going 201:24-202:16.
  25           on a hunger strike, she never considered
  26           calling medical staff.

  27       37. When Lt. Diaz entered the dorm, she was        Ex. 16, Lt. Diaz Dep.
               carrying a copy of Plaintiffs’ letter. In      321:17-19 Ex. F, [Video,
  28

                                               124
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 127 of 144 Page ID #:2927



   1
                addition, Plaintiffs had copies of their    Views C-2 and C-3] at
   2            written demands on the table in front of    06:33:22 a.m. to 6:33:29
   3            them.                                       a.m.

   4
           38. Lt. Diaz entered the dorm with her OC        Ex. 16, Lt. Diaz Dep.
   5           spray canister in her right hand.            319:2-24.
   6
           39. Lt. Diaz immediately began yelling at the    Ex. 21, Jones Dep. 98:6-
   7           detainees in English.                        99:6; Ex. 16, Reyes Dep.
                                                            80:7-11; Ex. 28, Mejia Dep.
   8
                                                            71:5-15.
   9
           40. Lt. Diaz does not speak any Spanish.         Ex. 16, Lt. Diaz Dep.
  10                                                        39:12-13; Ex. 20, GEO
  11                                                        Martinez Dep. 71:6-9.

  12       41. Only one officer was present who spoke       Ex. 20, GEO Martinez Dep.
               any Spanish to the detainees the morning     13:10-12, 46:18-47:7; Ex.
  13           of June 12, 2017, Officer Martinez.          16, Reyes Dep. 43:7-14,
  14                                                        181:23-182:6, 183:25-
                                                            184:6.
  15
  16       42. Officer Martinez did not translate for Lt.   Ex. 20, GEO Martinez Dep.
               Diaz, but simply told the detainees to go    61:1-63:19; Ex. 16, Reyes
  17           back to their bunks.                         Dep., 80:7-81:8; Ex. 23,
  18                                                        Castillo Dep. 82:17-83:5;
                                                            84:4-6, 84:18-85:15,
  19                                                        142:24-143:7, 143:20-
  20                                                        144:2; Ex. 14, Sgt. Campos
                                                            Dep. 91:25-92:5, 94:1-3;
  21                                                        Ex. 30, Rodriguez Dep.
  22                                                        142:7-8, 144:14-18.

  23       43. Due to the hostility of the situation,       Ex. 30, Rodriguez Dep.
               Plaintiffs were afraid to get up from the    141:21-142:5, 142:13-21,
  24           tables where they were seated.               143:4-7; Ex. 23, Castillo
  25                                                        Dep. 144:3-18; Ex. 25,
                                                            Cornejo Dep. 63:24-65:2.
  26
  27       44. Pursuant to GEO policy and practice, no      Ex. 16, Lt. Diaz Dep.
               GEO officer would have laid hands on         336:8-13; Ex. 20, GEO
  28

                                               125
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 128 of 144 Page ID #:2928



   1
                Plaintiffs on June 12, 2017 without Lt.       Martinez Dep. 76:20-23,
   2            Diaz’s specific directive.                    78:13-15, 90:16-22.
   3       45. When Lt. Diaz ordered Officer Martinez         Ex. 20, GEO Martinez Dep.
   4           to use force against Plaintiffs on June 12,    90:5-25.
               2017, he was surprised and had not
   5           expected the command.
   6
           46. When Lt. Diaz ordered the GEO officers         Decl. of Schwartz ¶ ¶ 6, 7
   7           to use force on Plaintiffs, Plaintiffs posed   (incorporating Expert
               no threat to themselves or others.             Report).
   8
   9       47. When Lt. Diaz ordered the GEO officers         Decl. of Schwartz ¶¶ 6, 7
               to use force on Plaintiffs, there was no       (incorporating Expert
  10           major or serious disturbance within 2-         Report); Ex. 10, McCusker
  11           Charlie.                                       Dep. 42:22-44:19, 46:17-
                                                              19.
  12
           48. When Lt. Diaz deployed OC spray at             Decl. of Schwartz ¶¶ 6, 7
  13           Plaintiffs, Plaintiffs posed no threat to      (incorporating Expert
  14           themselves or others.                          Report).
  15       49. When Lt. Diaz first deployed OC spray at       Decl. of Schwartz ¶¶ 6, 7
  16           Plaintiffs, there was no major or serious      (incorporating Expert
               disturbance within 2-Charlie.                  Report); Ex. 10, McCusker
  17                                                          Dep. 42:22-44:19, 46:17-
  18                                                          19.

  19       50. There was no justification under GEO           Decl. of Schwartz ¶¶ 6, 7
               policy, the PNBS, or generally accepted        (incorporating Expert
  20           correctional practices for Lt. Diaz or Sgt.    Report).
  21           Campos to deploy OC spray at Plaintiffs.
  22       51. Officer Reyes testified that he and his        Ex. 16, Reyes Dep. 168:6-
  23           partner were able to get detainees away        11, 168:21-169:1.
               from the table using pressure points and
  24           by pulling them.
  25       52. The uncontroverted video evidence shows Ex. F, [Video, Views C-1
  26           that Plaintiffs only began to link arms and C-3] at 06:37:55 a.m. to
               once force was used on them by the GEO 6:38:13 a.m.
  27           officers.
  28

                                                126
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 129 of 144 Page ID #:2929



   1
           53. Plaintiffs were shocked by the GEO            Ex. 24, Campos Dep. 92:3-
   2           officers’ reaction and scared that if they    93:3, 94:6-7, 96:6-17, 97:8-
   3           got up the other Plaintiffs would be more     12, 103:11-20, 105:1-7.
               drastically punished.
   4
           54. Plaintiff Martinez testified that Lt. Diaz Ex. 27, Martinez Dep.
   5           approached him while he was seated at the 90:24-91:11, 93:10-20.
   6           table, stretched out her arm, and sprayed
               him.
   7
           55. GEO officers grabbed Plaintiff Martinez       Ex. 27, Martinez Dep.
   8
               and injured him while doing so.               94:15-95:5; Ex. 49, Decl. of
   9                                                         Hussain Turk (documenting
                                                             Plaintiff Martinez’s injuries
  10
                                                             after the incident).
  11
           56. Plaintiff Rodriguez, who was seated next      Ex. 30, Rodriguez Dep.
  12           to Plaintiff Martinez, likewise testified     145:24-25, 152:12-24.
  13           that Lt. Diaz initially sprayed the OC
               spray three or four times.
  14
           57. The video evidence shows Lt. Diaz             Ex. F, [Video, Views C-1
  15
               aiming her OC canister at Plaintiffs while    and C-3] at 6:38:04 to
  16           they were being restrained by the group of    6:38:28; Ex. 27, Martinez
               officers, and Plaintiffs visibly responding   Dep. 90:24-91:11, 93:10-
  17
               to the OC spray.                              20; Ex. 28, Mejia Dep.
  18                                                         75:19-76:13. Ex. 23,
                                                             Castillo Dep. 91:13-3; Ex.
  19
                                                             30, Rodriguez Dep. 152:12-
  20                                                         24.
  21       58. GEO officers hit Plaintiff Rodriguez in the Ex. 30, Rodriguez Dep.
  22           ribs.                                       145:24-25.

  23       59. After handcuffing Plaintiff Rodriguez,        Ex. 30, Rodriguez Dep.
               GEO officers forcefully lifted Plaintiff      153:2-4.
  24           Rodriguez’s arms up behind his back,
  25           injuring his shoulders.
  26       60. After handcuffing Plaintiff Rodriguez,    Ex. 30, Rodriguez Dep.
  27           GEO officers walked him to the basketball 109:24-110:7, 130:19-25,
               court. While en route, they twice pushed  171:22-24, 172:8-12.
  28

                                               127
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 130 of 144 Page ID #:2930



   1
                him forward, causing his face to slam into
   2            the wall.
   3       61. When Plaintiff Rodriguez was finally          Ex. 30, Rodriguez Dep.
   4           seen by a medical professional after the      176:17-20.
               incident, he tried to communicate to the
   5           nurse that his ears and head were injured
   6           and he had scratches on his arm.
   7       62. Nurse Jones only noted that he had an         Ex. 7, Medical Reports at 6.
               abrasion on his left ear.
   8
   9       63. Plaintiff Martinez’s nose was broken as a     Ex. 22, Medrano Dep. 93:9-
               result of the incident.                       15.
  10
           64. After being sprayed with OC spray at       Ex. 27, Martinez Dep.
  11           close range, Plaintiff Martinez was        93:10-96:8, 99:19-100:17.
  12           grabbed and mistreated by two officers as
               they dragged him out of the dorm with his
  13           arms behind his back. The officers
  14           slammed him against the wall in the
               hallway, knocking out his tooth and dental
  15
               crown.
  16
           65. Officer Martinez could not remember           Ex. 20, GEO Martinez Dep.
  17           whether he or anyone else had given           74:15-21, 75:13-76:7,
  18           Plaintiff Martinez any verbal commands.       76:20-77:19, 78:2-7; Ex. 17,
                                                             Gillon Dep. 164: 23-165:3,
  19                                                         166:22-167:1 (could not
  20                                                         remember whether he gave
                                                             more than one command to
  21                                                         “get up” at this point).
  22       66. Officer Martinez also testified that he had   Ex. 20, GEO Martinez Dep.
  23           not tried to use “pressure points” on         74:15-21, 75:13-76:7,
               Plaintiff Martinez before attempting to       76:20-77:19, 78:2-7; Ex. 17,
  24           remove him from the table.                    Gillon Dep. 164: 23-165:3,
  25                                                         166:22-2 (could not
                                                             remember whether he gave
  26                                                         more than one command to
  27                                                         “get up” at this point).
  28

                                               128
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 131 of 144 Page ID #:2931



   1
           67. Plaintiffs were unable to understand the     Ex. 23, Castillo Dep. 79:21-
   2           GEO officers’ commands. Plaintiffs were      80:9, 144:3-18; Ex. 24,
   3           not given commands in Spanish.               Campos Dep. 91:25-92:5,
                                                            94:1-3; Ex. 30, Rodriguez
   4                                                        Dep. 144:14-18.
   5
   6       68. After the incident, Sgt. Campos falsely      Ex. 4, General Incident
               reported that he observed Plaintiffs “being Reports at 10; Ex. 16, Lt.
   7           combative” and “striking staff with          Diaz Dep. 254:10-258:9.
   8           elbows” as a partial justification for his
               use of OC spray. Lt. Diaz did not
   9           document that in any reports, but testified
  10           to that effect at her deposition. That claim
               is not supported by any evidence,
  11           including any of the reports authored by
  12           the GEO officers involved in the incident.
  13       69. Plaintiffs deny having struck or elbowed     Ex. 27, Martinez Dep. 74:4-
  14           any GEO officers at any time.                21.

  15       70. An assault on an officer by a detainee is    Ex. 16, Lt. Diaz Dep.
               an incredibly serious offense. It would      160:13-162:8, 254:10-
  16           most certainly result in discipline at the   258:9; Decl. of Schwartz
  17           Facility, if not an arrest by the San        (incorporating Expert
               Bernardino County Sheriff’s Office and       Report at 13-14).
  18           the imposition of criminal charges.
  19
           71. No Plaintiff was written up for, or          Ex. 2, Plaintiffs’
  20           disciplined for, an assault on an officer.   Segregation Orders.
  21       72. When Plaintiff Martinez was being            Ex. 27, Martinez Dep.
  22           dragged away from the tables, he tried to    102:1-5.
               hold on to his friend because he could not
  23           see and was in pain from the OC spray.
  24       73. Plaintiff Martinez’s medical records       Ex. 7, Medical Reports at 3.
  25           demonstrate that immediately after the
               incident, he complained of a missing tooth
  26           and injured right shoulder.
  27
           74. At the time, Plaintiff Martinez could not    Ex. 27, Martinez Dep.
  28

                                                129
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 132 of 144 Page ID #:2932



   1
                feel the pain in his nose due to the        102:1-16.
   2            overwhelming burning sensation caused
   3            by the OC spray.

   4       75. GEO officers pulled, pushed, and hit       Ex. 29, Garcia Dep. 45:19-
               Plaintiff Garcia - including in the ribs - 24; 47:1-10.
   5           after he was blinded by the OC spray, and
   6           they pushed him against a wall, causing
               him to bang his head. He was also pushed
   7           against a wall a second time in the
   8           hallway, after being handcuffed.
   9       76. Plaintiff Garcia had marks on his body       Ex. 29, Garcia Dep. 47:2-
               from the GEO officers’ use of force.         10.
  10
  11
           77. GEO officers threw Plaintiff Campos to       Ex. 24, Campos Dep.
  12           the ground after he was subjected to OC      106:20-107:2; Ex. F,
  13           spray and prevented him from using his       [Video, Views C-1 and C-
               hands to try to wipe the OC spray from his   3] at 6:47:09 to 6:47:56.
  14           face.
  15
           78. One GEO officer violently put Plaintiff      Ex. 24, Campos Dep.
  16           Campos against the wall, bending             108:3-12.
               Campos’s right arm and injuring his
  17
               shoulder.
  18
           79. A second GEO officer grabbed Plaintiff       Ex. 24, Campos Dep.
  19           Campos’s stomach and a third grabbed         108:15-19.
  20           one of his feet, forcing him to hop on one
               foot.
  21
           80. Lt. Diaz deployed OC onto Plaintiff          Ex. 28, Mejia Dep. 76:16-
  22           Mejia’s face and shoulders.                  77:4, 77:10-79:13.
  23
           81. After Lt. Diaz deployed OC spray onto        Ex. 28, Mejia Dep. 76:16-
  24           Plaintiff Mejia, GEO officers hit him on     77:4, 77:10-79:13.
  25           his ribs and behind his ears and twisted his
               arms backwards painfully before taking
  26           him away from the table.
  27       82. Two GEO officers and Sgt. Campos             Ex. F, [Video, Views C-1
  28

                                              130
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 133 of 144 Page ID #:2933



   1
                shoved Plaintiff Mejia into a wall, where    and C-3] at 6:46:18 to
   2            the right side of his face hit the wall.     6:46:22; Ex. 28, Mejia
   3                                                         Dep. 81:17-82:24.

   4       83. In removing Plaintiff Castillo from the       Ex. 23, Castillo Dep. 88:12-
               table, two GEO officers punched him in        89:10, 89:15-24.
   5           the ribs with closed fists and a third GEO
   6           officer leaned over the other side of the
               table and dug her nails in the back of his
   7           ears.
   8
           84. After Plaintiff Castillo was carried away     Ex. 23, Castillo Dep. 96:8-
   9           from the table, he was taken near the stair   96:21; Ex. F, [Video, View
               railing and thrown against glass, injuring    C-3] at 06:46:23 a.m. to
  10
               his face.                                     06:46:54 a.m..
  11
           85. The officers did not tell Plaintiff Cornejo   Ex. 25, Cornejo Dep. 68:16-
  12           why they were pulling him or what they        69:14.
  13           wanted him to do in response.

  14       86. Plaintiff Cornejo was not resisting and    Ex. F, [Video, View C-1, C-
               was merely sitting at the table, trying to 3, and C-4] 6:47:09-
  15
               clean his face with his shirt and protect  6:47:24.
  16           himself from the overwhelming amount of
               pepper spray that Sgt. Campos had just
  17
               directly sprayed on him.
  18
           87. While GEO guards were pulling at              Ex. 25, Cornejo Dep. 73:25-
  19           Plaintiff Cornejo, they hit his abdomen       75:11.
  20           against the table edge multiple times and
               then threw him on the ground, causing
  21           him to bleed from his abdomen and
  22           injuring his knee and shoulder.

  23       88. After Plaintiff Diaz was sprayed in the     Ex. 26, Diaz Dep. 58:15-
               face with OC spray he got up screaming,     59:8.
  24           blinded by the spray that had gone into his
  25           eyes and mouth.
  26       89. GEO guards dug their nails behind             Ex. 26, Diaz Dep. 55:9-
  27           Plaintiff Diaz’s ears, dug their nails into   56:5, 57:6-10.
               his hand, squeezed painfully between his
  28

                                               131
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 134 of 144 Page ID #:2934



   1
                thumb and pointer finger, and pinched and
   2            pulled the skin on his sides near his ribs.
   3
   4       90. GEO officers injured Plaintiff Diaz as          Ex. 26, Diaz Dep. 59:12-17.
               they removed him from the table, hurting
   5           his arms before handcuffing him.
   6
           91. All Plaintiffs were handcuffed and taken        Lt. Diaz Dep. 237:14-17,
   7           to the recreation yard.                         238:6-10; Ex. 23, Castillo
                                                               Dep. 95:8-96:21, 102:1-6;
   8
                                                               Ex. 28, Mejia Dep. 83:2-3
   9
           92. GEO policy states that hard restraints (i.e., Ex. H, GEO Group Use of
  10           steel handcuffs) shall be used only after     Force Policy (No. 10.2.15),
  11           soft restraints prove (or have previously     at 1 (Sec. II(A)(8).
               proven) ineffective.
  12
           93. GEO policy requires staff to document           Ex. H, GEO Group Use of
  13           their attempt(s) to use soft restraints prior   Force Policy (No. 10.2.15),
  14           to hard restraints in a use of force report.    at 2 (Sec. II(A)(13).
  15       94. On June 12, 2017, Lt. Diaz directed the         Lt. Diaz Dep. 237:14-17,
  16           GEO officers to handcuff Plaintiffs             238:6-10; Ex. 23, Castillo
               without first directing them to use soft        Dep. 95:8-96:21, 102:1-6;
  17           restraints.                                     Ex. 28, Mejia Dep. 83:2-3.
  18       95. The Use of Force report Lt. Diaz authored Ex. B, Diaz Use of Force
  19           regarding the June 12, 2017 force incident Report.
               made no mention of any attempt by any
  20           staff member to use soft restraints.
  21
           96. GEO policy requires the Facility                Ex. H, GEO Group Use of
  22           Administrator’s approval for the                Force Policy (No. 10.2.15),
  23           continued use of restraints (i.e.,              at 2 (Sec. II(A)(13).
               handcuffs), if they are considered
  24           necessary, after a detainee is under
  25           control.

  26       97. GEO policy and practice requires that           Ex. 16, Lt. Diaz Dep.
               handcuffs be removed from a detainee as         244:10-13.
  27           soon as the imminent danger is over.
  28

                                                132
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 135 of 144 Page ID #:2935



   1
           98. Following the incident in the dayroom,         Ex. 23, Castillo Dep.
   2           Plaintiffs were kept in handcuffs for          102:13-103:6, 104:18-
   3           several hours, including while they were       105:10; Ex. 28, Mejia Dep.
               undisputedly “under control” in a cell,        87:4-8; Ex. 25, Cornejo
   4           without any GEO staff member seeking           Dep. 75:12-15; 75:23-25,
   5           the Facility Administrator’s approval.         Ex. 27, Martinez Dep. 59:1-
                                                              60:11; Ex. 29, Garcia Dep.
   6                                                          48:21-25; Ex. 30,
   7                                                          Rodriguez Dep. 112:12-22;
                                                              Ex. 24, Campos Dep.
   8                                                          127:16-19.
   9       99. Not only did Lt. Diaz not seek the Facility    Ex. 16, Lt. Diaz Dep.
  10           Administrator’s approval to keep               244:10-18, 258:16-259:14;
               Plaintiffs handcuffed after they were          274:17-21, 275:16-276:25,
  11           undisputedly “under control,” but she also     277:12-17, 277:25-278:23.
  12           did not monitor whether or when
               Plaintiffs’ handcuffs were removed.
  13
  14       100. Plaintiffs were kept in handcuffs until at    Ex. 16, Lt. Diaz Dep.
                least 3:00PM or 3:30PM.                       277:25-278:12.
  15
           101. On June 12, 2017, GEO policy required          Ex. H, GEO Use of Force
  16            that its staff videotape all calculated use of Policy (No. 10.2.15), at 12
  17            force incidents.                               (Sec. II(J)(3)); Ex. 1, GEO
                                                               Use of Force Training
  18                                                           Presentation, Slides 44-56;
  19                                                           Ex. 10, McCusker Dep.
                                                               54:8-17.
  20
           102. On June 12, 2017, GEO policy required         Ex. H, GEO Use of Force
  21
                that its staff videotape all spontaneous or   Policy (No. 10.2.15), at 12-
  22            unanticipated use of force incidents as       13 (Sec. II(J)(3)); Ex. 1,
                soon as possible and specifically set forth   GEO Use of Force Training
  23
                that once control of the situation had been   Presentation, Slides 44-56;
  24            obtained, staff were to record information    Ex. 10, McCusker Dep.
                about injuries, a description of the          54:8-17.
  25
                circumstances that gave rise to the need
  26            for immediate use of force, and the
                identification of the detainees, staff and
  27
                others involved.
  28

                                                133
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 136 of 144 Page ID #:2936



   1
           103. On June 12, 2017, GEO required two staff Ex. H, GEO Use of Force
   2            members (at a minimum) to be designated Policy (No. 10.2.15), at 15
   3            as “camera operators” on their shift.    (“Video Taping
                                                         Procedures”); Ex. 1, GEO
   4                                                     Use of Force Training
   5                                                     Presentation, Slide 47.

   6       104. On June 12, 2017, GEO required staff to     Ex. 1, GEO Use of Force
                request video equipment “any time an        Training Presentation, Slide
   7            employee expects a confrontational          47.
   8            situation.”
   9       105. On June 12, 2017, GEO required staff to     Ex. 1, GEO Use of Force
                request video equipment “as soon as         Training Presentation, Slide
  10
                possible after an unexpected                47.
  11            confrontational situation arises.”
  12       106. At no time on June 12, 2017, did Lt. Diaz   Ex. 16, Lt. Diaz Dep.
  13            request video equipment or direct any of    241:13-15; Ex. 20, GEO
                the officers she designated as camera       Martinez Dep. 35: 25-
  14            operators to record anything relating to    34:11, 41:14-21.
  15            Plaintiffs or the use of force.
  16       107. Lt. Diaz’s reasons for not directing a      Ex. 16, Lt. Diaz Dep.
                camera operator to record the incident on   241:13-242:17; Ex. H, GEO
  17
                June 12, 2017 -- because it was an          Use of Force Policy (No.
  18            “emergency” and because there were          10.2.15), at 12-13 (Sec.
                surveillance cameras in the facility that   II(J)(3)); Ex. 1, GEO Use of
  19
                may have recorded what occurred -- are      Force Training
  20            not supported by any GEO policy or          Presentation, Slides 44-56;
                training.                                   Ex. 10, McCusker Dep.
  21
                                                            54:8-17.
  22
           108. Lt. Diaz stated that a rebellion was        Ex. 16, Lt. Diaz Dep.
  23            occurring that warranted a major use of     348:6-18.
  24            force under Geo Group’s policy.

  25       109. Sgt. Campos believed that when even a       Ex. 14, Sgt. Campos Dep.
                small group gave “no compliance”, that      141:22-142:3, 142:10-18.
  26            was a rebellion.
  27
           110. Sgt. Campos never received any training     Ex.14, Sgt. Campos Dep.
  28

                                              134
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 137 of 144 Page ID #:2937



   1
                on what a “rebellion” was.                    81:24-82:2.
   2
   3       111. After Plaintiffs were taken out of the day    Ex. 18, Jindi Dep. 54:10-21.
   4            room, GEO staff found that there was so
                much OC spray in the dormitory areas –
   5            comprising four large rooms adjacent to
   6            the day room, spanning two stories and
                two wings – that they had to evacuate all
   7            staff and detainees so that it could be
   8            decontaminated.
   9       112. The detainees who were not involved in   Ex. 18, Jindi Dep. 56:6-12;
  10            the use of force and who were simply in  Ex. 4, General Incident
                the dormitory area during the incident   Reports at 2.
  11            were also examined by medical staff when
  12            they were evacuated to the yard.

  13       113. Those 90 detainees were counted in the        Ex. 4, General Incident
                recreation yard, the count cleared without    Reports at 2; Ex. 5,
  14            issue, and Plaintiffs were “out counted.”     Logbook at 3.
  15
           114. Officer Jindi testified that she had to go    Ex. 18, Jindi Dep. 52:18-23,
  16            out to the yard so she could breathe and      55:18-24.
                further testified that “everyone was
  17
                coughing.”
  18
           115. On June 12, 2017, GEO required that           Ex. 1, GEO Use of Force
  19            following the use of a chemical agent, the    Training Presentation, Slide
  20            exposed detainee(s) had to receive a          51.
                medical examination “as soon as possible
  21            after the chemical agent has been used,
  22            but not to exceed one hour after the first
                exposure.”
  23
           116. On June 12, 2017, all Plaintiffs were         Ex. 7, Medical Reports; Ex.
  24
                forced to wait at least 2 ½ hours (and        21, Jones Dep. 176:11-15,
  25            some more than 3 hours) after they were       177:18-25, 205:25-206:3.
                exposed to OC spray before they received
  26
                any sort of medical examination.
  27
           117. Plaintiffs, nine men, were placed in a cell   Ex. 23, Castillo Dep.
  28

                                                135
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 138 of 144 Page ID #:2938



   1
                with a sign indicating a maximum             101:16-20, 102:5-21.
   2            occupancy of three (3) while they waited
   3            to be seen by medical staff.

   4
           118. Plaintiffs were forced to shower in hot      Decl. of Venters
   5            water, while fully clothed and drenched in   (incorporating Expert
   6            pepper spray, and handcuffed, contrary to    Report at 5-6). Ex. 19,
                accepted practices.                          Juarez Dep. 43:15-17; 45:7-
   7                                                         46:13; Ex. 25, Cornejo Dep.
   8                                                         77:2-78:24, 80:9-13, 80:25-
                                                             81:6; Ex. 30, Rodriguez
   9                                                         Dep. 112:13-113:4; Ex. 23,
  10                                                         Castillo Dep. 104:18-106:7;
                                                             Decl. of Castillo ¶ 4.
  11
  12       119. Some Plaintiffs, after seeing the extreme    Ex. 27, Martinez Dep. 55:6-
                pain their friends were suffering in the hot 25; Ex. 28, Mejia Dep.
  13            water, refused to shower.                    90:9-92:4; Ex. 29, Garcia
  14                                                         Dep. 48:15-20.

  15       120. Plaintiffs were not given new clothing to    Ex. 23, Castillo Dep.
                wear until after they were seen by medical   104:18-106:7; Ex. 25,
  16            staff and after they were taken to the       Cornejo Dep. 81:15-82:17;
  17            showers on June 12, 2017.                    Ex. 24, Campos Dep.
                                                             128:7-10; Ex. 30,
  18                                                         Rodriguez Dep. 158:15-18,
  19                                                         162:13-16; Ex. 29, Garcia
                                                             Dep. 48:16-25; Ex. 26, Diaz
  20                                                         Dep. 88:14-21.
  21
           121. At Lt. Diaz's deposition, she was shown   Ex. 16, Lt. Diaz Dep.
  22            the video evidence and given the          342:4-23, 343:23-345:25,
  23            opportunity to identify when she deployed 346:1-15, 353:3-12.
                OC spray. She identified three times when
  24            she either possibly sprayed Plaintiffs or
  25            definitively stated she did. She first
                testified that it was possible that she
  26            deployed OC spray between
  27            approximately 06:38:41-45, before
                ultimately concluding she did not recall.
  28

                                              136
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 139 of 144 Page ID #:2939



   1
                She next testified definitively that she
   2            sprayed the table where Plaintiffs were
   3            sitting at 06:39:21. Immediately after that
                testimony, her counsel took a break and,
   4            upon their return, Lt. Diaz asked to
   5            "revise" her testimony to state that she did
                not deploy OC spray at that time. Lt. Diaz
   6            then testified that the “one time” she
   7            sprayed the Plaintiffs was at 06:42:25.

   8       122. Lt. Diaz and Sgt. Campos were required,        Ex. 16, Lt. Diaz Dep.
                per GEO policy, to weigh their OC              143:7-144, 146:8-19, 147:8-
   9            canisters every shift upon retrieving them     12; Decl. of Schwartz
  10            from the safe where they were kept and         (incorporating Expert
                before returning them to the safe at the       Report at 17).
  11            end of every shift, and to record the
  12            weights on a log.
  13       123. The document logging the weight of each        Ex. 16, Lt. Diaz Dep.
  14            canister were maintained in the same,          146:8-19.
                secured safe as the canisters.
  15
           124. The safe containing the OC spray               Ex. 16, Lt. Diaz Dep.
  16            canisters and the weight log was in the        145:10-20.
  17            watch commander’s office and required a
                code to open.
  18
           125. Lt. Diaz carried OC spray on her at all        Ex. 16, Lt. Diaz Dep.
  19
                times when she worked shifts at Adelanto       145:7-9.
  20            Detention Facility.
  21       126. Lt. Diaz did not weigh the OC canisters        Ex. 16, Lt. Diaz Dep.
  22            every day, only “frequently”.                  145:7-146:4.

  23       127. Lt. Diaz does not recall whether she           Ex. 16, Lt. Diaz Dep.
                weighed the OC canister that she checked       146:5-7.
  24            out on the morning of June 12, 2017.
  25
           128. GEO has not been able to find the log          Ex. 40, GEO’s
  26            documenting the weights of the OC              Supplemental Response to
  27            canisters Lt. Diaz or Sgt. Campos used on      Plaintiffs’ Request for
                June 12, 2017.                                 Production No. 79.
  28

                                                137
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 140 of 144 Page ID #:2940



   1
           129. As required by GEO, the officers that          Ex. 16, Lt. Diaz Dep.
   2            were involved in the June 12, 2017             101:2-20; Ex. 4, General
   3            incident wrote General Incident Reports,       Incident Reports.
                including all relevant details.
   4
           130. Officer Gillon’s General Incident Report,      Ex. 4, General Incident
   5            which he completed following the               Reports at 1.
   6            incident, confirms that he learned of the
                hunger strike when Plaintiffs gave him
   7            their letter.
   8
           131. Lt. Diaz signed an order placing Plaintiffs    Ex. 16, Lt. Diaz Dep.
   9            in administrative segregation.                 243:10-20, 262:11-263:17;
                                                               Ex. 2, Plaintiffs’
  10
                                                               Segregation Orders.
  11
           132. Plaintiffs were not given an opportunity to    Ex. 27, Martinez Dep.
  12            be present at their disciplinary hearings.     154:12-21; Ex. 28, Mejia
  13            Instead, Plaintiffs remained in                Dep. 161:19-163:5;
                “administrative” segregation and were          Ex. 23, Castillo Dep.
  14            later informed of the outcome of the           111:25-112:5 (unaware of
  15            investigation, including the order that they   any disciplinary hearing and
                remain in disciplinary segregation for 10      could not recall attending
  16            days.                                          one); Ex. 25, Cornejo Dep.
  17                                                           86:19-20, 87:5-19, 88:12-
                                                               89:9, (spoke to an officer
  18                                                           about a disciplinary
  19                                                           investigation, but not during
                                                               a hearing)
  20                                                           Ex. 26, Diaz Dep. 92:14-23;
  21                                                           Ex. 29, Garcia Dep. 56:2-4;
                                                               Ex. 30, Rodriguez Dep.
  22                                                           157:9-16.
  23
           133. After Plaintiffs were placed in                Ex. 41, Nicole Ramos
  24            segregation, GEO staff blocked telephone       Letter; Ex. 42, Belt
                numbers that Plaintiffs regularly              Voicemail; Ex. 27,
  25
                contacted, including attorneys, family,        Martinez Dep. 157:4-8,
  26            friends, and advocates.                        158:2-159:3; Ex. 43,
                                                               Martinez Kites; Ex. 44,
  27
                                                               Martinez Audio Recording;
  28

                                                138
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 141 of 144 Page ID #:2941



   1
                                                               Ex. 26, Diaz Dep. 93:24-
   2                                                           95:5, 99:19-22; Ex. 23,
   3                                                           Castillo Dep. 22:1-23:10,
                                                               112:23-113:19; Ex. 45,
   4                                                           Blocked Numbers; Ex. 25,
   5                                                           Cornejo Dep. 94:4-11,
                                                               94:16-95:11, 97:2-6, 97:21-
   6                                                           98:6, 99:11-13, 100:11-13.
   7       134. Just prior to this incident, during the     Ex. 5, Logbook at
   8            overnight shift that began on June 11,      GEO05199.
                2017 and ended on the morning of June
   9            12, 2017, it took one hour and twenty-one
  10            minutes to clear count at the Facility. The
                evidence demonstrates that count was
  11            ultimately cleared without discrepancies
  12            or an emergency declaration. No
                evidence indicates that ICE was notified
  13            of the delay.
  14
           135. Plaintiff Castillo now feels nervous           Ex. 23, Castillo Dep. 117:6-
  15            whenever he sees law enforcement               19; Ex. 36, Castillo Resp.,
  16            officers or someone in uniform, his heart      Interrogatory No. 11.
                races, he feels faint, and it brings back
  17            memories of when he was detained and
  18            mistreated by GEO officers.

  19       136. Plaintiff Castillo continues to have           Ex. 23, Castillo Dep.
                nightmares that cause him to lose sleep.       117:21-118:15, 120:19-23,
  20                                                           121:1-14.
  21
           137. Plaintiff Castillo feels that he is not able to Ex. 23, Castillo Dep.
  22            engage in certain hobbies like he did           123:21-25, 124:8-21.
                before, such as walking or driving
  23
                peacefully, without fearing law
  24            enforcement or people that represent the
                law, like GEO officers.
  25
  26       138. To this day, Plaintiff Cornejo remembers       Ex. 25, Cornejo Dep. 111:5-
                seeing and hearing his friends crying in       112:3; Ex. 38, Cornejo
  27            pain from this incident and recalls feeling    Resp., Interrogatory No. 11.
  28

                                                139
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 142 of 144 Page ID #:2942



   1
                helpless and defenseless.
   2
           139. Plaintiff Cornejo recalls this being a very   Ex. 25, Cornejo Dep. 111:5-
   3            difficult time in his life and he thinks      111:23; Ex. 38, Cornejo
   4            about this often. It is very upsetting and    Resp., Interrogatory No. 11.
                the memories come back to him
   5            repeatedly and frequently.
   6
           140. Following the incident, Plaintiff Campos      Ex. 24, Campos Dep.
   7            felt traumatized, afraid, and depressed.      170:22-171:8, 177:1-23.
   8       141. While detained at Adelanto after the          Ex. 24, Campos Dep.
   9            incident, Plaintiff Campos would feel         181:10-18.
                nervous every time he saw GEO officers.
  10            He would start shaking and his hands
  11            would start to sweat.

  12       142. Plaintiff Campos continues to suffer from     Ex. 24, Campos Dep.
                stress and anxiety as a result of this        170:22-171:8, 176:9-25; Ex.
  13            incident, which causes him headaches.         37, Campos Resp.,
  14            The stress and anxiety cause him              Interrogatory No. 11.
                headaches.
  15
  16       143. Plaintiff Campos also continues to feel       Ex. 24, Campos Dep.
                depressed as a result of this incident and    178:9-22.
  17            no a daily basis, he struggles sleeping at
  18            night.

  19       144. Plaintiff Diaz has recurring nightmares as    Ex. 26, Diaz Dep. 101: 9-
                a result of this incident which cause him     14, 103:10-12.
  20            to wake up screaming and feeling scared.
  21
           145. Plaintiff Diaz also suffers from headaches    Ex. 26, Diaz Dep. 101: 9-
  22            as a result of this incident.                 14.
  23       146. Plaintiff Mejia suffers from anxiety as a     Ex. 33, Mejia Resp.,
  24            result of this incident and on a daily basis, Interrogatory No. 11.
                he worries that if he were detained he
  25            would be physically attacked again.
  26
           147. Plaintiff Martinez experienced emotional      Ex. 27, Martinez Dep.
  27            distress when he was harmed by the            161:21-162:2, Ex. 34,
                guards during the incident and while he       Martinez Resp.,
  28

                                                140
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 143 of 144 Page ID #:2943



   1
                  was restricted in the segregation unit.      Interrogatory No. 11.
   2
             148. Plaintiff Martinez continues to think about Ex. 34, Martinez Resp.,
   3              this incident frequently and fears that he  Interrogatory No. 11.
   4              will be detained again.
   5         149. Plaintiff Martinez has had difficulty        Ex. 27, Martinez Dep.
                  sleeping because he lies awake at night      165:1-168-5.
   6
                  thinking about this incident.
   7
             150. Plaintiff Garcia felt angry and distressed   Ex. 32, Garcia Resp.,
   8              after the incident.                          Interrogatory No. 11.
   9         151. Plaintiff Garcia felt alone while he was in Ex. 32, Garcia Resp.,
  10              segregation and was shocked by the brutal Interrogatory No. 11.
                  treatment that he received during the
  11              incident because he thought the United
  12              States was the land of freedom.
  13         152. Plaintiff Garcia still things about this     Ex. 29, Garcia Dep. 72:1-4;
  14              incident frequently which cause him          Ex. 32, Garcia Resp.,
                  nightmares and difficulty sleeping.          Interrogatory No. 11.
  15
             153. When he thinks of this incident, Plaintiff   Ex. 32, Garcia Resp.,
  16              Garcia’s heart starts racing and he feels    Interrogatory No. 11.
  17              afraid of being detained again.
  18         154. Plaintiff Rodriguez has difficulty sleeping, Ex. 35, Rodriguez Resp.,
                  and continues to suffer from stress and      Interrogatory No. 11.
  19
                  anxiety as a result of this incident.
  20
             155. Plaintiff Rodriguez has ongoing              Ex. 35, Rodriguez Resp.,
  21              headaches and feelings of depression.        Interrogatory No. 11.
  22
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28

                                                   141
Case 5:18-cv-01125-SP Document 123 Filed 11/26/19 Page 144 of 144 Page ID #:2944



   1
   2   Dated: November 26, 2019          LAW OFFICES OF RACHEL STEINBACK
                                         LAW OFFICES OF CAROL A SOBEL
   3
                                         SCHONBRUN SEPLOW HARRIS
   4                                     & HOFFMAN LLP
                                         LAW OFFICE OF COLLEEN FLYNN
   5                                     LAW OFFICE OF MATTHEW STRUGAR
   6                                     By: /s/ Catherine E. Sweester
                                             Rachel Steinback
   7                                         Monique Amanda Alarcon
                                             Catherine E. Sweetser
   8                                         Colleen Flynn
                                             Matthew Strugar
   9                                         Attorneys for Plaintiffs.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            142
